Exhibit 10.19
Contract/RFP No. YH09-0001

     
(AHCCCS LOGO) [c09301c0930102.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT
NUMBER:
10
  2. CONTRACT
NO.:
YH09-0001-04   3. EFFECTIVE DATEOF
CONTRACT:
October 1, 2010   4. PROGRAM

DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
Health Choice Arizona
410 N. 44th Street, Suite 900
Phoenix, AZ 85008
6. PURPOSE OF AMENDMENT: To renew the contract for the term October 1, 2010
through September 30, 2011 and to amend Sections B, C, D, E and Attachments B, F
and G.
7. THE CONTRACT REFERENCED ABOVE FOLLOWS

  A.  
Section B contains revised Capitation Rates and extends the contract term from
October 1, 2010 through September 30, 2011. (See attached rate sheet.)
    B.  
Section C has had 3 definitions revised (ADHS Behavioral Health Recipient,
Medicare Part D Excluded Drugs, and Title XXI Member) and one definition deleted
(HIFA).
    C.  
Section D contains technical corrections and revised/clarifying language in
Paragraphs 3 (Enrollment and Disenrollment), 6 (Auto-Assignment Algorithm), 10
(Scope of Services), 12 (Behavioral Health), 14 (Medicaid School Based Claiming
Program), 16 (Staff Requirements), 18 (Member Information), 19 (Surveys), 23
(Quality Management), 24 (Medical Management), 27 (Network Development), 29
(Network Management), 34 (FQHC), 37 (Subcontracts), 38 (Claims Payment/Health
Information System), 46 (Performance Bond), 50 (Financial Viability Standards),
52 (Merger), 53 (Compensation), 55 (Capitation Adjustments), 57 (Reinsurance),
58 (Coordination of Benefits/TPL, 59 (Copayments), 62 (Corporate Compliance), 65
(Encounter Data Reporting), 74 (Technological Advancement) and 75 (Pending
Legislative / Other Issues).
    D.  
Section E (Contract Clauses) contains a revision to items 7, Assignment and
Delegation and 17, Suspension.
    E.  
Attachment B (Minimum Network Standards) has been updated with current
information.
    F.  
Attachment F (Periodic Reporting Requirements) contains a new column to specify
the method for submittal of contract deliverables. Additionally, the Suspension
and Modification listing has been updated.
    G.  
Attachment G (Auto-Assignment Algorithm) has been updated.

PLEASE REFER TO THE ATTACHED CHANGE MATRIX WHICH LISTS CHANGES MADE TO
INDIVIDUAL SECTIONS FOR DETAILS.
By signing this contract, the Contractor is agreeing to the terms of the
contract.
NOTE: Please sign, date, and return executed file by E-Mail to: Mark Held at
Mark.Held@azahcccs.gov

     
 
  Sr. Procurement Specialist, AHCCCS Contracts and Purchasing
and Stewart McKenzie at Stewart.McKenzie@azahcccs.gov

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
/s/ Carolyn Rose
  10. SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
/s/ Michael Veit
 
   
TYPED NAME: CAROLYN ROSE
  TYPED NAME: MICHAEL VEIT
 
   
TITLE: CHIEF EXECUTIVE OFFICER
 
TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
 
   
DATE: 9/8/10
  DATE: SEP. 01 2010

CYE ‘11 Acute Care Contract
10/1/10

 

1



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001
TABLE OF CONTENTS

         
SECTION A: CONTRACT
    1  
 
       
SECTION B: CAPITATION RATES
    6  
 
       
SECTION C: DEFINITIONS
    7  
 
       
SECTION D: PROGRAM REQUIREMENTS
    16  
 
       
INTRODUCTION
    16  
1. TERM OF CONTRACT AND OPTION TO RENEW
    16  
2. ELIGIBILITY CATEGORIES
    18  
3. ENROLLMENT AND DISENROLLMENT
    20  
4. ANNUAL ENROLLMENT CHOICE
    22  
5. ENROLLMENT AFTER CONTRACT AWARD
    22  
6. AUTO-ASSIGNMENT ALGORITHM
    23  
7. AHCCCS MEMBER IDENTIFICATION CARDS
    23  
8. MAINSTREAMING OF AHCCCS MEMBERS
    23  
9. TRANSITION OF MEMBERS
    24  
10. SCOPE OF SERVICES
    24  
11. SPECIAL HEALTH CARE NEEDS
    34  
12. BEHAVIORAL HEALTH SERVICES
    34  
13. AHCCCS GUIDELINES, POLICIES AND MANUALS
    37  
14. MEDICAID SCHOOL BASED CLAIMING PROGRAM (MSBC)
    37  
15. PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM
    38  
16. STAFF REQUIREMENTS AND SUPPORT SERVICES
    38  
17. WRITTEN POLICIES, PROCEDURES AND JOB DESCRIPTIONS
    42  
18. MEMBER INFORMATION
    42  
19. SURVEYS
    44  
20. CULTURAL COMPETENCY
    44  
21. MEDICAL RECORDS
    45  
22. ADVANCE DIRECTIVES
    45  
23. QUALITY MANAGEMENT (QM)
    46  
24. MEDICAL MANAGEMENT (MM)
    51  
25. ADMINISTRATIVE PERFORMANCE STANDARDS
    52  
26. GRIEVANCE SYSTEM
    53  
27. NETWORK DEVELOPMENT
    54  
28. PROVIDER AFFILIATION TRANSMISSION
    55  
29. NETWORK MANAGEMENT
    56  
30. PRIMARY CARE PROVIDER STANDARDS
    57  
31. MATERNITY CARE PROVIDER STANDARDS
    58  
32. REFERRAL MANAGEMENT PROCEDURES AND STANDARDS
    59  
33. APPOINTMENT STANDARDS
    60  
34. FEDERALLY QUALIFIED HEALTH CENTERS AND RURAL HEALTH CLINICS
    61  
35. PROVIDER MANUAL
    61  
36. PROVIDER REGISTRATION
    61  
37. SUBCONTRACTS
    62  
38. CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM
    65  
39. SPECIALTY CONTRACTS
    68  
40. HOSPITAL SUBCONTRACTING AND REIMBURSEMENT
    69  
41. RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT
    69  
42. PHYSICIAN INCENTIVES/PAY FOR PERFORMANCE
    70  
43. MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN
    71  

CYE ‘11 Acute Care Contract
10/1/10

 

2



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001

         
44. RESERVED
    71  
45. RESERVED
    71  
46. PERFORMANCE BOND OR BOND SUBSTITUTE
    72  
47. AMOUNT OF PERFORMANCE BOND
    72  
48. ACCUMULATED FUND DEFICIT
    73  
49. ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS
    73  
50. FINANCIAL VIABILITY STANDARDS
    73  
51. SEPARATE INCORPORATION
    74  
52. MERGER, REORGANIZATION AND CHANGE OF OWNERSHIP
    74  
53. COMPENSATION
    75  
54. PAYMENTS TO CONTRACTORS
    77  
55. CAPITATION ADJUSTMENTS
    77  
56. RESERVED
    78  
57. REINSURANCE
    78  
58. COORDINATION OF BENEFITS
    83  
59. COPAYMENTS
    87  
60. MEDICARE SERVICES AND COST SHARING
    87  
61. MARKETING
    87  
62. CORPORATE COMPLIANCE
    88  
63. RECORDS RETENTION
    89  
64. DATA EXCHANGE REQUIREMENTS
    89  
65. ENCOUNTER DATA REPORTING
    90  
66. ENROLLMENT AND CAPITATION TRANSACTION UPDATES
    92  
67. PERIODIC REPORT REQUIREMENTS
    93  
68. REQUESTS FOR INFORMATION
    93  
69. DISSEMINATION OF INFORMATION
    94  
70. OPERATIONAL AND FINANCIAL READINESS REVIEWS
    94  
71. OPERATIONAL AND FINANCIAL REVIEWS
    94  
72. SANCTIONS
    95  
73. BUSINESS CONTINUITY AND RECOVERY PLAN
    96  
74. TECHNOLOGICAL ADVANCEMENT
    97  
75. PENDING LEGISLATIVE / OTHER ISSUES
    98  
76. SUPPORT OF ARIZONA BASED TRANSLATIONAL AND CLINICAL RESEARCH
    98  
77. RESERVED
    99  
78. RESERVED
    99  
 
       
SECTION E: CONTRACT CLAUSES
    100  
 
       
1) APPLICABLE LAW
    100  
2) AUTHORITY
    100  
3) ORDER OF PRECEDENCE
    100  
4) CONTRACT INTERPRETATION AND AMENDMENT
    100  
5) SEVERABILITY
    100  
6) RELATIONSHIP OF PARTIES
    100  
7) ASSIGNMENT AND DELEGATION
    100  
8) INDEMNIFICATION
    101  
9) INDEMNIFICATION — PATENT AND COPYRIGHT
    101  
10) COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS
    101  
11) ADVERTISING AND PROMOTION OF CONTRACT
    101  
12) PROPERTY OF THE STATE
    101  
13) THIRD PARTY ANTITRUST VIOLATIONS
    102  
14) RIGHT TO ASSURANCE
    102  
15) TERMINATION FOR CONFLICT OF INTEREST
    102  
16) GRATUITIES
    102  
17) SUSPENSION OR DEBARMENT
    102  
18) TERMINATION FOR CONVENIENCE
    103  
19) TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR AND TERMINATION
    103  

CYE ‘11 Acute Care Contract
10/1/10

 

3



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001

         
20) TERMINATION — AVAILABILITY OF FUNDS
    104  
21) RIGHT OF OFFSET
    104  
22) NON-EXCLUSIVE REMEDIES
    104  
23) NON-DISCRIMINATION
    104  
24) EFFECTIVE DATE
    104  
25) INSURANCE
    105  
26) DISPUTES
    105  
27) RIGHT TO INSPECT PLANT OR PLACE OF BUSINESS
    105  
28) INCORPORATION BY REFERENCE
    105  
29) COVENANT AGAINST CONTINGENT FEES
    106  
30) CHANGES
    106  
31) TYPE OF CONTRACT
    106  
32) AMERICANS WITH DISABILITIES ACT
    106  
33) WARRANTY OF SERVICES
    106  
34) NO GUARANTEED QUANTITIES
    106  
35) CONFLICT OF INTEREST
    106  
36) CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION
    106  
37) COOPERATION WITH OTHER CONTRACTORS
    107  
38) ASSIGNMENT OF CONTRACT AND BANKRUPTCY
    107  
39) OWNERSHIP OF INFORMATION AND DATA
    107  
40) AUDITS AND INSPECTIONS
    107  
41) LOBBYING
    108  
42) CHOICE OF FORUM
    108  
43) DATA CERTIFICATION
    108  
44) OFF SHORE PERFORMANCE OF WORK PROHIBITED
    108  
45) FEDERAL IMMIGRATION AND NATIONALITY ACT
    108  
46) IRS W-9 FORM
    108  
47) CONTINUATION OF PERFORMANCE THROUGH TERMINATION
    108  
 
       
SECTION F: RESERVED
    110  
 
       
SECTION G: RESERVED
    111  
 
       
SECTION H: RESERVED
    112  
 
       
SECTION I: RESERVED
    113  
 
       
SECTION J: LIST OF ATTACHMENTS
    114  
 
       
ATTACHMENT A: MINIMUM SUBCONTRACT PROVISIONS
    115  
 
       
1. ASSIGNMENT AND DELEGATION OF RIGHTS AND RESPONSIBILITIES
    115  
2. AWARDS OF OTHER SUBCONTRACTS
    115  
3. CERTIFICATION OF COMPLIANCE — ANTI-KICKBACK AND LABORATORY TESTING
    115  
4. CERTIFICATION OF TRUTHFULNESS OF REPRESENTATION
    115  
5. CLINICAL LABORATORY IMPROVEMENT AMENDMENTS OF 1988
    116  
6. COMPLIANCE WITH AHCCCS RULES RELATING TO AUDIT AND INSPECTION
    116  
7. COMPLIANCE WITH LAWS AND OTHER REQUIREMENTS
    116  
8. CONFIDENTIALITY REQUIREMENT
    116  
9. CONFLICT IN INTERPRETATION OF PROVISIONS
    116  
10. CONTRACT CLAIMS AND DISPUTES
    116  
11. ENCOUNTER DATA REQUIREMENT
    116  
12. EVALUATION OF QUALITY, APPROPRIATENESS, OR TIMELINESS OF SERVICES
    117  
13. FRAUD AND ABUSE
    117  
14. GENERAL INDEMNIFICATION
    117  
15. INSURANCE
    117  

CYE ‘11 Acute Care Contract
10/1/10

 

4



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001

         
16. LIMITATIONS ON BILLING AND COLLECTION PRACTICES
    117  
17. MAINTENANCE OF REQUIREMENTS TO DO BUSINESS AND PROVIDE SERVICES
    117  
18. NON-DISCRIMINATION REQUIREMENTS
    117  
19. PRIOR AUTHORIZATION AND UTILIZATION MANAGEMENT
    118  
20. RECORDS RETENTION
    118  
21. SEVERABILITY
    118  
22. SUBJECTION OF SUBCONTRACT
    118  
23. TERMINATION OF SUBCONTRACT
    118  
24. VOIDABILITY OF SUBCONTRACT
    119  
25. WARRANTY OF SERVICES
    119  
26. OFF-SHORE PERFORMANCE OF WORK PROHIBITED
    119  
27. FEDERAL IMMIGRATION AND NATIONALITY ACT
    119  
 
       
ATTACHMENT B: MINIMUM NETWORK STANDARDS (BY GEOGRAPHIC SERVICE AREA)
    121  
 
       
ATTACHMENT C: RESERVED
    130  
 
       
ATTACHMENT D: SAMPLE LETTER OF INTENT
    131  
 
       
ATTACHMENT E: RESERVED
    136  
 
       
ATTACHMENT F: PERIODIC REPORT REQUIREMENTS
    138  
 
       
ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM
    145  
 
       
ATTACHMENT H(1): ENROLLEE GRIEVANCE SYSTEM STANDARDS AND POLICY
    149  
 
       
ATTACHMENT H(2): PROVIDER CLAIM DISPUTE STANDARDS AND POLICY
    155  
 
       
ATTACHMENT I: RESERVED
    156  
 
       
ATTACHMENT J: RESERVED
    157  
 
       
ATTACHMENT J(2): RESERVED
    158  
 
       
ATTACHMENT K: COST SHARING COPAYMENTS
    159  
 
       

CYE ‘11 Acute Care Contract
10/1/10

 

5



--------------------------------------------------------------------------------



 



      SECTION B: CAPITATION RATES   Contract/RFP No. YH09-0001

SECTION B: CAPITATION RATES
The Contractor shall provide services as described in this contract. In
consideration for these services, the Contractor will be paid
Contractor-specific rates per member per month for the term October 1, 2010
through September 30, 2011.
CYE ‘11 Acute Care Contract
10/1/10

 

6



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

SECTION C: DEFINITIONS

     
638 TRIBAL FACILITY
  A facility that is operated by an Indian tribe and that is authorized to
provide services pursuant to Public Law (P.L.) 93-638, as amended.
 
   
1931 (also referred to as TANF related)
  Eligible individuals and families under Section 1931 of the Social Security
Act, with household income levels at or below 100% of the federal poverty level
(FPL).
 
   
ACOM
  AHCCCS Contractor Operations Manual, available on the AHCCCS website at
www.azahcccs.gov.
 
   
ADHS
  Arizona Department of Health Services, the state agency mandated to serve the
public health needs of all Arizona citizens.
 
   
ADHS BEHAVIORAL
HEALTH RECIPIENT
  A Title XIX or Title XXI acute care member who is receiving behavioral health
services through ADHS and its subcontractors.
 
   
ADJUDICATED CLAIMS
  Claims that have been received and processed by the Contractor, and which
resulted in a payment or denial of payment
 
   
AGENT
  Any person who has been delegated the authority to obligate or act on behalf
of another person or entity.
 
   
AHCCCS
  Arizona Health Care Cost Containment System, which is composed of the
Administration, Contractors, and other arrangements through which health care
services are provided to an eligible person, as defined by A.R.S. § 36-2902, et
seq.
 
   
AHCCCS BENEFITS
  See “COVERED SERVICES”.
 
   
AHCCCS CARE
  Eligible individuals and childless adults whose income is less than 100% of
the FPL, and who are not categorically linked to another Title XIX program. Also
known as “NON MEDICAL EXPENSE DEDUCTION MEMBER (NON-MED)”
 
   
AHCCCS MEMBER
  See “MEMBER”.
 
   
ALTCS
  The Arizona Long Term Care System, a program under AHCCCS that delivers
long-term, acute, behavioral health and case management services to members, as
authorized by A.R.S. § 36-2932.
 
   
AMBULATORY CARE
  Preventive, diagnostic and treatment services provided on an outpatient basis
by physicians, nurse practitioners, physician assistants and other health care
providers.
 
   
AMERICAN INDIAN
HEALTH PROGRAM
(AIHP)
  AIHP is an acute care program that delivers acute care health care services to
the eligible American Indians who choose to receive services through the Indian
Health Service (IHS) or tribal health programs operated under PL 93-638 (known
as 638 facilities). AIHP is formerly known as the AHCCCS IHS FFS Program.
 
   
AMPM
  AHCCCS Medical Policy Manual, available on the AHCCCS website at
www.azahcccs.gov.
 
   
ANNUAL ENROLLMENT
CHOICE (AEC)
  The opportunity, given each member annually, to change to another Contractor
in their GSA.

CYE ‘11 Acute Care Contract
10/1/10

 

7



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
APPEAL RESOLUTION
  The written determination by the Contractor concerning an appeal.
 
   
ARIZONA ADMINISTRATIVE CODE (A.A.C.)
  State regulations established pursuant to relevant statutes. For purposes of
this solicitation, the relevant sections of the A.A.C. are referred to
throughout this document as “AHCCCS Rules”.
 
   
A.R.S.
  Arizona Revised Statutes.
 
   
BBA
  The Balanced Budget Act of 1997.
 
   
BIDDER’S LIBRARY
  A repository of manuals, statutes, rules and other reference material located
on the AHCCCS website at www.azahcccs.gov.
 
   
BOARD CERTIFIED
  An individual who has successfully completed all prerequisites of the
respective specialty board and successfully passed the required examination for
certification.
 
   
BORDER COMMUNITIES
  Cities, towns or municipalities located in Arizona and within a designated
geographic service area whose residents typically receive primary or emergency
care in adjacent Geographic Service Areas (GSA) or neighboring states, excluding
neighboring countries, due to service availability or distance. (R9-22-201.F,
R9-22-201.G, R9-22-101.B)
 
   
BREAST AND CERVICAL
CANCER TREATMENT
PROGRAM (BCCTP)
  Eligible individuals under the Title XIX expansion program for women with
income up to 250% of the FPL, who are diagnosed with and need treatment for
breast and/or cervical cancer or cervical lesions and are not eligible for other
Title XIX programs providing full Title XIX services. Qualifying individuals
cannot have other creditable health insurance coverage, including Medicare.
 
   
CAPITATION
  Payment to a Contractor by AHCCCS of a fixed monthly payment per person in
advance, for which the Contractor provides a full range of covered services as
authorized under A.R.S. § 36-2904 and § 36-2907.
 
   
CATEGORICALLY
LINKED TITLE XIX
MEMBER
  Member eligible for Medicaid under Title XIX of the Social Security Act
including those eligible under 1931 provisions of the Social Security Act, Sixth
Omnibus Budget Reconciliation Act (SOBRA), Supplemental Security Income (SSI),
and SSI-related groups. To be categorically linked, the member must be aged 65
or over, blind, disabled, a child under age 19, a parent of a dependent child,
or pregnant.
 
   
CLAIM DISPUTE
  A dispute, filed by a provider or Contractor, whichever is applicable,
involving a payment of a claim, denial of a claim, imposition of a sanction or
reinsurance.
 
   
CLEAN CLAIM
  A claim that may be processed without obtaining additional information from
the provider of service or from a third party, but does not include a claim
under investigation for fraud or abuse or under review for medical necessity.
 
   
CMS
  Centers for Medicare and Medicaid Services, an organization within the U.S.
Department of Health and Human Services, which administers the Medicare and
Medicaid programs and the State Children’s Health Insurance Program.
 
   
COMPETITIVE BID
PROCESS
  A state procurement system used to select Contractors to provide covered
services on a geographic basis.
 
   
CONTINUING OFFEROR
(INCUMBENT)
  An AHCCCS Contractor during CYE ‘08 that submits a proposal pursuant to this
solicitation.

CYE ‘11 Acute Care Contract
10/1/10

 

8



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
CONTRACT SERVICES
  See “COVERED SERVICES”.
 
   
CONTRACT YEAR (CY)
  Corresponds to the federal fiscal year (October 1 through September 30).
 
   
CONTRACTOR
  An organization or entity agreeing through a direct contracting relationship
with AHCCCS to provide the goods and services specified by this contract in
conformance with the stated contract requirements, AHCCCS statute and rules, and
federal law and regulations.
 
   
CONVICTED
  A judgment of conviction has been entered by a federal, state or local court,
regardless of whether an appeal from that judgment is pending.
 
   
COPAYMENT
  A monetary amount specified by the Director that the member pays directly to a
Contractor or provider at the time covered services are rendered, as defined in
R9-22-701.
 
   
COVERED SERVICES
  Health care services to be delivered by a Contractor, which are designated in
Section D of this contract; AHCCCS Rules R9-22, Article 2, and R9-31, Article 2,
and the AMPM [42 CFR 438.210(a)(4)].
 
   
CRS
  The Children’s Rehabilitative Services administered by ADHS, as defined in
R9-22-1401.
 
   
CRS-ELIGIBLE
  An individual who has completed the CRS application process, as delineated in
the CRS Policy and Procedure Manual, and has met all applicable criteria to be
eligible to receive CRS-related services.
 
   
CY
  See “CONTRACT YEAR”.
 
   
CYE
  Contract Year Ending; same as “CONTRACT YEAR”.
 
   
DAYS
  Calendar days, unless otherwise specified as defined in the text, as defined
in R9-22-101.
 
   
DELEGATED AGREEMENT
  A type of subcontract with a qualified organization or person to perform one
or more functions required to be provided by the Contractor pursuant to this
contract.
 
   
DIRECTOR
  The Director of AHCCCS.
 
   
DISENROLLMENT
  The discontinuance of a member’s ability to receive covered services through a
Contractor.
 
   
DME
  Durable medical equipment, which is an item or appliance that can withstand
repeated use, is designated to serve a medical purpose, and is not generally
useful to a person in the absence of a medical condition, illness or injury as
defined in R9-22-101.
 
   
DUAL ELIGIBLE
  A member who is eligible for both Medicare and Medicaid.
 
   
ELIGIBILITY
DETERMINATION
  A process of determining, through a written application and required
documentation, whether an applicant meets the qualifications for Title XIX or
Title XXI.

CYE ‘11 Acute Care Contract
10/1/10

 

9



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
EMERGENCY MEDICAL
CONDITION
  A medical condition manifesting itself by acute symptoms of sufficient
severity (including severe pain) such that a prudent layperson who possesses an
average knowledge of health and medicine could reasonably expect the absence of
immediate medical attention to result in: a) placing the patient’s health (or,
with respect to a pregnant woman, the health of the woman or her unborn child)
in serious jeopardy, b) serious impairment to bodily functions, or c) serious
dysfunction of any bodily organ or part [42 CFR 438.114(a)].
 
   
EMERGENCY MEDICAL
SERVICE
  Covered inpatient and outpatient services provided after the sudden onset of
an emergency medical condition as defined above. These services must be
furnished by a qualified provider, and must be necessary to evaluate or
stabilize the emergency medical condition [42 CFR 438.114(a)].
 
   
ENCOUNTER
  A record of a health care-related service rendered by a provider or providers
registered with AHCCCS to a member who is enrolled with a Contractor on the date
of service.
 
   
ENROLLEE
  An eligible person who is enrolled in AHCCCS, as defined in A.R.S. § 36-2901,
A.R.S. § 36-2981, A.R.S. § 36-2901.01, and 42 CFR 438.10(a).
 
   
ENROLLMENT
  The process by which an eligible person becomes a member of a Contractor’s
plan.
 
   
EPSDT
  Early and Periodic Screening, Diagnosis and Treatment; services for persons
under 21 years of age, as described in AHCCCS Rules R9-22, Article 2.
 
   
FAMILY PLANNING
SERVICES EXTENSION
PROGRAM
  A program that provides only family planning services for a maximum of two
consecutive 12-month periods to a SOBRA woman whose pregnancy has ended and who
is not otherwise eligible for full Title XIX services.
 
   
FEDERALLY QUALIFIED
HEALTH CENTER
(FQHC)
  An entity that meets the requirements and receives a grant and funding
pursuant to Section 330 of the Public Health Service Act. An FQHC includes an
outpatient health program or facility operated by a tribe or tribal organization
under the Indian Self-Determination and Education Assistance Act (P.L. 93-638)
or an urban Indian organization receiving funds under Title V of the Indian
Health Care Improvement Act (P.L. 94-437).
 
   
FEE-FOR-SERVICE
(FFS)
  A method of payment to registered providers on an amount per-service basis.
 
   
FES
  Federal Emergency Services program covered under R9-22-217, to treat an
emergency medical condition for a member who is determined eligible under A.R.S.
§ 36-2903.03 (D).
 
   
FFP
  Federal financial participation (FFP) refers to the contribution that the
federal government makes to the Title XIX and Title XXI program portions of
AHCCCS, as defined in 42 CFR 400.203.
 
   
FISCAL YEAR (FY)
  The budget year — federal fiscal year: October 1 through September 30; State
fiscal year: July 1 through June 30.
 
   
FREEDOM OF CHOICE
(FC)
  The opportunity given to each member who does not specify a Contractor
preference at the time of enrollment to choose between the Contractors available
within the Geographic Service Area in which the member is enrolled.

CYE ‘11 Acute Care Contract
10/1/10

 

10



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
FREEDOM TO WORK
(TICKET TO WORK)
  Eligible individuals under the Title XIX expansion program that extends
eligibility to individuals 16 through 64 years old who meet SSI disability
criteria; whose earned income, after allowable deduction, is at or below 250% of
the FPL and who are not eligible for any other Medicaid program.
 
   
GEOGRAPHIC SERVICE
AREA (GSA)
  A specific county or defined grouping of counties designated by AHCCCS within
which a Contractor provides, directly or through subcontract, covered health
care to members enrolled with that Contractor.
 
   
GRIEVANCE SYSTEM
  A system that includes a process for enrollee grievances, enrollee appeals,
provider claim disputes, and access to the state fair hearing system.
 
   
HEALTHCARE GROUP OF
ARIZONA (HCG)
  A prepaid medical coverage plan marketed to small, uninsured businesses and
political subdivisions within the state.
 
   
HEALTH PLAN
  See “CONTRACTOR”.
 
   
HIPAA
  The Health Insurance Portability and Accountability Act (P.L. 104-191); also
known as the Kennedy-Kassebaum Act, signed August 21, 1996.
 
   
IBNR
  Incurred but not reported: liability for services rendered for which claims
have not been received.
 
   
IHS
  Indian Health Service authorized as a federal agency pursuant to 25 U.S.C.
1661.
 
   
KIDSCARE
  A program for individuals under the age of 19 years, who are eligible under
the SCHIP program, in households with income at or below 200% FPL. All members,
except Native American members, are required to pay a premium amount based on
the number of children in the family and the gross family income. Also referred
to as “Title XXI”.
 
   
LIABLE PARTY
  A person or entity that is or may be, by agreement, circumstance or otherwise,
liable to pay all or part of the medical expenses incurred by an AHCCCS
applicant or member.
 
   
LIEN
  A legal claim, filed with the County Recorder’s office in the county in which
a member resides and/or in the county an injury was sustained, for the purpose
of ensuring that AHCCCS receives reimbursement for medical services paid. The
lien is attached to any settlement the member may receive as a result of an
injury.
 
   
MANAGED CARE
  Systems that integrate the financing and delivery of health care services to
covered individuals by means of arrangements with selected providers to furnish
comprehensive services to members; establish explicit criteria for the selection
of health care providers; have financial incentives for members to use providers
and procedures associated with the plan; and have formal programs for quality,
utilization management and the coordination of care.
 
   
MANAGEMENT SERVICES
AGREEMENT
  A type of subcontract with an entity in which the owner of the Contractor
delegates some or all of the comprehensive management and administrative
services necessary for the operation of the Contractor.
 
   
MANAGEMENT SERVICES
SUBCONTRACTOR
  An entity to which the Contractor delegates the comprehensive management and
administrative services necessary for the operation of the Contractor.
 
   
MANAGING EMPLOYEE
  A general manager, business manager, administrator, director, or other
individual who exercises operational or managerial control over or who directly
or indirectly conducts the day-to-day operation of an institution, organization
or agency.

CYE ‘11 Acute Care Contract
10/1/10

 

11



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
MATERIAL OMISSION
  Facts, data or other information excluded from a report, contract, etc., the
absence of which could lead to erroneous conclusions following reasonable review
of such report, contract, etc.
 
   
MAJOR UPGRADE
  Any upgrade or changes that may result in a disruption to the following:
 
  loading of contracts, providers or members, issuing prior authorizations or
the adjudication of claims.
 
   
MEDICAID
  A federal/state program authorized by Title XIX of the Social Security Act, as
amended.
 
   
MEDICAL EXPENSE
DEDUCTION (MED)
  Title XIX waiver member whose family income exceeds the limits of all other
Title XIX categories (except ALTCS) and has family medical expenses that reduce
income to or below 40% of the FPL. MED members may or may not have a categorical
link to Title XIX.
 
   
MEDICAL MANAGEMENT
  An integrated process or system that is designed to assure appropriate
utilization of health care resources, in the amount and duration necessary to
achieve desired health outcomes, across the continuum of care (from prevention
to end of life care).
 
   
MEDICARE
  A federal program authorized by Title XVIII of the Social Security Act, as
amended.
 
   
MEDICARE MANAGED
CARE PLAN
  A managed care entity that has a Medicare contract with CMS to provide
services to Medicare beneficiaries, including Medicare Advantage Plan (MAP),
Medicare Advantage Prescription Drug Plan (MAPDP), MAPDP Special Needs Plan, or
Medicare Prescription Drug Plan.
 
   
MEDICARE PART D
EXCLUDED DRUGS
  Medicare Part D is the prescription drug coverage option available to Medicare
beneficiaries, including those also eligible for Medicaid. Medications that are
available under this benefit are not covered by AHCCCS for dual eligible
members. Certain drugs that are excluded from coverage by Medicare continue to
be covered by AHCCCS. Those medications are barbiturates, benzodiazepines, and
over-the-counter medication as defined in the AMPM. Prescription medications
that are covered under Medicare, but are not on a Part D health plan’s formulary
are not considered excluded drugs, and are not covered by AHCCCS.
 
   
MEMBER
  See “ENROLLEE”.
 
   
NON-CONTRACTING
PROVIDER
  A person or entity that provides services as prescribed in A.R.S. § 36-2901,
but does not have a subcontract with an AHCCCS Contractor.
 
   
NON-MEDICAL EXPENSE
DEDUCTION (NON MED)
MEMBER
  See “AHCCCS CARE”.
 
   
NPI
  National Provider Identifier assigned by the CMS contracted national
enumerator.
 
   
OFFEROR
  An organization or other entity that submits a proposal to the Administration
in response to this RFP, as defined in R9-22-101.
 
   
PERFORMANCE
STANDARDS
  A set of standardized measures designed to assist AHCCCS in evaluating,
comparing and improving the performance of its Contractors.
 
   
PMMIS
  AHCCCS’s Prepaid Medical Management Information System.

CYE ‘11 Acute Care Contract
10/1/10

 

12



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
POST STABILIZATION
SERVICES
  Medically necessary services, related to an emergency medical condition,
provided after the member’s condition is sufficiently stabilized in order to
maintain, improve or resolve the member’s condition so that the member could be
safely discharged or transferred to another location [42 CFR 438-114(a)].
 
   
POTENTIAL ENROLLEE
  A Medicaid-eligible recipient who is not yet enrolled with a Contractor [42
CFR 438.10(a)].
 
   
PRIMARY CARE
PROVIDER (PCP)
  An individual who meets the requirements of A.R.S. § 36-2901, and who is
responsible for the management of a member’s health care. A PCP may be a
physician defined as a person licensed as an allopathic or osteopathic physician
according to A.R.S. Title 32, Chapter 13 or Chapter 17, or a practitioner
defined as a physician assistant licensed under A.R.S. Title 32, Chapter 25, or
a certified nurse practitioner licensed under A.R.S. Title 32, Chapter 15.
 
   
PRIOR PERIOD
  The period of time, prior to a member’s enrollment, during which the member is
eligible for covered services. The time frame is from the effective date of
eligibility to the day a member is enrolled with a Contractor.
 
   
PROVIDER
  Any person or entity that contracts with AHCCCS or a Contractor for the
provision of covered services to members according to the provisions A.R.S. §
36-2901 or any subcontractor of a provider delivering services pursuant to
A.R.S. § 36-2901.
 
   
QUALIFIED MEDICARE
BENEFICIARY DUAL
ELIGIBLE (QMB DUAL)
  A person, eligible under A.R.S. § 36-2971(6), who is entitled to Medicare Part
A insurance and meets certain income and residency requirements of the Qualified
Medicare Beneficiary program. A QMB who is also eligible for Medicaid, is
commonly referred to as a QMB dual eligible.
 
   
RATE CODE
  Eligibility classification for capitation payment purposes.
 
   
REGIONAL BEHAVIORAL
HEALTH AUTHORITY
(RBHA)
  An organization under contract with ADHS, that administers covered behavioral
health services in a geographically specific area of the state. Tribal
governments, through an agreement with ADHS, may operate a tribal regional
behavioral health authority (TRBHA) for the provision of behavioral health
services to Native American members living on-reservation.
 
   
REINSURANCE
  A risk-sharing program provided by AHCCCS to Contractors for the reimbursement
of certain contract service costs incurred for a member beyond a predetermined
monetary threshold.
 
   
RELATED PARTY
  A party that has, or may have, the ability to control or significantly
influence a Contractor, or a party that is, or may be, controlled or
significantly influenced by a Contractor. “Related parties” include, but are not
limited to, agents, managing employees, persons with an ownership or controlling
interest in the Offeror and their immediate families, subcontractors,
wholly-owned subsidiaries or suppliers, parent companies, sister companies,
holding companies, and other entities controlled or managed by any such entities
or persons.
 
   
RISK GROUP
  Grouping of rate codes that are paid at the same capitation rate.
 
   
RFP
  Request For Proposal is a document prepared by AHCCCS, which describes the
services required and instructs prospective Offerors about how to prepare a
response (proposal), as defined in R9-22-101.
 
   
RURAL HEALTH CLINIC
(RHC)
  A clinic located in an area designated by the Bureau of Census as rural, and
by the Secretary of the DHHS as medically underserved or having an insufficient
number of physicians, which meets the requirements under 42 CFR 491.

CYE ‘11 Acute Care Contract
10/1/10

 

13



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
SCHIP
  State Children’s Health Insurance Program under Title XXI of the Social
Security Act. The Arizona version of SCHIP is referred to as “KidsCare”. See
“KIDSCARE”.
 
   
SCOPE OF SERVICES
  See “COVERED SERVICES”.
 
   
SERVICE LEVEL
AGREEMENT
  A type of subcontract with a corporate owner or any of its divisions or
subsidiaries that requires specific levels of service for administrative
functions or services for the Contractor, specifically related to fulfilling the
Contractor’s obligations to AHCCCS under the terms of this contract.
 
   
SOBRA
  Eligible pregnant women under Section 9401 of the Sixth Omnibus Budget and
Reconciliation Act of 1986, amended by the Medicare Catastrophic Coverage Act of
1988, 42 U.S.C. 1396a(a)(10)(A)(ii)(IX), November 5, 1990, with individually
budgeted incomes at or below 150% of the FPL, and children in families with
individually budgeted incomes ranging from below 100% to 140% of the FPL,
depending on the age of the child.
 
   
SOBRA FAMILY
PLANNING
  Female members eligible for family planning services only, for a maximum of
two consecutive 12-month periods following the loss of SOBRA eligibility.
 
   
SPECIAL HEALTH CARE
NEEDS
  Members with special health care needs are those members who have serious and
chronic physical, developmental or behavioral conditions, and who also require
medically necessary health and related services of a type or amount beyond that
generally required by members.
 
   
STATE
  The State of Arizona.
 
   
STATE ONLY
TRANSPLANT MEMBERS
  Individuals who are eligible under one of the Title XIX eligibility categories
and found eligible for a transplant, but subsequently lose Title XIX eligibility
due to excess income become eligible for one of two extended eligibility options
as specified in A.R.S. 36-2907.10 and A.R.S. 36-2907.11.
 
   
STATE PLAN
  The written agreements between the State and CMS, which describe how the
AHCCCS program meets CMS requirements for participation in the Medicaid program
and the State Children’s Health Insurance Program.
 
   
SUBCONTRACT
  An agreement entered into by the Contractor with a provider of health care
services, who agrees to furnish covered services to members or with any other
organization or person who agrees to perform any administrative function or
service for the Contractor specifically related to fulfilling the Contractor’s
obligations to AHCCCS under the terms of this contract, as defined in R9-22-101.
 
   
SUBCONTRACTOR
  (1) A provider of health care who agrees to furnish covered services to
members.
 
   
 
  (2) A person, agency or organization with which the Contractor has contracted
or delegated some of its management/administrative functions or
responsibilities.
 
   
 
  (3) A person, agency or organization with which a fiscal agent has entered
into a contract, agreement, purchase order or lease (or leases of real property)
to obtain space, supplies, equipment or services provided under the AHCCCS
agreement.
 
   
SUPPLEMENTAL SECURITY INCOME (SSI) AND SSI RELATED GROUPS
  Eligible individuals receiving income through federal cash assistance programs
under Title XVI of the Social Security Act who are aged, blind or disabled and
have household income levels at or below 100% of the FPL.

CYE ‘11 Acute Care Contract
10/1/10

 

14



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
TEMPORARY
ASSISTANCE TO NEEDY
FAMILIES (TANF)
  A federal cash assistance program under Title IV of the Social Security Act
established by the Personal Responsibility and Work Opportunity Reconciliation
Act of 1996 (P.L. 104-193). It replaced Aid To Families With Dependent Children
(AFDC).
 
   
THIRD PARTY
LIABILITY (TPL)
  See “LIABLE PARTY”.
 
   
TITLE XIX MEMBER
  A member eligible for federally funded Medicaid programs under Title XIX of
the Social Security Act including those eligible under 1931 provisions of the
Social Security Act, Sixth Omnibus Budget Reconciliation Act (SOBRA),
Supplemental Security Income (SSI), SSI-related groups, Title XIX Waiver groups,
Medicare Cost Sharing groups, Breast and Cervical Cancer Treatment program and
Freedom to Work program.
 
   
TITLE XIX WAIVER
GROUP (TWG)MEMBER
  All AHCCCS Care (Non-MED) and MED members who do not meet the requirements of
a categorically linked Medicaid program.
 
   
TITLE XXI MEMBER
  A member eligible for acute care services under Title XXI of the Social
Security Act, referred to in Federal legislation as the “State Children’s Health
Insurance Program” (SCHIP). The Arizona version of SCHIP is referred to as
“KidsCare.”
 
   
WWHP
  Well Woman Health-Check Program, administered by the Arizona Department of
Health Services and funded by the Centers for Disease Control and Prevention.
(See AMPM Chapter 300, Section 320)
 
   
YEAR
  See “CONTRACT YEAR”.
 
   
YOUNG ADULT
TRANSITIONAL
INSURANCE (YATI)
  Eligible individuals, between 18 and 21 years of age who were formerly
enrolled through the foster care program.

[END OF DEFINITIONS]

CYE ‘11 Acute Care Contract
10/1/10

 

15



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

SECTION D: PROGRAM REQUIREMENTS
INTRODUCTION
The Arizona Health Care Cost Containment System (AHCCCS) Administration is the
single state agency for the Medicaid and SCHIP programs. AHCCCS has operated
under an 1115 Research and Demonstration Waiver since 1982 when it became the
first statewide Medicaid managed care system in the nation. The program is a
model public-private collaboration that includes the state and its counties, the
federal government, and managed care contractors and providers from both the
public and private sectors. AHCCCS has remained a leader in Medicaid Managed
Care through the diligent pursuit of excellence and cost effectiveness by
Managed Care Contractors (MCOs) in collaboration with the AHCCCS Administration.
In order to continue this collaboration, Contractors must continue to add value
to the program. A Contractor adds value when it:

  •  
Recognizes that Medicaid members are entitled to care and assistance navigating
the service delivery system and demonstrates special effort to assure members
receive necessary services, including prevention and screening services.

  •  
Recognizes that Medicaid members with special health care needs or chronic
health conditions require care coordination, and provides that coordination.
This is particularly true if a member must receive services from other AHCCCS
Contractors in addition to the Contractor.

  •  
Recognizes that Medicaid members have the right to contact their elected
officials in an effort to secure necessary services and assist members in order
to reduce their need to contact elected officials. The Contractor provides
information to elected officials to help them respond to the member.

  •  
Recognizes that health care providers are an essential partner in the delivery
of health care services, and operates in a manner that is efficient and
effective for health care providers as well as the Contractor.

  •  
Avoids administrative practices that place unnecessary burdens on providers with
little or no impact on quality of care or cost containment.

  •  
Recognizes that performance improvement is both clinical and operational in
nature and self monitors and self corrects as necessary to improve contract
compliance or operational excellence.

  •  
Recognizes that the program is publicly funded, and as such is subject to public
scrutiny and behaves in a manner that is supported by the general public.

  •  
Recognizes that the program is subject to significant regulation and operates in
compliance with those regulations.

AHCCCS encourages Contractor innovation and application of best practices. The
AHCCCS administration is always looking for ways to reduce administrative costs
and improve program efficiency. Over the term of the contract, AHCCCS will work
collaboratively with contractors to evaluate ways to reduce program complexity,
improve chronic disease management, reduce administrative burdens, leverage
joint purchasing power, and reduce unnecessary Medicaid/SCHIP administrative and
medical costs.
1. TERM OF CONTRACT AND OPTION TO RENEW
The initial term of this contract shall be 10/1/08 through 9/30/11, with two
additional one-year options to renew. All contract renewals shall be through
contract amendment. AHCCCS shall issue amendments prior to the end date of the
contract when there is an adjustment to capitation rates and/or changes to the
scope of services contained herein. Changes to the scope of services include,
but are not limited, to changes in the enrolled population, changes in covered
services and changes in GSAs.
If the Contractor has been awarded a contract in more than one GSA, each such
contract will be considered separately renewable. AHCCCS may renew the
Contractor’s contract in one GSA, but not in another. In addition, if the
Contractor has had significant problems of non-compliance in one GSA, it may
result in the capping of the Contractor’s enrollment in all GSAs. Further,
AHCCCS may require the Contractor to renew all currently awarded GSAs, or may
terminate the contract if the Contractor does not agree to renew all currently
awarded GSAs.
CYE ‘11 Acute Care Contract
10/1/10

 

16



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

When AHCCCS issues an amendment to the contract, the provisions of such renewal
will be deemed to have been accepted 60 days after the date of mailing by
AHCCCS, even if the amendment has not been signed by the Contractor, unless
within that time the Contractor notifies AHCCCS in writing that it refuses to
sign the renewal amendment. If the Contractor provides such notification, AHCCCS
will initiate contract termination proceedings.
Contractor’s Notice of Intent Not To Renew: If the Contractor chooses not to
renew this contract, the Contractor may be liable for certain costs associated
with the transition of its members to a different Contractor. If the Contractor
provides AHCCCS written notice of its intent not to renew this contract at least
180 days before its expiration, this liability for transition costs may be
waived by AHCCCS.
Contract Termination: In the event that the contract or any portion thereof is
terminated for any reason, or expires, the Contractor shall assist AHCCCS in the
transition of its members to other Contractors, and shall abide by standards and
protocols set forth in Paragraph 9, Transition of Members. In addition, AHCCCS
reserves the right to extend the term of the contract on a month-to-month basis
to assist in any transition of members. The Contractor shall make provision for
continuing all management and administrative services until the transition of
all members is completed and all other requirements of this contract are
satisfied. The Contractor shall be responsible for providing all reports set
forth in this contract and necessary for the transition process, and shall be
responsible for the following:

a.  
Notification of subcontractors and members.
  b.  
Payment of all outstanding obligations for medical care rendered to members.
Until AHCCCS is satisfied that the Contractor has paid all such obligations, the
Contractor shall provide the following reports to AHCCCS on a monthly basis (due
the 15th day of the month, for the preceding month):

  (1)  
A monthly claims aging report by provider/creditor including IBNR amounts;

    (2)  
A monthly summary of cash disbursements and provider/creditor settlements;
    (3)  
A monthly accounting of Member Grievances and Provider Claim Disputes and their
disposition;
    (4)  
Additional reporting as requested in the termination letter issued by AHCCCS.

c.  
Quarterly and Audited Financial Statements up to the date of contract
termination. The financial statement requirement will not be absolved without an
official release from AHCCCS.

d.  
Encounter reporting until all services rendered prior to contract termination
have reached adjudicated status and data validation of the information has been
completed, as communicated by a letter of release from AHCCCS.

e.  
Cooperation with reinsurance audit activities on prior contract years until
release has been granted by AHCCCS.

f.  
Cooperation with any open reconciliation activities including, but not limited
to, PPC, or MED Prospective until release has been granted by AHCCCS.

g.  
Quarterly Quality Management and Medical Management reports will be submitted as
required by Section D, Paragraphs 23, Quality Management, and 24, Medical
Management, as appropriate to provide AHCCCS with information on services
rendered up to the date of Contract termination. This will include quality of
care (QOC) concern reporting based on the date of service, as opposed to the
date of reporting, for a period of 3 months after contract termination.
  h.  
Performance Bond will be required until remaining AHCCCS liabilities are less
than $50,000.

i.  
In the event of termination or suspension of the contract by AHCCCS, such
termination or suspension shall not affect the obligation of the Contractor to
indemnify AHCCCS for any claim by any third party against the State or AHCCCS
arising from the Contractor’s performance of this contract and for which the
Contractor would otherwise be liable under this contract.

CYE ‘11 Acute Care Contract
10/1/10

 

17



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

j.  
Any dispute by the Contractor, with respect to termination or suspension of this
contract by AHCCCS, shall be exclusively governed by the provisions of
Section E, Paragraph 26, Disputes.

k.  
Any funds advanced to the Contractor for coverage of members for periods after
the date of termination shall be returned to AHCCCS within 30 days of
termination of the contract.

l.  
Record retention requirements, as described in Section D Paragraph 63;
Section E, Paragraph 40 and Attachment A, Paragraph 20, will apply.

2. ELIGIBILITY CATEGORIES
AHCCCS is Arizona’s Title XIX Medicaid program operating under an 1115 Waiver
and Title XXI program operating under Title XXI State Plan authority. Arizona
has the authority to require mandatory enrollment in managed care. All Acute
Care Program members eligible for AHCCCS benefits, with exceptions as identified
below, are enrolled with Acute Care Contractors that are paid on a capitated
basis. AHCCCS pays for health care expenses on a fee-for-service (FFS) basis for
Title XIX- and Title XXI- eligible members who receive services through the
Indian Health Service; for Title XIX eligible members who are entitled to
emergency services under the Federal Emergency Services (FES) program; and for
Medicare cost sharing beneficiaries under QMB programs.
The following describes the eligibility groups enrolled in the managed care
program and covered under this contract [42 CFR 434.6(a)(2)].
Title XIX
1931 (Also referred to as TANF-related): Eligible individuals and families under
the 1931 provision of the Social Security Act, with household income levels at
or below 100% of the FPL.
SSI and SSI Related Groups: Eligible individuals receiving income through
federal cash assistance programs under Title XVI of the Social Security Act who
are aged, blind or disabled and have household income levels at or below 100% of
the FPL.
Freedom to Work (Ticket to Work): Eligible individuals under the Title XIX
expansion program that extends eligibility to individuals 16 through 64 years
old who meet SSI disability criteria, and whose earned income after allowable
deductions is at or below 250% of the FPL, and who are not eligible for any
other Medicaid program. These members must pay a premium to AHCCCS, depending on
income.
SOBRA: Under the Sixth Omnibus Budget Reconciliation Act of 1986, eligible
pregnant women, with individually budgeted income at or below 150% of the FPL,
and children in families with individually budgeted incomes ranging from below
100% to 140% of the FPL, depending on the age of the child.
SOBRA Family Planning: Family planning extension program that covers the costs
for family planning services only, for a maximum of two consecutive 12-month
periods following the loss of SOBRA eligibility.
Breast and Cervical Cancer Treatment Program (BCCTP): Eligible individuals under
the Title XIX expansion program for women with incomes up to 250% of the FPL,
who are diagnosed with and need treatment for breast and/or cervical cancer or
cervical lesions and are not eligible for other Title XIX programs. Eligible
members cannot have other creditable health insurance coverage, including
Medicare.
Young Adult Transitional Insurance (YATI): Former foster care children between
18 and 21 years of age.
CYE ‘11 Acute Care Contract
10/1/10

 

18



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Title XIX Waiver Group
AHCCCS Care (Non-MED): Eligible individuals and couples whose income is at or
below 100% of the FPL, and who are not categorically linked to another Title XIX
program. Also known as Non-MED members.
MED: Title XIX waiver member whose family income exceeds the limits of all other
Title XIX categories (except ALTCS) and has family medical expenses that reduce
income to at or below 40% of the FPL. MED members may or may not have a
categorical link to Title XIX.
Title XXI
KidsCare: Individuals under the age of 19 years, eligible under the SCHIP
program, who are in households with incomes at or below 200% FPL. All members
except Native American members are required to pay a premium amount based on the
number of children in the family and the gross family income. Also referred to
as Title XXI.
State-Only
State-Only Transplants: Title XIX individuals, for whom medical necessity for a
transplant has been established and who subsequently lose Title XIX eligibility
may become eligible for and select one of two extended eligibility options as
specified in A.R.S. 36-2907.10 and A.R.S. 36-2907.11. The extended eligibility
is authorized only for those individuals who have met all of the following
conditions:

  1.  
The individual has been determined ineligible for Title XIX due to excess
income;

  2.  
The individual has been placed on a donor waiting list before eligibility
expired;

  3.  
The individual has entered into a contractual arrangement with the transplant
facility to pay the amount of income which is in excess of the eligibility
income standards (referred to as transplant share of cost).

The following options for extended eligibility are available to these members:
Option 1: Extended eligibility is for one 12-month period immediately following
the loss of AHCCCS eligibility. The member is eligible for all AHCCCS covered
services as long as they continue to be medically eligible for a transplant. If
determined medically ineligible for a transplant at any time during the period,
eligibility will terminate at the end of the calendar month in which the
determination is made.
Option 2: As long as medical eligibility for a transplant (status on a
transplant waiting list) is maintained, at the time that the transplant is
scheduled to be performed the transplant candidate will be re-enrolled with
his/her previous Contractor to receive all covered transplant services. Option
2-eligible individuals are not eligible for any non-transplant related health
care services from AHCCCS.
CYE ‘11 Acute Care Contract
10/1/10

 

19



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

3. ENROLLMENT AND DISENROLLMENT
AHCCCS has the exclusive authority to enroll and disenroll members. The
Contractor shall not disenroll any member for any reason unless directed to do
so by AHCCCS. The Contractor may request AHCCCS to change the member’s
enrollment in accordance with the ACOM Enrollment Choice and Change of
Contractor Policy. The Contractor may not request disenrollment because of an
adverse change in the member’s health status nor because of the member’s
utilization of medical services, diminished mental capacity, or uncooperative or
disruptive behavior resulting from his or her special needs. An AHCCCS member
may request disenrollment from the Contractor for cause at any time. Requests
due to situations defined in Section A (1) of the ACOM Change of Plan Policy
should be referred to AHCCCS Member Services via mail or at (602) 417-4000 or
(800) 962-6690. For medical continuity requests, the Contractor shall follow the
procedures outlined in the ACOM Change of Plan Policy, before notifying AHCCCS.
AHCCCS will disenroll the member through the ACOM Change of Plan Policy when the
member:

  1.  
Becomes ineligible for the AHCCCS program;
    2.  
Moves out of the Contractor’s service areas;

  3.  
Changes contractors during the member’s open enrollment/annual enrollment choice
period;

  4.  
The Contractor does not, because of moral or religious objections, cover the
service the member seeks; or
    5.  
When approved for a Contractor change [42 CFR 438.56].

Members may submit plan change requests to the Contractor or the AHCCCS
Administration. A denial of any plan change request must include a description
of the member’s right to appeal the denial.
Eligibility for the various AHCCCS coverage groups is determined by one of the
following agencies:

     
Social Security Administration (SSA)
  SSA determines eligibility for the Supplemental Security Income (SSI) cash
program. SSI cash recipients are automatically eligible for AHCCCS coverage.
 
   
Department of Economic Security (DES)
  DES determines eligibility for families with children under section 1931 of
the Social Security Act, pregnant women and children under SOBRA, the Adoption
Subsidy Program, Title IV-E foster care children, Young Adult Transitional
Insurance Program, the Federal Emergency Services program (FES) and Title XIX
Waiver Members.
 
   
AHCCCS
  AHCCCS determines eligibility for the SSI/Medical Assistance Only groups,
including the FES program for this population (aged, disabled, blind), the
Arizona Long Term Care System (ALTCS), the Qualified Medicare Beneficiary
program and other Medicare cost sharing programs, BCCTP, the Freedom to Work
program, the Title XXI KidsCare program and the State-Only Transplant program.

AHCCCS Acute Care members are enrolled with Contractors in accordance with the
rules set forth in A.A.C R9-22, Article 17, A.A.C. R9-31, Articles 3 and 17.
Member Choice of Contractor
All AHCCCS members eligible for services covered under this contract have a
choice of available Contractors. Information about these Contractors will be
given to each applicant during the application process for AHCCCS benefits. If
there is only one Contractor available for the applicant’s Geographic Service
Area, no choice is offered as long as the Contractor offers the member a choice
of PCPs. Members who do not choose a Contractor prior to AHCCCS being notified
of their eligibility are automatically assigned to a Contractor based on family
continuity or the auto-assignment algorithm. Once assigned, AHCCCS sends a
Freedom of Choice notice to the member and gives them 30 days to choose a
different Contractor from the auto-assigned Contractor. See Section D,
Paragraph 6, Auto-Assignment Algorithm, for further explanation.
The Contractor will share with AHCCCS the cost of providing information about
the Acute Care Contractors to potential members and to those eligible for annual
enrollment choice.
CYE ‘11 Acute Care Contract
10/1/10

 

20



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Exceptions to the above enrollment policies for Title XIX members include
previously enrolled members who have been disenrolled for less than 90 days.
These members will be automatically enrolled with the same Contractor, if still
available. Women who become eligible for the Family Planning Services Extension
Program, will remain assigned to their current Contractor.
The effective date of enrollment for a new Title XIX member with the Contractor
is the day AHCCCS takes the enrollment action. The Contractor is responsible for
payment of medically necessary covered services retroactive to the member’s
beginning date of eligibility, as reflected in PMMIS.
KidsCare Title XXI members must select a Contractor prior to being determined
eligible, and therefore will not be auto-assigned.
When a member is transferred from Title XIX to Title XXI and has not made a
Contractor choice for Title XXI, the member will remain with his/her current
Contractor and a Freedom of Choice notice will be sent to the member. The member
may then change plans no later than 30 days from the date the Freedom of Choice
notice is sent.
The effective date of enrollment for a Title XXI member will be the first day of
the month following notification to the Contractor. In the event that
eligibility is determined on or after the 25th day of the month, eligibility
will begin on the 1st day of the second month following the determination.
Prior Period Coverage: AHCCCS provides prior period coverage for the period of
time prior to the Title XIX member’s enrollment during which the member is
eligible for covered services. The time frame is from the effective date of
eligibility to the day the member is enrolled with the Contractor. The
Contractor receives notification from the Administration of the member’s
enrollment. The Contractor is responsible for payment of all claims for
medically necessary covered services, excluding most behavioral health services,
provided to members during prior period coverage. This may include services
provided prior to the contract year (See Section D, Paragraph 53, Compensation,
for a description of the Contractor’s reimbursement from AHCCCS for this
eligibility time period).
For behavioral health services, the Contractor is responsible for the same
services as outlined in Section D, Paragraph 12, Behavioral Health Services, for
the prospective period.
Newborns: Newborns born to AHCCCS eligible mothers enrolled at the time of the
child’s birth will be enrolled with the mother’s Contractor, when newborn
notification is received by AHCCCS. The Contractor is responsible for notifying
AHCCCS of a child’s birth to an enrolled member. Capitation for the newborn will
begin on the date notification is received by AHCCCS. The effective date of
AHCCCS eligibility will be the newborn’s date of birth, and the Contractor is
responsible for all covered services to the newborn, whether or not AHCCCS has
received notification of the child’s birth. AHCCCS is currently available to
receive notification 24 hours a day, 7 days a week via phone or the AHCCCS
website. Each eligible mother of a newborn is sent a letter advising her of her
right to choose a different Contractor for her child; the date of the change
will be the date of processing the request from the mother. If the mother does
not request a change, the child will remain with the mother’s Contractor.
Newborns of FES mothers are auto-assigned to a Contractor and mothers of these
newborns sent letters advising them of their right to choose a different
Contractor for their children. In the event the FES mother chooses a different
Contractor, AHCCCS will recoup all capitation paid to the originally assigned
Contractor and the baby will be enrolled retroactive to the date of birth with
the second Contractor. The second Contractor will receive prior period
capitation from the date of birth to the day before assignment and prospective
capitation from the date of assignment forward. The second Contractor will be
responsible for all covered services to the newborn from date of birth.
CYE ‘11 Acute Care Contract
10/1/10

 

21



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Enrollment Guarantees: Upon initial capitated enrollment as a Title XIX-eligible
member, the member is guaranteed a minimum of five full months of continuous
enrollment. Upon initial capitated enrollment as a Title XXI-eligible member,
the member is guaranteed a minimum of 12 full months of continuous enrollment.
The enrollment guarantee is a one-time benefit. If a member changes from one
Contractor to another within the enrollment guarantee period, the remainder of
the guarantee period applies to the new Contractor. The enrollment guarantee may
not be granted or may be terminated if the member is incarcerated, or if a minor
child is adopted. AHCCCS Rules R9-22, Article 17, and R9-31, Article 3,
describes other reasons for which the enrollment guarantee may not apply.
Native Americans: Native Americans, on- or off-reservation, may choose to
receive services from Indian Health Service (IHS), a P.L. 93-638 tribal facility
or any available Contractor. If a choice is not made within the specified time
limit, Native American Title XIX members living on-reservation will be assigned
to the AHCCCS American Indian Health Program (AIHP) as FFS members. The
designation of a zip code as a ‘reservation zip code’, not the physical location
of the residence, is the factor that determines whether a member is considered
on or off-reservation for these purposes. Further, if the member resides in a
zip code that contains land on both sides of a reservation boundary and the zip
code is assigned as off-reservation, the physical location of the residence does
not change the off-reservation designation for the member. Native American Title
XIX members living off-reservation who do not make a Contractor choice will be
assigned to an available Contractor using the AHCCCS protocol for family
continuity and the auto-assignment algorithm. Native American Title XXI members
must make a choice prior to being determined eligible. Native Americans may
change from AHCCCS AIHP FFS to a Contractor or from a Contractor to AHCCCS AIHP
FFS at any time.
4. ANNUAL ENROLLMENT CHOICE
AHCCCS conducts an Annual Enrollment Choice (AEC) for members on their annual
anniversary date [42 CFR 438.56(c)(2)(ii)]. AHCCCS may hold an open enrollment
in any GSA or combination of GSAs, as deemed necessary. During AEC, members may
change Contractors subject to the availability of other Contractors within their
Geographic Service Area. A member is mailed a printed enrollment form and other
information required by the Balanced Budget Act of 1997 (BBA) 60 days prior to
his/her AEC date and may choose a new Contractor by contacting AHCCCS to
complete the enrollment process. If the member does not participate in the AEC,
no change of Contractor will be made (except for approved changes under the ACOM
Change of Plan Policy) during the new anniversary year. This holds true if a
Contractor’s contract is renewed and the member continues to live in a
Contractor’s service area. The Contractor shall comply with the ACOM Member
Transition for Annual Enrollment Choice Policy, Open Enrollment and Other Plan
Changes Policy, and the AMPM.
5. ENROLLMENT AFTER CONTRACT AWARD
In the event that AHCCCS does not award a CYE ‘09 contract to an incumbent
contractor, AHCCCS will direct enrollment effective October 1, 2008, for those
members enrolled with an exiting Contractor. Members will be auto assigned to
all or select Contractors utilizing the auto assignment algorithm found in the
Conversion Group Assignment section of Attachment G, Auto-Assignment Algorithm.
The members in the Conversion Group will have the opportunity to choose an
alternate Contractor, according to the details in Attachment G, Auto-Assignment
Algorithm.
AHCCCS will also use an enhanced auto-assignment algorithm in certain GSAs for
new Contractors or those incumbent Contractors defined as small Contractors.
This enhanced algorithm may be in effect beginning October 1, 2008, for a period
of no less than three months and no more than six months. Those Contractors not
defined as new or small Contractors in a GSA may not receive auto-assigned
members during the enhanced algorithm period. See Attachment G, Auto-Assignment
Algorithm, for details.
CYE ‘11 Acute Care Contract
10/1/10

 

22



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

In addition to auto-assignment, AHCCCS will make changes to both annual
enrollment choice materials and new enrollee materials prior to October 1, 2008,
to reflect the change in available contractors. The auto assignment algorithm
will be adjusted to exclude auto assignment of new enrollees to exiting
Contractor(s) effective August 1, 2008.
6. AUTO-ASSIGNMENT ALGORITHM
Members who do not exercise their right to choose and do not have family
continuity are assigned to a Contractor through an auto-assignment algorithm.
Once auto-assigned, AHCCCS sends a Freedom of Choice notice to the member and
gives him/her 30 days to choose a different Contractor from the auto-assigned
Contractor. The algorithm is a mathematical formula used to distribute members
to the various Contractors in a manner that is predictable and consistent with
AHCCCS goals. For CYE 09 through CYE 12, the algorithm favors those Contractors
with lower capitation rates and higher Program scores in this procurement and as
described below. AHCCCS may change the algorithm at any time during the term of
the contract in response to Contractor-specific issues (e.g. imposition of an
enrollment cap).
In future contract years, AHCCCS may adjust the auto-assignment algorithm in
consideration of Contractors’ clinical performance measure results when
calculating target percentages. Ranking in the algorithm may be weighted, based
on the number of Performance Measures for which a Contractor is meeting the
current AHCCCS Minimum Performance Standard (MPS) as a percentage of the total
number of measures utilized in the calculation. AHCCCS will determine and
communicate the adjusted auto-assignment algorithm to be used prior to the
beginning of the contract year to be measured. For further details on the AHCCCS
Auto-Assignment Algorithm for CYE 13, refer to Attachment G.
7. AHCCCS MEMBER IDENTIFICATION CARDS
The Contractor is responsible for paying the costs of producing AHCCCS member
identification cards. The Contractor will receive an invoice the month following
the issue date of the identification card.
8. MAINSTREAMING OF AHCCCS MEMBERS
To ensure mainstreaming of AHCCCS members, the Contractor shall take affirmative
action so that members are provided covered services without regard to payer
source, race, color, creed, gender, religion, age, national origin (to include
those with limited English proficiency), ancestry, marital status, sexual
preference, genetic information, or physical or mental handicap, except where
medically indicated. The Contractor must take into account a member’s literacy
and culture when addressing members and their concerns, and must take reasonable
steps to encourage subcontractors to do the same. The Contractor must make
interpreters, including assistance for the vision- or hearing- impaired,
available free of charge for all members to ensure appropriate delivery of
covered services. The Contractor must provide members with information
instructing them how to access these services.
Prohibited practices include, but are not limited to, the following, in
accordance with Title VI of the US Civil Rights Act of 1964, 42 USC,
Section 2001, Executive Order 13166, and rules and regulation promulgated
according to, or as otherwise provided by law:

a.  
Denying or not providing a member any covered service or access to an available
facility.

b.  
Providing to a member any covered service which is different, or is provided in
a different manner or at a different time from that provided to other members,
other public or private patients or the public at large, except where medically
necessary.

CYE ‘11 Acute Care Contract
10/1/10

 

23



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

c.  
Subjecting a member to segregation or separate treatment in any manner related
to the receipt of any covered service; restricting a member in any way in his or
her enjoyment of any advantage or privilege enjoyed by others receiving any
covered service.

d.  
The assignment of times or places for the provision of services on the basis of
the race, color, creed, religion, age, sex, national origin, ancestry, marital
status, sexual preference, income status, AHCCCS membership, or physical or
mental handicap of the participants to be served.

If the Contractor knowingly executes a subcontract with a provider with the
intent of allowing or permitting the subcontractor to implement barriers to care
(i.e., the terms of the subcontract act to discourage the full utilization of
services by some members); the Contractor will be in default of its contract.
If the Contractor identifies a problem involving discrimination by one of its
providers, it shall promptly intervene and implement a corrective action plan.
Failure to take prompt corrective measures may place the Contractor in default
of its contract.
9. TRANSITION OF MEMBERS
The Contractor shall comply with the AMPM and the ACOM Member Transition for
Annual Enrollment Choice, Open Enrollment and Other Plan Changes Policy
standards for member transitions between Contractors or GSAs, participation in
or discharge from CRS or CMDP, to or from an ALTCS Contractor, and upon
termination or expiration of a contract. AHCCCS may discontinue enrollment of
members with the Contractor three months prior to the contract termination date.
The Contractor shall develop and implement policies and procedures which comply
with these policies to address transition of:

a.  
Members with significant medical conditions such as a high-risk pregnancy or
pregnancy within the last 30 days, the need for organ or tissue transplantation,
chronic illness resulting in hospitalization or nursing facility placement,
etc.;

b.  
Members who are receiving ongoing services such as dialysis, home health,
chemotherapy and/or radiation therapy, or who are hospitalized at the time of
transition;

c.  
Members who have conditions requiring ongoing monitoring or screening such as
elevated blood lead levels and members who were in the NICU after birth;

d.  
Members who frequently contact AHCCCS, state and local officials, the Governor’s
Office and/or the media;

e.  
Members who have received prior authorization for services such as scheduled
surgeries, out-of-area specialty services, or nursing home admission;

f.  
Prescriptions, DME and medically necessary transportation ordered for the
transitioning member by the relinquishing Contractor; and

g.  
Medical records of the transitioning member (the cost, if any, of reproducing
and forwarding medical records shall be the responsibility of the relinquishing
AHCCCS Contractor).
  h.  
Any members transitioning to CMDP.

When relinquishing members, the Contractor is responsible for timely
notification to the receiving Contractor regarding pertinent information related
to any special needs of transitioning members. The Contractor, when receiving a
transitioning member with special needs, is responsible for coordinating care
with the relinquishing Contractor in order that services are not interrupted,
and for providing the new member with Contractor and service information,
emergency numbers and instructions about how to obtain services.
10. SCOPE OF SERVICES
The Contractor shall provide covered services to AHCCCS members in accordance
with all applicable federal and state laws regulations and policies, including
those listed by reference in attachments and this contract. The services are
described in detail in AHCCCS Rules R9-22, Article 2, the AHCCCS Medical Policy
Manual (AMPM) and the AHCCCS Contractor Operations Manual (ACOM), all of which
are incorporated herein by reference, except for provisions specific to the
Fee-for-Service program, and may be found on the AHCCCS website
(http://www.azahcccs.gov/) [42 CFR 438.210(a)(1)]. To be covered, services must
be medically necessary and cost effective. The covered services are briefly
described below. Except for annual well woman exams, behavioral health and
children’s dental services, covered services must be provided by or coordinated
with a primary care provider.
CYE ‘11 Acute Care Contract
10/1/10

 

24



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall coordinate all services it provides to a member with any
services the member receives from other entities, including behavioral health
services the member receives through an ADHS/RBHA provider and Children’s
Rehabilitative Services (CRS) provided through ADHS/CRSA. The Contractor shall
ensure that, in the process of coordinating care, each member’s privacy is
protected in accordance with the privacy requirements in 45 CFR Parts 160 and
164, Subparts A and E, to the extent that they are applicable [42 CFR
438.208(b)(4) and 438.224].
Services must be rendered by providers that are appropriately licensed or
certified, operating within their scope of practice, and registered as an AHCCCS
provider. The Contractor shall provide the same standard of care for all
members, regardless of the member’s eligibility category. The Contractor shall
ensure that the services are sufficient in amount, duration and scope to
reasonably be expected to achieve the purpose for which the services are
furnished. The Contractor shall not arbitrarily deny or reduce the amount,
duration, or scope of a required service solely because of diagnosis, type of
illness, or condition of the member. The Contractor may place appropriate limits
on a service on the basis of criteria such as medical necessity; or for
utilization control, provided the services furnished can reasonably be expected
to achieve their purpose [42 CFR 438.210(a)(3)].
If the Contractor does not, because of a moral or religious objection, cover one
or more of the services listed in this contract, it must notify AHCCCS of the
objection. The Contractor must arrange for those services to be provided by
another entity. Any alternative arrangement must be approved in advance by
AHCCCS. Requests for approval must be submitted to the Division of Health Care
Management, Acute Care Operations Unit, 90 days prior to implementation.
Authorization of Services: For the processing of requests for initial and
continuing authorizations of services, the Contractor shall have in place and
follow written policies and procedures. The Contractor shall have mechanisms in
place to ensure consistent application of review criteria for authorization
decisions. Any decision to deny a service authorization request or to authorize
a service in an amount, duration or scope that is less than requested, shall be
made by a health care professional who has appropriate clinical expertise in
treating the member’s condition or disease [42 CFR 438.210(b)].
Notice of Action: The Contractor shall notify the requesting provider and give
the member written notice of any decision by the Contractor to deny, reduce,
suspend or terminate a service authorization request, or to authorize a service
in an amount, duration, or scope that is less than requested. The notice shall
meet the requirements of 42 CFR 438.404, AHCCCS Rules and ACOM Notice of Action
Policy. The notice to the provider must also be in writing as specified in
Attachment H(1) of this contract. See Attachment F, Periodic Report
Requirements, for information regarding the reporting of service provision and
grievance tracking for specific items covered under this paragraph.
The Contractor shall ensure that its providers are not restricted or inhibited
in any way from communicating freely with members regarding their health care,
medical needs and treatment options, even if needed services are not covered by
the Contractor.
Ambulatory Surgery: The Contractor shall provide surgical services for either
emergency or scheduled surgeries when provided in an ambulatory or outpatient
setting, such as a freestanding surgical center or a hospital-based outpatient
surgical setting.
CYE ‘11 Acute Care Contract
10/1/10

 

25



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

American Indian Health Program (AIHP): AHCCCS will reimburse claims on a FFS
basis for acute care services that are medically necessary, eligible for 100%
Federal reimbursement, and are provided to Title XIX members enrolled with the
Contractor in an IHS or a 638 tribal facility. Encounters for Title XIX services
in IHS or tribal facilities will not be accepted by AHCCCS or considered in
capitation rate development.
The Contractor is responsible for reimbursement to IHS or tribal facilities for
services provided to Title XXI Native American members enrolled with the
Contractor. The Contractor may choose to subcontract with an IHS or 638 tribal
facility as part of its provider network for the delivery of Title XXI covered
services. Expenses incurred by the Contractor for Title XXI services delivered
in an IHS or 638 tribal facility shall be encountered and considered in
capitation rate development.
Anti-hemophilic Agents and Related Services: The Contractor shall provide
services for the treatment of hemophilia and Von Willebrand’s disease (See
Section D, Paragraph 57, Reinsurance, Catastrophic Reinsurance).
Audiology: The Contractor shall provide audiology services to members under the
age of 21 years, including the identification and evaluation of hearing loss and
rehabilitation of the hearing loss through medical or surgical means. Only the
identification and evaluation of hearing loss are covered for members 21 years
of age and older unless the hearing loss is due to an accident or injury-related
emergent condition. Pursuant to A.A.C. R9-22-212, hearing aids are not covered
for members 21 and older.
Behavioral Health: The Contractor shall provide behavioral health services as
described in Section D, Paragraph 12, Behavioral Health Services. Also refer to
Prior Period Coverage in Section D, Paragraph 3, Enrollment and Disenrollment.
Children’s Rehabilitative Services (CRS): The program for children with
CRS-covered conditions is administered by the Arizona Department of Health
Services (ADHS) for children who meet CRS eligibility criteria. The Contractor
shall refer children to the CRS program who are potentially eligible for
services related to CRS-covered conditions, as specified in R9-22, Article 2,
and A.R.S. Title 36, Chapter 2, Article 3. The Contractor is responsible for
care of members until Children’s Rehabilitative Services Administration
(CRSA) determines those members eligible. In addition, the Contractor is
responsible for covered services for CRS-eligible members unless and until the
Contractor has received written confirmation from CRSA that CRSA will provide
the requested service. The Contractor shall require the member’s Primary Care
Provider (PCP) to coordinate the member’s care with the CRS Program. For more
detailed information regarding eligibility criteria, referral practices, and
Contractor-CRS coordination issues, refer to the CRS Policy and Procedures
Manual located on the Arizona Department of Health Services website at
http://www.azdhs.gov/ and the related ACOM policy.
The Contractor shall respond to requests for services potentially covered by
CRSA in accordance with the related ACOM policy. The Contractor is responsible
for addressing prior authorization requests if CRSA fails to comply with the
timeframes specified in the related ACOM policy. The Contractor remains
ultimately responsible for the provision of all covered services to its members,
including all emergency services (in or out of network), and AHCCCS-covered
services denied by CRSA for the reason that it is not a service related to a CRS
condition.
Referral to CRSA does not relieve the Contractor of the responsibility for
providing timely medically necessary AHCCCS services not covered by CRSA. In the
event that CRSA denies a medically necessary AHCCCS service for the reason that
it is not related to a CRS condition, the Contractor must promptly respond to
the service authorization request and authorize the provision of medically
necessary services. CRSA cannot contest the Contractor prior authorization
determination if CRSA fails to timely respond to a service authorization
request. The Contractor, through its Medical Director, may request review from
the CRS Regional Medical Director when it denies a service for the reason that
it is not covered by the CRS Program. The Contractor may also request a hearing
with the Administration if it is dissatisfied with the CRSA determination. If
the AHCCCS Hearing Decision determines that the service should have been
provided by CRSA, CRSA shall be financially responsible for the costs incurred
by the Contractor in providing the service.
CYE ‘11 Acute Care Contract
10/1/10

 

26



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

A member with private insurance is not required to utilize CRSA. This includes
members with Medicare whether they are enrolled in Medicare FFS or a Medicare
Managed Care plan. If a member uses the private insurance network or Medicare
for a CRS-covered condition, the Contractor is responsible for all applicable
deductibles and copayments. If the member is on Medicare, the ACOM Medicare Cost
Sharing for Members in Traditional Fee for Service Medicare Policy and Medicare
Cost Sharing for Members in Medicare Managed Care Plans Policy shall apply. When
the private insurance or Medicare is exhausted, or certain annual or lifetime
limits are reached with respect to CRS-covered conditions, the Contractor shall
refer the member to CRSA for determination of eligibility for CRS services. If
the member with private insurance or Medicare chooses to enroll with CRS, CRS
becomes the secondary payer responsible for all applicable deductibles and
copayments. The Contractor is not responsible to provide services in instances
when the CRS-eligible member who has no primary insurance or Medicare refuses to
receive CRS-covered services through the CRS program. If the Contractor becomes
aware that a member with a CRS-covered condition refuses to participate in the
CRS application process or refuses to receive services through the CRS Program,
the member may be billed by the provider in accordance with AHCCCS regulations
regarding billing for unauthorized services.
Chiropractic Services: The Contractor shall provide chiropractic services to
members under age 21 when prescribed by the member’s PCP and approved by the
Contractor in order to ameliorate the member’s medical condition. Medicare
approved chiropractic services for any member shall also be covered, subject to
limitations specified in 42 CFR 410.22, for Qualified Medicare Beneficiaries if
prescribed by the member’s PCP and approved by the Contractor.
Dialysis: The Contractor shall provide medically necessary dialysis, supplies,
diagnostic testing and medication for all members when provided by
Medicare-certified hospitals or Medicare-certified end stage renal disease
(ESRD) providers. Services may be provided on an outpatient basis or on an
inpatient basis if the hospital admission is not solely to provide chronic
dialysis services.
Early and Periodic Screening, Diagnosis and Treatment (EPSDT): The Contractor
shall provide comprehensive health care services through primary prevention,
early intervention, diagnosis and medically necessary treatment to correct or
ameliorate defects and physical or mental illness discovered by the screenings
for members under age 21. The Contractor shall ensure that these members receive
required health screenings, including those for developmental/behavioral health,
in compliance with the AHCCCS periodicity schedule. The Contractor shall submit
all EPSDT reports to the AHCCCS Division of Health Care Management, as required
by the AMPM. The Contractor is required to meet specific
participation/utilization rates for members as described in Section D, Paragraph
23, Quality Management.
The Contractor shall ensure the initiation and coordination of a referral to the
ADHS/RBHA system for members in need of behavioral health services. The
Contractor shall follow up with the RBHA to monitor whether members have
received these health services. The Contractor will ensure the Health Plan
coordinates referrals and follow-up collaboration, as necessary, for members
identified by the ADHS as needing acute care services.
The Contractor is encouraged to assign EPSDT-aged members to providers that are
trained on and who use AHCCCS-approved developmental screening tools.
Early Detection Health Risk Assessment, Screening, Treatment and Primary
Prevention: The Contractor shall provide primary prevention education to adult
members. The Contractor shall provide health care services through screening,
diagnosis and medically necessary treatment for members 21 years of age and
older. These services include, but are not limited to, screening and treatment
for hypertension; elevated cholesterol; colon cancer; sexually transmitted
diseases; tuberculosis; HIV/AIDS; breast and cervical cancer; and prostate
cancer. Nutritional assessment and treatment are covered when medically
necessary to meet the nutritional needs of members who may have a chronic
debilitating disease. Physical examinations, diagnostic work-ups and medically
necessary immunizations are also covered as found in Arizona Administrative Code
Section R9-22-205. Required assessment and screening services for members under
age 21 are specified in the AHCCCS EPSDT periodicity schedule.
CYE ‘11 Acute Care Contract
10/1/10

 

27



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Emergency Services: The Contractor shall have and/or provide the following as a
minimum:

  a.  
Emergency services facilities adequately staffed by qualified medical
professionals to provide pre-hospital, emergency care on a 24-hour-a-day,
7-day-a-week basis, for the sudden onset of a medically emergent condition.
Emergency medical services are covered without prior authorization. The
Contractor is encouraged to contract with emergency service facilities for the
provision of emergency services. The Contractor shall be responsible for
educating members and providers regarding appropriate utilization of emergency
room services including behavioral health emergencies. The Contractor shall
monitor emergency service utilization (by both provider and member) and shall
have guidelines for implementing corrective action for inappropriate
utilization;

  b.  
All medical services necessary to rule out an emergency condition; and
    c.  
Emergency transportation.

Per the Balanced Budget Act of 1997, 42 CFR 438.114, the following conditions
apply with respect to coverage and payment of emergency services:
The Contractor must cover and pay for emergency services regardless of whether
the provider that furnishes the service has a contract with the Contractor.
The Contractor may not deny payment for treatment obtained under either of the
following circumstances:

  1.  
A member had an emergency medical condition, including cases in which the
absence of medical attention would not have resulted in the outcomes identified
in the definition of emergency medical condition under 42 CFR 438.114.

  2.  
A representative of the Contractor (an employee or subcontracting provider)
instructs the member to seek emergency medical services.

Additionally, the Contractor may not:

  1.  
Limit what constitutes an emergency medical condition as defined in 42 CFR
438.114, on the basis of lists of diagnoses or symptoms.

  2.  
Refuse to cover emergency services based on the failure of the emergency room
provider, hospital, or fiscal agent to notify the Contractor of the member’s
screening and treatment within 10 calendar days of presentation for emergency
services. Claims submission by the hospital within 10 calendar days of
presentation for the emergency services constitutes notice to the Contractor.
This notification stipulation is only related to the provision of emergency
services.

  3.  
Require notification of Emergency Department treat and release visits as a
condition of payment unless the plan has prior approval of the AHCCCS
Administration.

A member who has an emergency medical condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient.
The attending emergency physician, or the provider actually treating the member,
is responsible for determining when the member is sufficiently stabilized for
transfer or discharge, and such determination is binding on the Contractor
responsible for coverage and payment. The Contractor shall comply with BBA
guidelines regarding the coordination of post-stabilization care.
CYE ‘11 Acute Care Contract
10/1/10

 

28



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

For additional information and requirements regarding emergency services, refer
to AHCCCS Rules R9-22-201 et seq. and 42 CFR 438.114.
Family Planning: The Contractor shall provide family planning services in
accordance with the AMPM, for all members who choose to delay or prevent
pregnancy. These include medical, surgical, pharmacological and laboratory
services, as well as contraceptive devices. Information and counseling, which
allow members to make informed decisions regarding family planning methods,
shall also be included. If the Contractor does not provide family planning
services, it must contract for these services through another health care
delivery system.
The Contractor shall provide services to members enrolled in the Family Planning
Services Extension Program, a program that provides family planning services
only, for a maximum of two consecutive 12-month periods, to women whose SOBRA
eligibility has terminated. The Contractor is also responsible for notifying
AHCCCS when a SOBRA woman is sterilized to prevent inappropriate enrollment in
the SOBRA Family Planning Services Extension Program. Notification should be
made at the time the newborn is reported or after the sterilization procedure is
completed.
Foot and Ankle Services Children: The Contractor shall provide foot care
services for members under the age of 21 to include bunionectomies, casting for
the purpose of constructing or accommodating orthotics, medically necessary
orthopedic shoes that are an integral part of a brace, and medically necessary
routine foot care for patients with a severe systemic disease that prohibits
care by a nonprofessional person.
Foot and Ankle Services Adults: The Contractor shall provide foot care services
to include bunionectomies, and medically necessary routine foot care for
patients with a severe systemic disease that prohibits care by a nonprofessional
person as described in the AMPM. Services are not covered for members 21 years
of age and older, when provided by a podiatrist or podiatric surgeon.
Home and Community Based Services (HCBS): Assisted living facility, alternative
residential setting, or home and community based services (HCBS) as defined in
R9-22, Article 2, and R9-28, Article 2 that meet the provider standards
described in R9-28, Article 5, and subject to the limitations set forth in the
AMPM. These services are covered in lieu of a nursing facility.
Home Health: This service shall be provided under the direction of a physician
to prevent hospitalization or institutionalization and may include nursing,
therapies, supplies and home health aide services. It shall be provided on a
part-time or intermittent basis.
Hospice: These services are covered for members who are certified by a physician
as being terminally ill and having six months or less to live. See the AMPM for
details on covered hospice services.
Hospital: Inpatient services include semi-private accommodations for routine
care, intensive and coronary care, surgical care, obstetrics and newborn
nurseries, and behavioral health emergency/crisis services. If the member’s
medical condition requires isolation, private inpatient accommodations are
covered. Nursing services, dietary services and ancillary services such as
laboratory, radiology, pharmaceuticals, medical supplies, blood and blood
derivatives, etc. are also covered. Outpatient hospital services include any of
the above, which may be appropriately provided on an outpatient or ambulatory
basis (i.e., laboratory, radiology, therapies, ambulatory surgery, etc.).
Observation services may be provided on an outpatient basis, if determined
reasonable and necessary, when deciding whether the member should be admitted
for inpatient care. Observation services include the use of a bed and periodic
monitoring by hospital nursing staff and/or other staff to evaluate, stabilize
or treat medical conditions of a significant degree of instability and/or
disability.
CYE ‘11 Acute Care Contract
10/1/10

 

29



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Immunizations: The Contractor shall provide immunizations for adults (21 years
of age and older) to include but not limited to: diphtheria-tetanus, influenza,
pneumococcus, rubella, measles and hepatitis-B and others as medically
indicated. For all members under the age of 21, immunization requirements
include but are not limited to: diphtheria, tetanus, pertussis vaccine (DTaP),
inactivated polio vaccine (IPV), measles, mumps, rubella (MMR) vaccine, H.
influenza, type B (HIB) vaccine, hepatitis B (Hep B) vaccine, varicella zoster
virus (VZV) vaccine and pneumococcal conjugate vaccine (PCV) (see Section D,
Paragraph 15, Pediatric Immunizations and the Vaccines for Children Program).
The Contractor is required to meet specific immunization rates for members under
the age of 21, which are described in Section D, Paragraph 23, Quality
Management. (Please refer to the AMPM for current immunization requirements.)
Incontinence Supplies: The Contractor shall cover incontinence supplies as
specified in AHCCCS Rule A.A.C. R9-22-212 and the AMPM.
Laboratory: Laboratory services for diagnostic, screening and monitoring
purposes are covered when provided by a CLIA (Clinical Laboratory Improvement
Act) approved free-standing laboratory, hospital, clinic, physician office or
other health care facility laboratory.
Upon written request, the Contractor may obtain laboratory test data on members
from a freestanding laboratory or hospital- based laboratory subject to the
requirements specified in A.R.S. § 36-2903(Q) and (R). The data shall be used
exclusively for quality improvement activities and health care outcome studies
required and/or approved by the Administration.
Maternity: The Contractor shall provide pre-conception counseling, pregnancy
identification, prenatal care, treatment of pregnancy related conditions, labor
and delivery services, and postpartum care for members. Services may be provided
by physicians, physician assistants, nurse practitioners, certified nurse
midwives, or licensed midwives. Members may select or be assigned to a PCP
specializing in obstetrics. All members, anticipated to have a low-risk
delivery, may elect to receive labor and delivery services in their home, if
this setting is included in the allowable settings of the Contractor and the
Contractor has providers in its network that offer home labor and delivery
services. All members anticipated to have a low-risk prenatal course and
delivery may elect to receive prenatal care, labor and delivery and postpartum
care provided by certified nurse midwives or licensed midwives, if these
providers are in the Contractor’s network. Members receiving maternity services
from a certified nurse midwife or a licensed midwife must also be assigned to a
PCP for other health care and medical services. A certified nurse midwife may
provide those primary care services that s/he is willing to provide and that the
member elects to receive from the certified nurse midwife. Members receiving
care from a certified nurse midwife may also elect to receive some or all her
primary care from the assigned PCP. Licensed midwives may not provide any
additional medical services as primary care is not within their scope of
practice. The Contractor shall allow women and their newborns to receive up to
48 hours of inpatient hospital care after a routine vaginal delivery and up to
96 hours of inpatient care after a cesarean delivery. The attending health care
provider, in consultation with the mother, may discharge the mother or newborn
prior to the minimum length of stay. A normal newborn may be granted an extended
stay in the hospital of birth when the mother’s continued stay in the hospital
is beyond the 48 or 96 hour stay.
The Contractor shall inform all assigned AHCCCS pregnant women of voluntary
prenatal HIV testing and the availability of medical counseling if the test is
positive. The Contractor shall provide information in the member handbook and
annually in the member newsletter, which encourages pregnant women to be tested
and provides instructions about where testing is available. Semi-annually, the
Contractor shall report to AHCCCS the number of pregnant women who have been
identified as HIV/AIDS-positive. This report is due no later than 30 days after
the end of the second and fourth quarters of the contract year.
Medical Foods: Medical foods are covered within limitations defined in the AMPM
for members diagnosed with a metabolic condition included under the ADHS Newborn
Screening Program and specified in the AMPM. The medical foods, including
metabolic formula and modified low protein foods, must be prescribed or ordered
under the supervision of a physician.
CYE ‘11 Acute Care Contract
10/1/10

 

30



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Medical Supplies, Durable Medical Equipment (DME), and Prosthetic Devices: These
services are covered when prescribed by the member’s PCP, attending physician,
practitioner, or by a dentist as described in the AMPM. Medical equipment may be
rented or purchased only if other sources, which provide the items at no cost,
are not available. The total cost of the rental must not exceed the purchase
price of the item. Reasonable repairs or adjustments of purchased equipment are
covered to make the equipment serviceable and/or when the repair cost is less
than renting or purchasing another unit.
Nursing Facility: The Contractor shall provide services in nursing facilities,
including religious non-medical health care institutions, for members who
require short-term convalescent care not to exceed 90 days per contract year. In
lieu of a nursing facility, the member may be placed in an assisted living
facility, an alternative residential setting, or receive home and community
based services (HCBS) as defined in R9-22, Article 2 and R9-28, Article 2 that
meet the provider standards described in R9-28, Article 5, and subject to the
limitations set forth in the AMPM.
Nursing facility services must be provided in a dually-certified
Medicare/Medicaid nursing facility, which includes in the per-diem rate: nursing
services; basic patient care equipment and sickroom supplies; dietary services;
administrative physician visits; non-customized DME; necessary maintenance and
rehabilitation therapies; over-the-counter medications; social, recreational and
spiritual activities; and administrative, operational medical direction
services. See Section D, Paragraph 41, Responsibility for Nursing Facility
Reimbursement, for further details.
The Contractor shall notify the Assistant Director of the Division of Member
Services, by Email, when a member has been residing in a nursing facility for
75 days. This will allow AHCCCS time to follow-up on the status of the ALTCS
application and to consider potential fee-for-service coverage, if the stay goes
beyond the 90-day per contract year maximum. The notice should be sent via
e-mail to HealthPlan75DayNotice@azahcccs.gov.
Notifications must include:

  1.  
Member Name
    2.  
AHCCCS ID
    3.  
Date of Birth
    4.  
Name of Facility
    5.  
Admission Date to the Facility
    6.  
Date they reach the 75 days
    7.  
Name of Contractor of enrollment

Nutrition: Nutritional assessments may be conducted as a part of the EPSDT
screenings for members under age 21, and to assist members 21 years of age and
older whose health status may improve with nutritional intervention. Assessment
of nutritional status on a periodic basis may be provided as determined
necessary, and as a part of the health risk assessment and screening services
provided by the member’s PCP. AHCCCS covers nutritional therapy on an enteral,
parenteral or oral basis, when determined medically necessary to provide either
complete daily dietary requirements or to supplement a member’s daily
nutritional and caloric intake and when AHCCCS criteria specified in the AMPM
are met.
Oral Health: The Contractor shall provide all members under the age of 21 years
with all medically necessary dental services including emergency dental
services, dental screening and preventive services in accordance with the AHCCCS
periodicity schedule, as well as therapeutic dental services, dentures, and
pre-transplantation dental services. The Contractor shall monitor compliance
with the EPSDT periodicity schedule for dental screening services. The
Contractor is required to meet specific utilization rates for members as
described in Section D, Paragraph 23, Quality Management. The Contractor shall
ensure that members are notified when dental screenings are due if the member
has not been scheduled for a visit. If a dental screening is not received by the
member, a second notice must be sent. Members under the age of 21 may request
dental services without referral and may choose a dental provider from the
Contractor’s provider network. For members who are 21 years of age and older,
the Contractor shall provide dental services for transplantation services as
specified in the AMPM.
CYE ‘11 Acute Care Contract
10/1/10

 

31



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Orthotics: These services are covered for members under the age of 21 when
prescribed by the member’s PCP, attending physician, practitioner, or by a
dentist as described in the AMPM. Medical equipment may be rented or purchased
only if other sources, which provide the items at no cost, are not available.
The total cost of the rental must not exceed the purchase price of the item.
Reasonable repairs or adjustments of purchased equipment are covered for members
over and under the age of 21 to make the equipment serviceable and/or when the
repair cost is less than renting or purchasing another unit.
Physician: The Contractor shall provide physician services to include medical
assessment, treatments and surgical services provided by licensed allopathic or
osteopathic physicians.
Post-stabilization Care Services Coverage and Payment: Pursuant to AHCCCS
Rule A.A.C. R9-22-210 and 42 CFR 438.114, 422.113(c) and 422.133, the following
conditions apply with respect to coverage and payment of emergency and of
post-stabilization care services, except where otherwise noted in the contract:
The Contractor must cover and pay for post-stabilization care services without
authorization, regardless of whether the provider that furnishes the service has
a contract with the Contractor, for the following situations:

  1.  
Post-stabilization care services that were pre-approved by the Contractor; or
    2.  
Post-stabilization care services were not pre-approved by the Contractor because
the Contractor did not respond to the treating provider’s request for
pre-approval within one hour after being requested to approve such care or could
not be contacted for pre-approval.
    3.  
The Contractor representative and the treating physician cannot reach agreement
concerning the member’s care and a Contractor physician is not available for
consultation. In this situation, the Contractor must give the treating physician
the opportunity to consult with a Contractor physician and the treating
physician may continue with care of the patient until a Contractor physician is
reached or one of the criteria in 42 CFR 422.113(c)(3) is met.

Pursuant to 42 CFR 422.113(c)(3), the Contractor’s financial responsibility for
post-stabilization care services that have not been pre-approved ends when:

  1.  
A Contractor physician with privileges at the treating hospital assumes
responsibility for the member’s care;

  2.  
A Contractor physician assumes responsibility for the member’s care through
transfer;

  3.  
A Contractor representative and the treating physician reach an agreement
concerning the member’s care; or

  4.  
The member is discharged.

Pregnancy Terminations: AHCCCS covers pregnancy termination if the pregnant
member suffers from a physical disorder, physical injury, or physical illness,
including a life endangering physical condition caused by or arising from the
pregnancy itself, that would, as certified by a physician, place the member in
danger of death unless the pregnancy is terminated, or the pregnancy is a result
of rape or incest.
The attending physician must acknowledge that a pregnancy termination has been
determined medically necessary by submitting the Certificate of Necessity for
Pregnancy Termination. This certificate must be submitted to the Contractor’s
Medical Director. The Certificate must certify that, in the physician’s
professional judgment, one or more of the previously mentioned criteria have
been met.
Prescription Drugs: Medications ordered by a PCP, attending physician, dentist
or other authorized prescriber and dispensed under the direction of a licensed
pharmacist are covered subject to limitations related to prescription supply
amounts, Contractor formularies and prior authorization requirements. The
Contractor may include over-the-counter medications in the formulary, as defined
in the AMPM. An appropriate over-the-counter medication may be prescribed, when
it is determined to be a lower-cost alternative to prescription drugs.
CYE ‘11 Acute Care Contract
10/1/10

 

32



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Medicare Part D: AHCCCS covers those drugs ordered by a PCP, attending
physician, dentist or other authorized prescriber and dispensed under the
direction of a licensed pharmacist subject to limitations related to
prescription supply amounts, and the Contractor’s prior authorization
requirements if they are excluded from Medicare Part D coverage. Medications
that are covered by Part D, but are not on a specific Part D Health Plan’s
formulary are not considered excluded drugs and will not be covered by AHCCCS.
This applies to members that are enrolled in Medicare Part D or are eligible for
Medicare Part D.
Primary Care Provider (PCP): PCP services are covered when provided by a
physician, physician assistant or nurse practitioner selected by, or assigned
to, the member. The PCP provides primary health care and serves as a coordinator
in referring the member for specialty medical services [42 CFR 438.208(b)]. The
PCP is responsible for maintaining the member’s primary medical record, which
contains documentation of all health risk assessments and health care services
of which they are aware whether or not they were provided by the PCP.
Radiology and Medical Imaging: These services are covered when ordered by the
member’s PCP, attending physician or dentist and are provided for diagnosis,
prevention, treatment or assessment of a medical condition. Services are
generally provided in hospitals, clinics, physician offices and other health
care facilities.
Rehabilitation Therapy: The Contractor shall provide occupational, physical and
speech therapies. Therapies must be prescribed by the member’s PCP or attending
physician for an acute condition and the member must have the potential for
improvement due to the rehabilitation. Physical therapy for all members, and
occupational and speech therapies for members under the age of 21, are covered
in both inpatient and outpatient settings. For those members who are 21 and
over, occupational and speech therapies are covered in inpatient settings only.
Respiratory Therapy: This therapy is covered in inpatient and outpatient
settings when prescribed by the member’s PCP or attending physician, and is
necessary to restore, maintain or improve respiratory functioning.
Transplantation of Organs and Tissue, and Related Immunosuppressant Drugs: These
services are covered within limitations defined in the AMPM for members
diagnosed with specified medical conditions. Services include pre-transplant
inpatient or outpatient evaluation; donor search; organ/tissue harvesting or
procurement; preparation and transplantation services; and convalescent care. In
addition, if a member receives, or has received, a transplant covered by a
source other than AHCCCS, medically necessary non-experimental services are
provided, within limitations, after the discharge from the acute care
hospitalization for the transplantation. AHCCCS has contracted with
transplantation providers for the Contractor’s use or the Contractor may select
its own transplantation provider.
Transportation: These services include emergency and non-emergency medically
necessary transportation. Emergency transportation, including transportation
initiated by an emergency response system such as 911, may be provided by
ground, air or water ambulance to manage an AHCCCS member’s emergency medical
condition at an emergency scene and transport the member to the nearest
appropriate medical facility. Non-emergency transportation shall be provided for
members who are unable to provide their own transportation for medically
necessary services. The Contractor shall ensure that members have coordinated,
reliable, medically necessary transportation to ensure members arrive on-time
for regularly scheduled appointments and are picked up upon completion of the
entire scheduled treatment.
Triage/Screening and Evaluation: These are covered services when provided by
acute care hospitals, IHS facilities, a PL 93-638 tribal facility and
after-hours settings to determine whether or not an emergency exists, assess the
severity of the member’s medical condition and determine what services are
necessary to alleviate or stabilize the emergent condition. Triage/screening
services must be reasonable, cost effective and meet the criteria for severity
of illness and intensity of service.
CYE ‘11 Acute Care Contract
10/1/10

 

33



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Vision Services/Ophthalmology/Optometry: The Contractor shall provide all
medically necessary emergency eye care, vision examinations, prescriptive
lenses, and treatments for conditions of the eye for all members under the age
of 21. For members who are 21 years of age and older, the Contractor shall
provide emergency care for eye conditions which meet the definition of an
emergency medical condition. Also covered for this population are cataract
removal, and medically necessary vision examinations and prescriptive lenses, if
required, following cataract removal and other eye conditions as specified in
the AMPM.
Members shall have full freedom to choose, within the Contractor’s network, a
practitioner in the field of eye care, acting within the scope of their
practice, to provide the examination, care or treatment for which the member is
eligible. A “practitioner in the field of eye care” is defined to be either an
ophthalmologist or an optometrist.
11. SPECIAL HEALTH CARE NEEDS
The Contractor shall have in place a mechanism to identify all members with
special health care needs [42 CFR 438.240(b)(4)]. The Contractor shall implement
mechanisms to assess each member identified as having special health care needs,
in order to identify any ongoing special conditions of the member which require
a course of treatment or regular care monitoring. The assessment mechanisms
shall use appropriate health care professionals [42 CFR 438.208(c)(2)]. The
Contractor shall share with other entities providing services to that member the
results of its identification and assessment of that member’s needs so that
those activities need not be duplicated [42 CFR 438.208(b)(3)].
For members with special health care needs determined to need a specialized
course of treatment or regular care monitoring, the Contractor must have
procedures in place to allow members to directly access a specialist (for
example through a standing referral or an approved number of visits) as
appropriate for the member’s condition and identified needs [42 CFR
438.208(c)(4)].
The Contractor shall have a methodology to identify providers willing to provide
medical home services and make reasonable efforts to offer access to these
providers.
The American Academy of Pediatrics (AAP) describes care from a medical home as:

  •  
Accessible

  •  
Continuous

  •  
Coordinated

  •  
Family-centered

  •  
Comprehensive

  •  
Compassionate

  •  
Culturally effective

The Contractor shall ensure that populations with ongoing medical needs,
including but not limited to dialysis, radiation and chemotherapy, have
coordinated, reliable, medically necessary transportation to ensure members
arrive on-time for regularly scheduled appointments and are picked up upon
completion of the entire scheduled treatment.
12. BEHAVIORAL HEALTH SERVICES
AHCCCS members, except for SOBRA Family Planning members, are eligible for
comprehensive behavioral health services. For SOBRA Family Planning members,
there is no behavioral health coverage. With the exception of the Contractor’s
providers’ medical management of certain behavioral health conditions as
described under “Medication Management Services”, the behavioral health benefit
for these members is provided through the ADHS — Regional Behavioral Health
Authority (RBHA) system. The Contractor shall be responsible for member
education regarding these benefits; provision of limited emergency inpatient
services; and screening and referral to the RBHA system of members identified as
requiring behavioral health services.
CYE ‘11 Acute Care Contract
10/1/10

 

34



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Member Education: The Contractor shall be responsible for educating members in
the member handbook and other printed documents about covered behavioral health
services and where and how to access services. Covered services include:

a.  
Behavior Management (behavioral health personal care, family support/home care
training, self-help/peer support)
  b.  
Behavioral Health Case Management Services (limited)
  c.  
Behavioral Health Nursing Services
  d.  
Emergency Behavioral Health Care
  e.  
Emergency and Non-Emergency Transportation
  f.  
Evaluation and Assessment
  g.  
Individual, Group and Family Therapy and Counseling
  h.  
Inpatient Hospital Services (the Contractor may provide services in alternative
inpatient settings that are licensed by the Arizona Department of Health
Services, Division of Assurance and Licensure, the Office of Behavioral Health
Licensure, in lieu of services in an inpatient hospital. These alternative
settings must be lower cost than traditional inpatient settings. The cost of the
alternative settings will be considered in capitation rate development)

i.  
Non-Hospital Inpatient Psychiatric Facilities Services (Level I residential
treatment centers and sub-acute facilities)

j.  
Laboratory and Radiology Services for Psychotropic Medication Regulation and
Diagnosis
  k.  
Opioid Agonist Treatment
  l.  
Partial Care (Supervised day program, therapeutic day program and medical day
program)

m.  
Psychosocial Rehabilitation (living skills training; health promotion;
supportive employment services)

n.  
Psychotropic Medication
  o.  
Psychotropic Medication Adjustment and Monitoring
  p.  
Respite Care (with limitations)
  q.  
Rural Substance Abuse Transitional Agency Services
  r.  
Screening
  s.  
Behavioral Health Therapeutic Home Care Services

Referrals: As specified in Section D, Paragraph 10, Scope of Services, EPSDT,
the Contractor must provide developmental/behavioral health screenings for
members up to 21 years of age in compliance with the AHCCCS periodicity
schedule. The Contractor shall ensure the initiation and coordination of
behavioral health referrals of these members to the RBHA when determined
necessary through the screening process.
The Contractor will ensure the RBHA coordinates referrals and follow-up
collaboration, as necessary, for other members identified by the AHCCCS
Contractor as needing behavioral health evaluation and treatment. Members may
also access the RBHA system for evaluation by self-referral or be referred by
schools, State agencies or other service providers. The Contractor is
responsible for providing transportation to a member’s first RBHA evaluation
appointment if a member is unable to provide his/her own transportation. The
Contractor will ensure coordination of referrals and follow-up collaboration, as
necessary, for members identified by ADHS as needing acute care services.
Emergency Services: When members present in an emergency room setting, the
Contractor is responsible for all emergency medical services including triage,
physician assessment and diagnostic tests. ADHS is responsible for medically
necessary psychiatric consultations in emergency room settings.
CYE ‘11 Acute Care Contract
10/1/10

 

35



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Reimbursement for court ordered screening and evaluation services is not the
responsibility of the Contractor and instead falls to the county pursuant to
A.R.S. 36-545. For additional information regarding behavioral health services
refer to Title 9 Chapter 22 Articles 2 and 12. It is expected that the
Contractor initiate a referral to the T/RBHA for evaluation and behavioral
health recipient eligibility as soon as possible after admission.
Comorbidities: The Contractor must ensure that members with diabetes who are
being discharged from the Arizona State Hospital (AzSH) are issued the same
brand and model of both glucometer and supplies they were trained to use while
in the facility. Care must be coordinated with the AzSH prior to discharge to
ensure that all supplies are authorized and available to the member upon
discharge.
In the event that a member’s mental health status renders them incapable or
unwilling to manage their medical condition and the member has a skilled medical
need, the Contractor must arrange ongoing medically necessary nursing services.
The Contractor shall also have a mechanism in place for tracking members for
whom ongoing medically necessary services are required.
Coordination of Care: The Contractor is responsible for ensuring that a medical
record is established by the PCP when behavioral health information is received
from the RBHA or provider about an assigned member even if the PCP has not yet
seen the assigned member. In lieu of actually establishing a medical record,
such information may be kept in an appropriately labeled file but must be
associated with the member’s medical record as soon as one is established. The
Contractor shall require the PCP to respond to RBHA/provider information
requests pertaining to ADHS behavioral health recipient members within 10
business days of receiving the request. The response should include all
pertinent information, including, but not limited to, current diagnoses,
medications, laboratory results, last PCP visit, and recent hospitalizations.
The Contractor shall require the PCP to document or initial signifying review of
member behavioral health information received from a RBHA behavioral health
provider who is also treating the member.
Medication Management Services: The Contractor shall allow PCPs to provide
medication management services (prescriptions, medication monitoring visits,
laboratory and other diagnostic tests necessary for diagnosis and treatment of
behavioral disorders) to members with diagnoses of depression, anxiety and
attention deficit hyperactivity disorder. The Contractor shall make available,
on the Contractor’s formulary, medications for the treatment of these disorders.
AHCCCS has facilitated the development of Clinical tool kits for the treatment
of anxiety, depression, and ADHD. These tool kits are a resource only and may
not apply to all patients and all clinical situations. They are not intended to
replace clinical judgment. The Contractor shall ensure that PCPs and
Pediatricians who have an interest or are actively treating members with these
disorders are aware of these resources and/or are utilizing other recognized
tools/evidence-based guidelines. The Contractor shall develop a monitoring
process to ensure that PCPs utilize evidence-based guidelines/recognized
clinical tools when prescribing medications to treat depression, anxiety, and
ADHD.
The Contractor may implement step therapy for behavioral health medications used
for treating anxiety, depression and ADHD disorders. The Contractor shall
provide education and training for providers regarding the concept of step
therapy. If the RBHA/behavioral health provider provides documentation to the
Contractor that step therapy has already been completed, or is medically
contraindicated, the Contractor shall continue to provide the medication at the
dosage at which the member has been stabilized, unless there is subsequently a
change in medical condition of the member. The Contractor shall monitor PCPs to
ensure that they prescribe medication at the dosage at which the member has been
stabilized.
The Contractor shall ensure that training and education are available to PCPs
regarding behavioral health referral and consultation procedures. The Contractor
shall establish policies and procedures for referral and consultation and shall
describe them in its provider manual. Policies for referral must include, at a
minimum, criteria, processes, responsible parties and minimum requirements no
less stringent than those specified in this contract for the forwarding of
member medical information.
CYE ‘11 Acute Care Contract
10/1/10

 

36



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Transfer of Care: When a PCP has initiated medication management services for a
member to treat a behavioral health disorder, and it is subsequently determined
by the PCP or Contractor that the member should be transferred to a RBHA
prescriber for evaluation and/or continued medication management services, the
Contractor will require and ensure that the PCP or Contractor coordinates the
transfer of care. All affected subcontracts shall include this provision. The
Contractor shall establish policies and procedures for the transition of members
who are referred to the RBHA for ongoing treatment. The Contractor shall ensure
that PCPs maintain continuity of care for these members. The policies and
procedures must address, at a minimum, the following:

  1.  
Guidelines for when a transition of the member to the RBHA for ongoing treatment
is indicated.

  2.  
Protocols for notifying the RBHA of the member’s transfer, including reason for
transfer, diagnostic information, and medication history.

  3.  
Protocols and guidelines for the transfer of medical records, including but not
limited to which parts of the medical record are to be copied, timeline for
making the medical record available to the RBHA, observance of confidentiality
of the member’s medical record, and protocols for responding to RBHA requests
for additional medical record information.

  4.  
Protocols for transition of prescription services, including but not limited to
notification to the RBHA of the member’s current medications and timeframes for
dispensing and refilling medications during the transition period. This
coordination must ensure at a minimum, that the member does not run out of
prescribed medications prior to the first appointment with a RBHA prescriber and
that all relevant member pertinent medical information as outlined above and
including the reason for transfer is forwarded to the receiving RBHA prescriber
prior to the member’s first scheduled appointment with the RBHA prescriber.

  5.  
Contractor activities to monitor to ensure that members are appropriately
transitioned to the RBHA for care.

The Contractor shall ensure that its quality management program incorporates
monitoring of the PCP’s management of behavioral health disorders and referral
to, coordination of care with and transfer of care to RBHA providers as required
under this contract.
13. AHCCCS GUIDELINES, POLICIES AND MANUALS
All AHCCCS guidelines, policies and manuals are hereby incorporated by reference
into this contract. All guidelines, policies and manuals are available on the
AHCCCS internet website, located at www.azahcccs.gov. The Contractor is
responsible for complying with the requirements set forth within. In addition,
linkages to AHCCCS Rules (Arizona Administrative Code), Statutes and other
resources are also available to all interested parties through the AHCCCS
website. Upon adoption by AHCCCS, updates will be made available to the
Contractor. The Contractor shall be responsible for implementing these
requirements and maintaining current copies of updates.
14. MEDICAID SCHOOL BASED CLAIMING PROGRAM (MSBC)
Pursuant to an Intergovernmental Agreement with the Department of Education, and
a contract with a Third Party Administrator, AHCCCS reimburses participating
school districts for specifically identified Medicaid services when provided to
Medicaid eligible children who are included under the Individuals with
Disabilities Education Act (IDEA). The Medicaid services must be identified in
the member’s Individual Education Plan (IEP) as medically necessary for the
child to obtain a public school education.
MSBC services are provided in a school setting or other approved setting
specifically to allow children to receive a public school education. They do not
replace medically necessary services provided outside the school setting or
other MSBC approved alternative setting. Currently, services include audiology,
therapies (OT, PT and speech/language); behavioral health evaluation and
counseling; nursing and attendant care (health aid services provided in the
classroom); and specialized transportation to and from school on days when the
child receives an AHCCCS-covered MSBC service. The Contractor’s evaluations and
determinations of medical necessity shall be made independent of the fact that
the child is receiving MSBC services.
CYE ‘11 Acute Care Contract
10/1/10

 

37



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor and its providers must coordinate with schools and school
districts that provide MSBC services to the Contractor’s enrolled members.
Services should not be duplicative. Contractor case managers, working with
special needs children, should coordinate with the appropriate school staff
working with these members. Transfer of member medical information and progress
toward treatment goals between the Contractor and the member’s school or school
district is required as appropriate and should be used to enhance the services
provided to members.
15. PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM
Through the Vaccines for Children Program, the Federal and State governments
purchase, and make available to providers free of charge, vaccines for AHCCCS
children under age 19. The Contractor shall not utilize AHCCCS funding to
purchase vaccines for members under the age of 19. If vaccines are not available
through the VFC Program, the Contractor shall contact the AHCCCS Division of
Health Care Management, Clinical Quality Management Unit. Any provider, licensed
by the State to administer immunizations, may register with ADHS as a “VFC
provider” and receive free vaccines. The Contractor shall not reimburse
providers for the administration of the vaccines in excess of the maximum
allowable as set by CMS, found in the AHCCCS fee schedule. The Contractor shall
comply with all VFC requirements and monitor its providers to ensure that, a
physician if acting as primary care physician (PCP) to AHCCCS members under the
age of 19 is registered with ADHS/VFC.
In some GSAs, providers may choose not to provide vaccinations due to low
numbers of children in their panels, etc. The Contractor must develop processes
to ensure that vaccinations are available through a VFC enrolled provider or
through the county Health Department. In all instances, the antigens are to be
provided through the VFC program. The Contractor must develop processes to pay
the administration fee to whoever administers the vaccine regardless of their
contract status with the Contractor.
Arizona State law requires the reporting of all immunizations given to children
under the age of 19. Immunizations must be reported at least monthly to the
ADHS. Reported immunizations are held in a central database known as ASIIS
(Arizona State Immunization Information System), which can be accessed by
providers to obtain complete, accurate immunization records. Software is
available from ADHS to assist providers in meeting this reporting requirement.
The Contractor must educate its provider network about these reporting
requirements and the use of this resource and monitor to ensure compliance.
16. STAFF REQUIREMENTS AND SUPPORT SERVICES
The Contractor shall have in place the organizational, operational, managerial
and administrative systems capable of fulfilling all contract requirements. For
the purposes of this contract, the Contractor shall not employ or contract with
any individual who has been debarred, suspended or otherwise lawfully prohibited
from participating in any public procurement activity or from participating in
non-procurement activities under regulations issued under Executive Order No.
12549 or under guidelines implementing Executive Order 12549 [42 CFR 438.610 (a)
& (b), 42 CFR §1001.1901(b), 42 CFR §1003.102(a)(2)]. The Contractor is
obligated to screen all employees and contractors to determine whether any of
them have been excluded from participation in Federal health care programs. You
can search the HHS-OIG website by the names of any indivuduals. The database can
be accessed at http://www.oig.hhs.gov/fraud/exclusions.asp.
The Contractor is responsible for maintaining a significant local (within the
State of Arizona) presence. This presence includes staff designated below with
an asterisk (*). All staff or functions designated with an asterisk must be
located within the State of Arizona at all times throughout the term of the
Contract. The Contractor must obtain approval from AHCCCS prior to moving any
functions not designated with an asterisk outside the State of Arizona after
Contract initiation. Such a request for approval must be submitted to the
Division of Health Care Management at least 60 days prior to the proposed change
in operations and must include a description of the processes in place that
assure rapid responsiveness to effect changes for contract compliance. The
Contractor shall be responsible for any additional costs associated with on-site
audits or other oversight activities of required functions located outside of
the State of Arizona. At the beginning of each contract year the Contractor must
provide, to the Division of Health Care Management, a listing of all functions
and their locations.
CYE ‘11 Acute Care Contract
10/1/10

 

38



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor must employ sufficient staffing and utilize appropriate resources
to achieve contractual compliance. The Contractor’s resource allocation must be
adequate to achieve outcomes in all functional areas within the organization.
Adequacy will be evaluated based on outcomes and compliance with contractual and
AHCCCS policy requirements, including the requirement for providing culturally
competent services. If the Contractor does not achieve the desired outcomes or
maintain compliance with contractual obligations, additional monitoring and
regulatory action may be employed by AHCCCS, up to and including actions
specified in Section D, Paragraph 72, Sanctions, of the Contract.
An individual staff member shall be limited to occupying a maximum of two of the
Key Staff positions listed below. The Contractor shall inform AHCCCS, Division
of Health Care Management, in writing within seven days, when an employee leaves
one of the Key Staff positions listed below (this requirement does not apply to
Additional Required Staff, also listed below). The name of the interim contact
person should be included with the notification. The name and resume of the
permanent employee should be submitted as soon as the new hire has taken place.
Each year on October 15th, the Contractor must provide the name, Social Security
Number and date of birth of the staff members performing the duties of the Key
Staff listed as a, b and c below. AHCCCS will compare this information against
federal databases to confirm that those individuals have not been banned or
debarred from participating in Federal programs [42 CFR 455.104]. At a minimum,
the following staff is required:
Key Staff

a.  
*Administrator/CEO/COO or designee must be available, full time, to fulfill the
responsibilities of the position and to oversee the entire operation of the
Contractor. The Administrator shall devote sufficient time to the Contractor’s
operations to ensure adherence to program requirements and timely responses to
AHCCCS Administration.

b.  
*Medical Director/CMO who shall be an Arizona-licensed physician. The Medical
Director shall be actively involved in all-major clinical programs and QM and MM
components of the Contractor. The Medical Director shall devote sufficient time
to the Contractor to ensure timely medical decisions, including after-hours
consultation as needed.

c.  
Chief Financial Officer/CFO who is available, full time, to fulfill the
responsibilities of the position and to oversee the budget and accounting
systems implemented by the Contractor.

d.  
Pharmacy Director/Coordinator who is an Arizona licensed pharmacist or physician
who oversees and administers the prescription drug and pharmacy benefits. The
Pharmacy Coordinator/Director may be an employee or Contractor of the Plan.

e.  
Dental Director/Coordinator who is responsible for coordinating dental
activities of the health plan and providing required communication between the
plan and AHCCCS. The Dental Director/Coordinator may be an employee or
Contractor of the plan and must be licensed in Arizona if they are required to
review or deny dental services.

f.  
*Compliance Officer who will implement and oversee the Contractor’s compliance
program. The compliance officer shall be an on-site management official,
available to all employees, with designated and recognized authority to access
records and make independent referrals to the AHCCCS Office of Program
Integrity. See Section D, Paragraph 62, Corporate Compliance.

CYE ‘11 Acute Care Contract
10/1/10

 

39



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

g.  
*Dispute and Appeal Manager who will manage and adjudicate member and provider
disputes arising under the Grievance System including member grievances,
appeals, and requests for hearing and provider claim disputes.

h.  
Business Continuity Planning Coordinator as noted in the ACOM Business
Continuity and Recovery Plan Policy.

i.  
*Contract Compliance Officer who will serve as the primary point-of-contact for
all Contractor operational issues.

The primary functions of the Contract Compliance Officer are:

  •  
Coordinate the tracking and submission of all contract deliverables

  •  
Field and coordinate responses to AHCCCS inquiries

  •  
Coordinate the preparation and execution of contract requirements such as OFRS,
random and periodic audits and ad hoc visits

j.  
*Quality Management Coordinator who is an Arizona-licensed registered nurse,
physician or physician’s assistant or a Certified Professional in Healthcare
Quality (CPHQ) by the National Association for Health Care Quality (NAHQ) and/or
Certified in Health Care Quality and Management (CHCQM) by the American Board of
Quality Assurance and Utilization Review Providers. The QM Coordinator must have
experience in quality management and quality improvement.

The primary functions of the Quality Management Coordinator position are:

  •  
Ensure individual and systemic quality of care

  •  
Integrate quality throughout the organization

  •  
Implement process improvement

  •  
Resolve, track and trend quality of care grievances

  •  
Ensure a credentialed provider network

k.  
Performance/Quality Improvement Coordinator The Performance/Quality Improvement
Coordinator will have a minimum qualification as a CPHQ or CHCQM or comparable
education and experience in data and outcomes measurement.

The primary functions of the Performance/Quality Improvement Coordinator are:

  •  
Focus organizational efforts on improving clinical quality performance measures

  •  
Develop and implement performance improvement projects

  •  
Utilize data to develop intervention strategies to improve outcomes

  •  
Report quality improvement/performance outcomes

l.  
*Maternal Health/EPSDT (child health) Coordinator who shall be an Arizona
licensed nurse, physician or physician’s assistant; or have a Master’s degree in
health services, public health, health care administration or other related
field, and/or a CPHQ or CHCQM. Staffing under this position should be sufficient
to meet quality and performance measure goals.

The primary functions of the MCH/EPSDT Coordinator are:

  •  
Ensuring receipt of EPSDT services

  •  
Ensuring receipt of maternal and postpartum care

  •  
Promoting family planning services

  •  
Promoting preventive health strategies

  •  
Identification and coordination assistance for identified member needs

  •  
Interface with community partners

m.  
*Medical Management Coordinator who is an Arizona licensed registered nurse,
physician or physician’s assistant if required to make medical necessity
determinations; or have a Master’s degree in health services, health care
administration, or business administration if not required to make medical
necessity determination.

The primary functions of the Medical Management Coordinator are:

  •  
Ensure adoption and consistent application of appropriate inpatient and
outpatient medical necessity criteria

  •  
Ensure appropriate concurrent review and discharge planning of inpatient stays
is conducted

  •  
Develop, implement and monitor the provision of care coordination, disease
management and case management functions

  •  
Monitor, analyze and implement appropriate interventions based on utilization
data, including identifying and correcting over or under utilization of services

CYE ‘11 Acute Care Contract
10/1/10

 

40



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

n.  
*Behavioral Health Coordinator who shall be a behavioral health professional as
described in Health Services Rule R9-20. The Behavioral Health Coordinator shall
devote sufficient time to ensure that the Contractor’s behavioral health
referral and coordination activities are implemented per AHCCCS requirements.

The primary functions of the Behavioral Health Coordinator are:

  •  
Coordinate member behavioral care needs with the RBHA system

  •  
Develop processes to coordinate behavioral health care between PCPs and RBHAs

  •  
Participate in the identification of best practices for behavioral health in a
primary care setting

  •  
Coordinate behavioral care with medically necessary services

o.  
Member Services Manager who shall coordinate communications with members; serve
in the role of member advocate; coordinate issues with appropriate areas within
the organization; resolve member inquiries/problems and meet standards for
resolution, telephone abandonment rates and telephone hold times.

p.  
*Provider Services Manager who shall coordinate communications between the
Contractor, its subcontractors, IHS and tribally-operated health programs under
P.L. 93-638 (Indian Self-Determination and Education Assistance Act); provide
assistance to providers in resolving problems; respond to provider inquiries;
educate providers about participation in the AHCCCS program and maintain a
sufficient provider network.

q.  
Claims Administrator

The primary functions of the Claims Administrator are:

  •  
Develop and implement claims processing systems capable of paying claims in
accordance with state and federal requirements

  •  
Develop processes for cost avoidance

  •  
Ensure minimization of claims recoupments

  •  
Meet claims processing timelines

  •  
Meet AHCCCS encounter reporting requirements

r.  
*Provider Claims Educator (full-time equivalent employee for a Contractor with
over 100,000 members) The position is fully integrated with the Contractor’s
grievance, claims processing, and provider relations systems and facilitates the
exchange of information between these systems and providers.

The primary functions of the Provider Claims Educator are:

  •  
Educate contracted and non-contracted providers (i.e.: professional and
institutional) regarding appropriate claims submission requirements, coding
updates, electronic claims transactions and electronic fund transfer, and
available Contractor resources such as provider manuals, website, fee schedules,
etc.

  •  
Interfaces with the Contractor’s call center to compile, analyze, and
disseminate information from provider calls

  •  
identifies trends and guides the development and implementation of strategies to
improve provider satisfaction

  •  
Frequently communicates (i.e.: telephonic and on-site) with providers to assure
the effective exchange of information and gain feedback regarding the extent to
which providers are informed about appropriate claims submission practices

Additional Required Staff

s.  
Prior Authorization staff to authorize health care 24 hours per day, 7 days per
week. This staff shall include an Arizona-licensed nurse, physician or
physician’s assistant. The staff will work under the direction of an
Arizona-licensed registered nurse, physician, or physician’s assistant.

t.  
*Concurrent Review staff to conduct inpatient concurrent review. This staff
shall consist of an Arizona-licensed nurse, physician, or physician’s assistant.
The staff will work under the direction of an Arizona-licensed nurse.

u.  
*Clerical and Support staff to ensure appropriate functioning of the
Contractor’s operation.

CYE ‘11 Acute Care Contract
10/1/10

 

41



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

v.  
Member Services staff There shall be sufficient Member Service staff to enable
members to receive prompt resolution of their inquiries/problems.

w.  
*Provider Services staff There shall be sufficient Provider Services staff to
enable providers to receive prompt responses and assistance (See Section D,
Paragraph 29, Network Management, for more information).

x.  
Claims Processing staff There shall be sufficient, appropriately trained, Claim
Processing staff to ensure the timely and accurate processing of original
claims, resubmissions and overall adjudication of claims.

y.  
Encounter Processing staff There shall be sufficient, appropriately trained,
Encounter Processing staff to ensure the timely and accurate processing and
submission to AHCCCS of encounter data and reports.

Staff Training and Meeting Attendance
The Contractor shall ensure that all staff members have appropriate training,
education, experience and orientation to fulfill the requirements of the
position. AHCCCS may require additional staffing for a Contractor that has
substantially failed to maintain compliance with any provision of this contract
and/or AHCCCS policies.
The Contractor must provide initial and ongoing staff training that includes an
overview of AHCCCS; AHCCCS Policy and Procedure Manuals; Contract requirements
and State and Federal requirements specific to individual job functions. The
Contractor shall ensure that all staff members having contact with members or
providers receive initial and ongoing training with regard to the appropriate
identification and handling of quality of care/service concerns.
New and existing transportation, prior authorization and member services
representatives must be trained in the geography of any/all GSA(s) in which the
Contractor holds a contract and have access to mapping search engines (e.g.
MapQuest, Yahoo Maps, Google Maps, etc) for the purposes of authorizing services
in; recommending providers in; and transporting members to, the most
geographically appropriate location.
The Contractor shall provide the appropriate staff representation for attendance
and participation in meetings and/or events scheduled by AHCCCS. All meetings
shall be considered mandatory unless otherwise indicated.
17. WRITTEN POLICIES, PROCEDURES AND JOB DESCRIPTIONS
The Contractor shall develop and maintain written policies, procedures and job
descriptions for each functional area of its plan, consistent in format and
style. The Contractor shall maintain written guidelines for developing,
reviewing and approving all policies, procedures and job descriptions. All
policies and procedures shall be reviewed at least annually to ensure that the
Contractor’s written policies reflect current practices. Reviewed policies shall
be dated and signed by the Contractor’s appropriate manager, coordinator,
director or administrator. Minutes reflecting the review and approval of the
policies by an appropriate committee are also acceptable documentation. All
medical and quality management policies must be approved and signed by the
Contractor’s Medical Director. Job descriptions shall be reviewed at least
annually to ensure that current duties performed by the employee reflect written
requirements.
Based on provider or member feedback, if AHCCCS deems a Contractor policy or
process to be inefficient and/or place unnecessary burden on the members or
providers, the Contractor will be required to work with AHCCCS to change the
policy or procedure within a time period specified by AHCCCS.
18. MEMBER INFORMATION
The Contractor shall be accessible by phone for general member information
during normal business hours. All enrolled members will have access to a toll
free phone number. All informational materials, prepared by the Contractor,
shall be approved by AHCCCS prior to distribution to members. The reading level
and name of the evaluation methodology used should be included. The Contractor
should refer to the ACOM Member Information Policy for further information and
requirements.
CYE ‘11 Acute Care Contract
10/1/10

 

42



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

All materials shall be translated when the Contractor is aware that a language
is spoken by 3,000 or 10%, whichever is less, of the Contractor’s members, who
also have limited English proficiency (LEP).
All vital materials shall be translated when the Contractor is aware that a
language is spoken by 1,000 or 5%, whichever is less, of the Contractor’s
members, who also have LEP. Vital materials must include, at a minimum, Notices
of Action, vital information from the member handbooks and consent forms.
All written notices informing members of their right to interpretation and
translation services in a language shall be translated when the Contractor is
aware that 1,000 or 5%, whichever is less, of the Contractor’s members speak
that language and have LEP [42 CFR 438.10(c)(3)].
Oral interpretation services must be available and free of charge to all members
regardless of the prevalence of the language. The Contractor must notify all
members of their right to access oral interpretation services and how to access
them. Refer to the ACOM Member Information Policy [42 CFR 438.10(c)(4) and (5)].
The Contractor shall make every effort to ensure that all information prepared
for distribution to members is written using an easily understood language and
format and as further described in the AHCCCS Member Information Policy.
Regardless of the format chosen by the Contractor, the member information must
be printed in a type, style and size, which can easily be read by members with
varying degrees of visual impairment. The Contractor must notify its members
that alternative formats are available and how to access them [42 CFR
438.10(d)].
When there are program changes, notification shall be provided to the affected
members at least 30 days before implementation.
The Contractor shall produce and provide the following printed information to
each member or family within 10 days of receipt of notification of the
enrollment date [42 CFR 438.10(f)(3)]:

I.  
A member handbook which, at a minimum, shall include the items listed in the
ACOM Member Information Policy.

The Contractor shall review and update the Member Handbook at least once a year.
The handbook must be submitted to AHCCCS, Division of Health Care Management for
approval within four weeks of receiving the annual renewal amendment and upon
any changes prior to distribution.

II.  
A description of the Contractor’s provider network, which at a minimum, includes
those items listed in the ACOM Member Information Policy.

The Contractor must give written notice about termination of a contracted
provider, within 15 days after receipt or issuance of the termination notice, to
each member who received their primary care from, or is seen on a regular basis
by, the terminated provider. Affected members must be informed of any other
changes in the network 30 days prior to the implementation date of the change
[42 CFR 438.10(f)(4) and (5)]. The Contractor shall have information available
for potential enrollees as described in the ACOM Member Information Policy.
CYE ‘11 Acute Care Contract
10/1/10

 

43



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor must develop and distribute, at a minimum, semi-annual
newsletters during the contract year. The following types of information are to
be contained in the newsletter:

  •  
Educational information on chronic illnesses and ways to self-manage care

    •  
Reminders of flu shots and other prevention measures at appropriate times
    •  
Medicare Part D issues
    •  
Cultural Competency, other than translation services
    •  
Contractor specific issues
    •  
Tobacco cessation information
    •  
HIV/AIDS testing for pregnant women
    •  
Other information as required by the Administration

The Contractor will, on an annual basis, inform all members of their right to
request the following information [42 CFR 438.10(f)(6) and 42 CFR 438.100(a)(1)
and (2)]:

  a.  
An updated member handbook at no cost to the member

  b.  
The network description as described in the ACOM Member Information Policy

This information may be sent in a separate written communication or included
with other written information such as in a member newsletter.
19. SURVEYS
The Contractor may be required to perform its own annual general or focused
member survey. All such Contractor surveys, along with a timeline for the
project, shall be approved in advance by AHCCCS DHCM. The results and the
analysis of the results shall be submitted to the Acute Care Operations Unit
within 45 days of the completion of the project. AHCCCS may require inclusion of
certain questions.
For non AHCCCS required surveys, the Contractor shall provide AHCCCS
notification 15 days prior to conducting any Contractor initiated member or
provider survey. The notification must include a project scope statement,
project timeline and a copy of the survey. The results and the analysis of the
results of any Contractor initiated surveys shall be submitted to the Acute Care
Operations Unit within 45 days of the completion of the project.
AHCCCS may periodically conduct surveys of a representative sample of the
Contractor’s membership and providers. AHCCCS will consider suggestions from the
Contractor for questions to be included in each survey. The results of these
surveys, conducted by AHCCCS, will become public information and available to
all interested parties upon request. The draft reports from the surveys will be
shared with the Contractor prior to finalization. The Contractor will be
responsible for the cost of these surveys based on its share of AHCCCS
enrollment.
At least quarterly, the Contractor is required to survey a sample of its
membership that have received services to verify that services the Contractor
paid for were delivered as outlined in the ACOM Policy 424 (Verification of
Receipt of Services) [42 CFR 455.201].
20. CULTURAL COMPETENCY
The Contractor shall have a Cultural Competency Plan that meets the requirements
of the ACOM Cultural Competency Policy. An annual assessment of the
effectiveness of the plan, along with any modifications to the plan, must be
submitted to the Division of Health Care Management, no later than 45 days after
the start of each contract year. This plan should address all services and
settings [42 CFR 438.206(c)(2)].
CYE ‘11 Acute Care Contract
10/1/10

 

44



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

21. MEDICAL RECORDS
The member’s medical record is the property of the provider who generates the
record. Each member is entitled to one copy of his or her medical record free of
charge. The Contractor shall have written policies and procedures to maintain
the confidentiality of all medical records.
The Contractor is responsible for ensuring that a medical record is established
when information is received about a member. If the PCP has not yet seen the
member, such information may be kept temporarily in an appropriately labeled
file, in lieu of establishing a medical record, but must be associated with the
member’s medical record as soon as one is established.
The Contractor shall have written policies and procedures for the maintenance of
medical records so that those records are documented accurately and in a timely
manner, are readily accessible, and permit prompt and systematic retrieval of
information.
The Contractor shall have written standards for documentation on the medical
record for legibility, accuracy and plan of care, which comply with the AMPM.
The Contractor shall have written plans for providing training and evaluating
providers’ compliance with the Contractor’s medical records standards. Medical
records shall be maintained in a detailed and comprehensive manner, which
conforms to good professional medical practice, permits effective professional
medical review and medical audit processes, and which facilitates an adequate
system for follow-up treatment. Medical records must be legible, signed and
dated.
When a member changes PCPs, his or her medical records or copies of medical
records must be forwarded to the new PCP within 10 business days from receipt of
the request for transfer of the medical records.
AHCCCS is not required to obtain written approval from a member, before
requesting the member’s medical record from the PCP or any other agency. The
Contractor may obtain a copy of a member’s medical records without written
approval of the member, if the reason for such request is directly related to
the administration of the AHCCCS program. AHCCCS shall be afforded access to all
members’ medical records whether electronic or paper within 20 business days of
receipt of request.
Information related to fraud and abuse may be released so long as protected
HIV-related information is not disclosed (A.R.S. §36-664(I)).
22. ADVANCE DIRECTIVES
In accordance with 42 CFR 422.128, the Contractor shall maintain policies and
procedures addressing advanced directives for adult members that specify:

1.  
Each contract or agreement with a hospital, nursing facility, home health
agency, hospice or organization responsible for providing personal care, must
comply with Federal and State law regarding advance directives for adult members
[42 CFR 438.6(i)(1)]. Requirements include:

  a)  
Maintaining written policies that address the rights of adult members to make
decisions about medical care, including the right to accept or refuse medical
care, and the right to execute an advance directive. If the agency/organization
has a conscientious objection to carrying out an advance directive, it must be
explained in policies. (A health care provider is not prohibited from making
such objection when made pursuant to A.R.S. § 36-3205.C.1.)

  b)  
Provide written information to adult members regarding each individual’s rights
under State law to make decisions regarding medical care, and the health care
provider’s written policies concerning advance directives (including any
conscientious objections) [42 CFR 438.6(i)(3)].

CYE ‘11 Acute Care Contract
10/1/10

 

45



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

  c)  
Documenting in the member’s medical record whether or not the adult member has
been provided the information and whether an advance directive has been
executed.

  d)  
Not discriminating against a member because of his or her decision to execute or
not execute an advance directive, and not making it a condition for the
provision of care.

  e)  
Providing education to staff on issues concerning advance directives including
notification of direct care providers of services, such as home health care and
personal care, of any advanced directives executed by members to whom they are
assigned to provide services.

2.  
The Contractor shall require subcontracted PCPs, which have agreements with the
entities described in paragraph 1 above, to comply with the requirements of
subparagraphs 1 (a) through (e) above. The Contractor shall also encourage
health care providers specified in subparagraph a. to provide a copy of the
member’s executed advanced directive, or documentation of refusal, to the
member’s PCP for inclusion in the member’s medical record.

3.  
The Contractor shall provide written information to adult members that describe
the following:

  a)  
A member’s rights under State law, including a description of the applicable
State law.

  b)  
The organization’s policies respecting the implementation of those rights,
including a statement of any limitation regarding the implementation of advance
directives as a matter of conscience.
    c)  
The member’s right to file complaints directly with AHCCCS.

  d)  
Changes to State law as soon as possible, but no later than 90 days after the
effective date of the change [42 CFR 438.6(i)(4)].

23. QUALITY MANAGEMENT (QM)
The Contractor shall provide quality medical care and services to members,
regardless of payer source or eligibility category. The Contractor shall promote
improvement in the quality of care provided to enrolled members through
established quality management and performance improvement processes. The
Contractor shall execute processes to assess, plan, implement and evaluate
quality management and performance improvement activities, as specified in the
AMPM [42 CFR 438.240(a)(1) and (e)(2)].
The Contractor quality assessment and performance improvement programs, at a
minimum, shall comply with the requirements outlined in the AMPM and this
Paragraph.
A. Quality Management Program:
The Contractor shall have an ongoing quality management program for the services
it furnishes to members that includes the requirements listed in AMPM
Chapter 900 and the following:

  1.  
A written Quality Assessment and Performance Improvement (QA/PI) plan, an
evaluation of the previous year’s QA/PI program, and Quarterly QA/PI reports
that address its strategies for performance improvement and conducting the
quality management activities.

  2.  
QM/PI Program monitoring and evaluation activities that includes Peer Review and
Quality Management Committees chaired by the Contractor’s Chief Medical Officer.

  3.  
Protection of medical records and any other personal health and enrollment
information that identifies a particular member or subset of members in
accordance with Federal and State privacy requirements.
    4.  
Member rights and responsibilities.

CYE ‘11 Acute Care Contract
10/1/10

 

46



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

  5.  
Uniform provisional credentialing, initial credentialing, re-credentialing and
organizational credential verification [42 CFR 438.206(b)(6)]. The Contractor
shall demonstrate that its providers are credentialed and reviewed through the
Contractor’s Credentialing Committee that is chaired by the Contractor’s Medical
Director [42 CFR 438.214]. The Contractor should refer to Section D,
Paragraph 25, Administrative Performance Standards, and Attachment F, Periodic
Report Requirements, for reporting requirements. The process:

  a.  
Shall follow a documented process for provisional credentialing, initial
credentialing, re-credentialing and organizational credential verification of
providers who have signed contracts or participation agreements with the
Contractor;

  b.  
Shall not discriminate against particular providers that serve high-risk
populations or specialize in conditions that require costly treatment;

  c.  
Shall not employ or contract with providers excluded from participation in
Federal health care programs.

  6.  
Tracking and trending of member and provider issues, which includes
investigation and analysis of quality of care issues, abuse, neglect and
unexpected deaths. The resolution process must include:

  a.  
Acknowledgement letter to the originator of the concern;
    b.  
Documentation of all steps utilized during the investigation and resolution
process;
    c.  
Follow-up with the member to assist in ensuring immediate health care needs are
met;
    d.  
Closure/resolution letter that provides sufficient detail to ensure that the
member has an understanding of the resolution of their issue, any
responsibilities they have in ensuring all covered, medically necessary care
needs are met, and a Contractor contact name/telephone number to call for
assistance or to express any unresolved concerns;
    e.  
Documentation of implemented corrective action plan(s) or action(s) taken to
resolve the concern;
    f.  
Analysis of the effectiveness of the interventions taken.

  7.  
Mechanisms to assess the quality and appropriateness of care furnished to
members with special health care needs.

  8.  
Participation in community initiatives including applicable activities of the
Medicare Quality Improvement Organization (QIO).

  9.  
Performance improvement programs including performance measures and performance
improvement projects.

B. Performance Improvement:
The Contractor’s quality management program shall be designed to achieve,
through ongoing measurements and intervention, significant improvement,
sustained over time, in the areas of clinical care and non-clinical care that
are expected to have a favorable effect on health outcomes and member
satisfaction. The Contractor must [42 CFR 438.240(b)(2) and (c)]:

  1.  
Measure and report to the State its performance, using standard measures
required by the State, or as required by CMS;

  2.  
Submit to the State data specified by the State, that enables the State to
measure the Contractor’s performance; or

  3.  
Perform a combination of the activities.

I. Performance Measures:
The Contractor shall comply with AHCCCS quality management requirements to
improve performance for all AHCCCS established performance measures. Complete
descriptions of the AHCCCS clinical quality Performance Measure can be found in
the most recently published reports of acute-care performance measures located
on the AHCCCS website except the performance measure titled “EPSDT
Participation”. AHCCCS bases the measurement of EPSDT Participation on the
methodology established in CMS “Form 416” which can be found on the CMS website
(www.cms.hhs.gov).
Contractors must comply with national performance measures and levels that may
be identified and developed by the Centers for Medicare and Medicaid Services in
consultation with AHCCCS and/or other relevant stakeholders. CMS has been
working in partnership with states in developing core performance measures for
Medicaid and SCHIP programs. The current AHCCCS-established performance measures
may be subject to change when these core measures are finalized and implemented.
CYE ‘11 Acute Care Contract
10/1/10

 

47



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS intends to implement a hybrid methodology for collecting and reporting
Performance Measure rates, as allowed by NCQA, for selected HEDIS measures.
Contractors shall collect data from medical records and provide these data with
supporting documentation, as instructed by AHCCCS, for each hybrid measure as
requested. The number of records that each Contractor will be required to
collect will be based on HEDIS sampling guidelines and may be affected by the
Contractor’s previous rate for the measure being collected. AHCCCS may begin
implementation of the hybrid methodology with the following measures: Adolescent
Immunizations, Cervical Cancer Screening and Timeliness of Prenatal Care. AHCCCS
may implement hybrid methodology for collecting and reporting additional
measures in future contract years.
In addition, the Contractor must have in place a process for internal monitoring
of Performance Measure rates, using a standard methodology established or
adopted by AHCCCS, for each required Performance Measure. The Contractor’s
Quality Assessment/Performance Improvement Program will report its performance
on an ongoing basis to its Administration. It also will report this Performance
Measure data to AHCCCS in conjunction with its Quarterly EPSDT and Adult
Quarterly Monitoring Report.
The Contractor must meet AHCCCS stated Minimum Performance Standards for each
population/eligibility category for which AHCCCS reports results. However, it is
equally important that the Contractor continually improve performance measure
outcomes from year to year. The Contractor shall strive to meet the goal
established by AHCCCS.
Minimum Performance Standard — A Minimum Performance Standard (MPS) is the
minimal expected level of performance by the Contractor. If a Contractor does
not achieve this standard, the Contractor will be required to submit a
corrective action plan and may be subject to a sanction of up to $100,000
dollars for each deficient measure.
Goal — If the Contractor has already met or exceeded the AHCCCS Minimum
Performance Standard for any measure, the Contractor must strive to meet the
established Goal for the measure(s).
A Contractor must show demonstrable and sustained improvement toward meeting
AHCCCS Performance Standards. AHCCCS may impose sanctions on Contractors that do
not show statistically significant improvement in a measure rate and require the
Contractor to demonstrate that they are allocating increased administrative
resources to improving rates for a particular measure or service area. AHCCCS
also may require a corrective action plan and may sanction any Contractor that
shows a statistically significant decrease in its rate, even if it meets or
exceeds the Minimum Performance Standard.
An evidence-based corrective action plan must be received by AHCCCS within
30 days of receipt of notification of the deficiency from AHCCCS. This plan must
be approved by AHCCCS prior to implementation. AHCCCS may conduct one or more
follow-up on-site reviews to verify compliance with a corrective action plan.
All Performance Measures apply to all member populations [42 CFR 438.240(a)(2),
(b)(2) and (c)]. AHCCCS may analyze and report results by line of business, by
GSA or county, and/or applicable demographic factors.
AHCCCS has established standards for the measures listed below.
CYE ‘11 Acute Care Contract
10/1/10

 

48



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The following table identifies the Minimum Performance Standards (MPS) and Goals
for each measure:
Acute-care Contractor Performance Standards

                  Performance   Minimum     Goal (Healthy People   Measure  
Performance Standard     Goals)  
Immunization of Two-year-olds
               
4:3:1:3:3:1 Series
    74 %     80 %
4:3:1:3:3:1:4 Series
    68 %     80 %
DTaP - 4 doses
    85 %     90 %
Polio - 3 doses (*)
    90 %     90 %
MMR - 1 dose (*)
    90 %     90 %
Hib - 3 doses (*)
    86 %     90 %
HBV - 3 doses (*)
    90 %     90 %
Varicella - 1 dose (*)
    86 %     90 %
PCV - 4 doses (*)
    74 %     90 %
Adolescent Immunizations(1)
  TBD       90 %
Children’s Dental Visits 2 to 21 Years
    55 %     57 %
Well-child Visits 15 Months
    65 %     90 %
Well-child Visits 3 - 6 Years
    64 %     80 %
Adolescent Well-care Visits
    41 %     50 %
EPSDT Participation
    68 %     80 %
Children’s Access to PCPs 12-24 Months
    93 %     97 %
Children’s Access to PCPs 25 months-6 Years
    83 %     97 %
Children’s Access to PCPs 7-11 Years
    83 %     97 %
Children’s Access to PCPs 12-19 Years
    81 %     97 %
Timeliness of Prenatal Care
    80 %     90 %
Appropriate Medications for Asthma (2)
    86 %     93 %
Diabetes Care: Hb A1c Testing (2)
    77 %     89 %
Diabetes Care: Eye Exam (2)
    49 %     68 %
Diabetes Care: LDL-C Screening (2)
    70 %     91 %

Notes:
Contractor Performance is evaluated annually on the AHCCCS-reported rate for
each measure. Rates for measures that include only members less than 21 years of
age are reported and evaluated separately for Title XIX and Title XXI
eligibility groups.
The MPS is based on the most recent national HEDIS Medicaid mean as reported by
NCQA or, if the most recent AHCCCS statewide average is greater than the
national Medicaid mean, the MPS is based on the AHCCCS statewide average for
Medicaid members.
Goals are based on Healthy People 2010 Objectives; if there was no comparable
objective set for a particular measure, the most recent HEDIS 90th percentile
rate for Medicaid plans nationally was used as the benchmark.

(*)  
AHCCCS will continue to measure and report results of these individual antigens;
however, a Contractor may not be held accountable for specific Performance
Standards unless AHCCCS determines that completion of a specific antigen or
antigens is affecting overall completion of the childhood immunization series.

(1)  
NCQA has revised this measure, and current AHCCCS and national data are not yet
available.

(2)  
Reporting of the Asthma and Diabetes measures was suspended in the previous
contract period; however, AHCCCS will begin reporting these measures under the
CYE 2011 contract, with an initial measurement period of CYE 2010.

CYE ‘11 Acute Care Contract
10/1/10

 

49



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall participate in immunization audits, at intervals specified
by AHCCCS, based on random sampling to verify the immunization status of members
at 24 months of age. If records are missing for more than 5 percent of the
Contractor’s final sample, the Contractor is subject to sanctions by AHCCCS. An
External Quality Review Organization (EQRO) may conduct a study to validate the
Contractor’s reported rates.
In addition, AHCCCS shall measure and report the Contractor’s EPSDT
Participation Rate, utilizing the CMS 416 methodology. The Contractor must take
affirmative steps to increase member participation in the EPSDT program. The
EPSDT participation rate is the number of children younger than 21 years
receiving at least one medical screen during the contract year, compared to the
number of children expected to receive at least one medical screen. The number
of children expected to receive at least one medical screen is based on the
AHCCCS EPSDT periodicity schedule and the average period of eligibility.
The Contractor must monitor rates for postpartum visits and low/very low birth
weight deliveries and implement interventions as necessary to improve or sustain
these rates. These activities will be monitored by AHCCCS during the Operational
and Financial Review.
II. Performance Improvement Program:
The Contractor shall have an ongoing program of performance improvement projects
that focus on clinical and non-clinical areas as specified in the AMPM, and that
involve the following [42 CFR 438.240(b)(1) and (d)(1)]:

  1.  
Measurement of performance using objective quality indicators
    2.  
Implementation of system interventions to achieve improvement in
    3.  
Evaluation of the effectiveness of the interventions
    4.  
Planning and initiation of activities for increasing or sustaining improvement

The Contractor shall report the status and results of each project to AHCCCCS as
requested. Each performance improvement project must be completed in a
reasonable time period so as to generally allow information on the success of
performance improvement projects in the aggregate to produce new information on
quality of care every year [42 CFR 438.240(d)(2)].
III. Data Collection Procedures:
When requested, the Contractor must submit data for standardized Performance
Measures and/or Performance Improvement Projects as required by AHCCCS within
specified timelines and according to AHCCCS procedures for collecting and
reporting the data. Contractor is responsible for collecting valid and reliable
data and using qualified staff and personnel to collect the data. Data collected
for Performance Measures and/or Performance Improvement Projects must be
returned by the Contractor in the format and according to instructions from
AHCCCS, by the due date specified. Any extension for additional time to collect
and report data must be made in writing in advance of the initial due date and
is subject to approval by AHCCCS. Failure to follow the data collection and
reporting instructions that accompany the data request may result in sanctions
imposed on the Contractor.
CYE ‘11 Acute Care Contract
10/1/10

 

50



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

24. MEDICAL MANAGEMENT (MM)
The Contractor shall execute processes to assess, plan, implement and evaluate
medical management activities, as specified in the AMPM Chapter 1000,
Utilization Management, that include at least the following:

1.  
Pharmacy Management; including the evaluation, reporting, analysis and
interventions based on the data and reported through the MM Committee.
  2.  
Prior authorization and Referral Management.

For the processing of requests for initial and continuing authorizations of
services the Contractor shall:

  a)  
Have in effect mechanisms to ensure consistent application of review criteria
for authorization decisions;

  b)  
Consult with the requesting provider when appropriate [42 CFR 438.210(b)(2)];

  c)  
Monitor and ensure that all enrollees with special health care needs have direct
access to care.

3.  
Development and/or Adoption of Practice Guidelines [42 CFR 438.236(b)]: that

  a)  
Are based on valid and reliable clinical evidence or a consensus of health care
professionals in the particular field;
    b)  
Consider the needs of the Contractor’s members;
    c)  
Are adopted in consultation with contracting health care professionals;
    d)  
Are reviewed and updated periodically as appropriate;

  e)  
Are disseminated by the Contractor to all affected providers and, upon request,
to enrollees and potential enrollees [42 CFR 438.236(c)];

  f)  
Provide a basis for consistent decisions for utilization management, member
education, coverage of services, and other areas to which the guidelines apply
[42 CFR 438.236(d)].

4.  
Concurrent review:

  a)  
Consistent application of review criteria; Provide a basis for consistent
decisions for utilization management, coverage of services, and other areas to
which the guidelines apply;
    b)  
Discharge planning.

5.  
Continuity and coordination of care;
  6.  
Monitoring and evaluation of over and/or under utilization of services [42 CFR
438-240(b)(3)];
  7.  
Evaluation of new medical technologies, and new uses of existing technologies;

8.  
Disease Management or Chronic Care Program that reports results and provides for
analysis of the program through the MM Committee; and

9.  
Quarterly Utilization Management Report (details in the AMPM).
  10.  
Within the term of this contract, the Contractor must review all prior
authorization requirements for services, items or medications and submit a
report to AHCCCS providing the rationale for the requirements. AHCCCS shall
determine and provide a format for the report.

The Contractor shall have a process to report MM data and management activities
through a MM Committee. The Contractor’s MM committee will analyze the data,
make recommendations for action, monitor the effectiveness of actions and report
these findings to the committee. The Contractor shall have in effect mechanisms
to assess the quality and appropriateness of care furnished to members with
special health care needs [42 CFR 438.240(b)(4)].
The Contractor will assess, monitor and report quarterly through the MM
Committee medical decisions to assure compliance with Notice of Action
timeliness, language and content, and that the decisions comply with all
Contractor coverage criteria. This includes quarterly evaluation of all Notice
of Action decisions that are made by a subcontracted entity.
The Contractor shall maintain a written MM plan that addresses its plan for
monitoring MM activities described in this section. The plan must be submitted
for review by AHCCCS Division of Health Care Management within timelines
specified in Attachment F.
In addition to care coordination as specified in this contract, the Contractor
must proactively provide care coordination for members who have multiple
complaints regarding services or the AHCCCS Program. This includes, but is not
limited to, members who do not meet the Contractor’s criteria for case
management as well as members who contact governmental entities for assistance,
including AHCCCS.
CYE ‘11 Acute Care Contract
10/1/10

 

51



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

25. ADMINISTRATIVE PERFORMANCE STANDARDS
This paragraph contains requirements for the Contractor’s Member Services,
Provider Services and Claims Services telephonic performance; as well as the
measurement of credentialing timeliness. All reported data is subject to
validation through periodic audit and/or Operational and Financial Review.
Telephone Standards
The maximum allowable speed of answer (SOA) is 45 seconds. The SOA is defined as
the on line wait time in seconds that the member/provider waits from the moment
the call is connected in the Contractor’s phone switch until the call is picked
up by a Contractor representative or Interactive Voice Recognition System (IVR).
If the Contractor has IVR capabilities, callers must be given the choice of
completing their call by IVR or by Contractor representative.
The Contractor shall meet the following standards for its member services and
centralized provider telephone line statistics. All calls to the line shall be
included in the measure.

  a.  
The Monthly Average Abandonment Rate shall be 5% or less;

  b.  
First Contact Call Resolution shall be 70% or better; and

  c.  
The Monthly Average Service Level shall be 75% or better.

The Monthly Average Abandonment Rate (AR) is:
Number of calls abandoned in a 24-hour period

Total number of calls received in a 24-hour period
The ARs are then summed and divided by the number of days in the reporting
period.
First Contact Call Resolution Rate (FCCR) is:
Number of calls received in 24-hour period for which no follow up communication
or internal phone transfer is needed, divided by Total number of calls received
in 24-hour period
The daily FCCRs are then summed and divided by the number of days in the
reporting period.
The Monthly Average Service Level (MASL) is:
Calls answered within 45 seconds for the month reported

   
Total of month’s answered calls + month’s abandoned calls + (if available)
month’s calls receiving a busy signal

Note: Do not use average daily service levels divided by the days in the
reporting period.
On a monthly basis the measures are to be reported for both the Member Services
and Provider telephone lines. For each of the Administrative Measures a. through
c., the Contractor shall also report the number of days in the reporting period
that the standard was not met. The Contractor shall include in the report the
instances of down time for the centralized telephone lines, the dates of
occurrence and the length of time they were out of service. The reports should
be sent to the Contractor’s assigned Operations and Compliance Officer in the
Acute Care Operations Unit of the Division of Health Care Management. The
deadline for submission of the reports is the 15th day of the month following
the reporting period (or the first business day following the 15th). Back up
documentation for the report, to the level of measured segments in the 24-hour
period, shall be retained for a rolling 12-month period. AHCCCS will review the
performance measure calculation procedures and source data for this report.
CYE ‘11 Acute Care Contract
10/1/10

 

52



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Credentialing Timeliness
The Contractor is required to process credentialing applications in a timely
manner. To assess the timeliness of provisional and initial credentialing a
Contractor will divide the number of complete applications processed
(approved/denied) during the time period by the number of complete applications
that were received during the time period, as follows:
Complete applications processed
Complete applications received
The standards for processing are listed by category below:

                                  Type of Credentialing   14 days     90 days  
  120 days     180 days  
Provisional
    100 %                        
Initial
            90 %     95 %     100 %

The Contractor will also report the following information with regard to all
credentialing applications on a quarterly basis, as specified in Attachment F,
Periodic Report Requirements:

  1.  
Number of applications received
    2.  
Number of completed applications received (separated by type: provisional,
initial)
    3.  
Number of completed provisional credentialing applications approved
    4.  
Number of completed provisional credentialing applications denied
    5.  
Number of initial credentialing applications approved
    6.  
Number of initial credentialing applications denied
    7.  
Number of initial (include provisional in this number) applications processed
within 90, 120, 180 days

26. GRIEVANCE SYSTEM
The Contractor shall have in place a written grievance system process for
subcontractors, enrollees and non-contracted providers, which define their
rights regarding disputed matters with the Contractor. The Contractor’s
grievance system for enrollees includes a grievance process (the procedures for
addressing enrollee grievances), an appeals process and access to the state’s
fair hearing process. The Contractor shall provide the appropriate personnel to
establish implement and maintain the necessary functions related to the
grievance systems process. Refer to Attachments H (1) and H (2) for Enrollee
Grievance System and Provider Grievance System Standards and Policy,
respectively.
The Contractor may delegate the grievance system process to subcontractors,
however, the Contractor must ensure that the delegated entity complies with
applicable Federal and State laws, regulations and policies, including, but not
limited to 42 CFR Part 438 Subpart F. The Contractor shall remain responsible
for compliance with all requirements. The Contractor shall also ensure that it
timely provides written information to both enrollees and providers, which
clearly explains the grievance system requirements. This information must
include a description of: the right to a state fair hearing, the method for
obtaining a state fair hearing, the rules that govern representation at the
hearing, the right to file grievances, appeals and claim disputes, the
requirements and timeframes for filing grievances, appeals and claim disputes,
the availability of assistance in the filing process, the toll-free numbers that
the enrollee can use to file a grievance or appeal by phone, that benefits will
continue when requested by the enrollee in an appeal or state fair hearing
request concerning certain actions which are timely filed, that the enrollee may
be required to pay the cost of services furnished during the appeal/hearing
process if the final decision is adverse to the enrollee, and that a provider
may file an appeal on behalf of an enrollee with the enrollee’s written consent.
Information to enrollees must meet cultural competency and limited English
proficiency requirements as specified in Section D, Paragraph 18, Member
Information, and Section D, Paragraph 20, Cultural Competency.
CYE ‘11 Acute Care Contract
10/1/10

 

53



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall be responsible to provide the necessary professional,
paraprofessional and clerical services for the representation of the Contractor
in all issues relating to the grievance system and any other matters arising
under this contract which rise to the level of administrative hearing or a
judicial proceeding. Unless there is an agreement with the State in advance, the
Contractor shall be responsible for all attorney fees and costs awarded to the
claimant in a judicial proceeding.
The Contractor will provide reports on the Grievance System as required in the
Grievance System Reporting Guide available on the AHCCCS website.
27. NETWORK DEVELOPMENT
The Contractor shall develop and maintain a provider network that is designed to
support a medical home for members and sufficient to provide all covered
services to AHCCCS members [42 CFR 438.206(b)(1)]. It shall ensure covered
services are provided promptly and are reasonably accessible in terms of
location and hours of operation [42 CFR 438.206(c)(1)(i) and (ii)]. There shall
be sufficient personnel for the provision of covered services, including
emergency medical care on a 24-hour-a-day, 7-days-a-week basis [42 CFR
438.206(c)(1)(iii)].
The network shall be sufficient to provide covered services within designated
time and distance limits. For Maricopa and Pima Counties only, this includes a
network such that 95% of its members residing within the boundary area of
metropolitan Phoenix and Tucson do not have to travel more than 5 miles to visit
a PCP, dentist or pharmacy. Additionally, a Contractor in Maricopa and/or Pima
counties must have at least one contracted hospital in each of the service
districts specified in Attachment B. In rural counties the contractor must have
a sufficient network of physicians to provide adequate inpatient and outpatient
services to the Contractor’s members. For inpatient services Hospitalists may
satisfy this requirement. See Attachment B for GSA specific requirements.
The Contractor is expected to design a network that provides a geographically
convenient flow of patients among network providers. The provider network shall
be designed to reflect the needs and service requirements of AHCCCS’s culturally
and linguistically diverse member population. The Contractor shall design their
provider networks to maximize the availability of community based primary care
and specialty care access and that reduces utilization of emergency services,
one day hospital admissions, hospital based outpatient surgeries when lower cost
surgery centers are available, and hospitalization for preventable medical
problems. The Contractor must provide a comprehensive provider network that
ensures its membership has access at least equal to community norms. Services
shall be as accessible to AHCCCS members in terms of timeliness, amount,
duration and scope as those services are available to non-AHCCCS persons within
the same service area [42 CFR 438.210(a)(2)]. The Contractor is expected to
consider the full spectrum of care when developing its network. The Contractor
is encouraged to have available non-emergent after-hours physician or primary
care services within its network. The Contractor must also consider communities
whose residents typically receive care in neighboring states/border communities.
If the Contractor is unable to provide any services locally, it must notify
AHCCCS and shall provide reasonable alternatives for members to access care.
These alternatives must be approved by AHCCCS. If the Contractor’s network is
unable to provide medically necessary services required under contract, the
Contractor must adequately and timely cover these services through an out of
network provider until a network provider is contracted. The Contractor and out
of network provider must coordinate with respect to authorization and payment
issues in these circumstances [42 CFR 438.206(b)(4) and (5)].
CYE ‘11 Acute Care Contract
10/1/10

 

54



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor must pay all AHCCCS registered Arizona Early Intervention Program
(AzEIP) providers, regardless of their contract status with the Contractor, when
Individual Family Service Plans identify and meet the requirement for medically
necessary EPSDT covered services.
The Contractor is also encouraged to develop non-financial incentive programs to
increase participation in its provider network.
AHCCCS is committed to workforce development and support of the medical
residency and dental student training programs in the state of Arizona. AHCCCS
expects the Contractor to support these efforts. AHCCCS encourages plans to
contract with or otherwise support the many Graduate Medical Education
(GME) Residency Training Programs currently operating in the state and to
investigate opportunities for resident participation in Contractor medical
management and committee activities. In the event of a contract termination
between the Contractor and a Graduate Medical Education Residency Training
Program or training site, the Contractor may not remove members from that
program in such a manner as to harm the stability of the program. AHCCCS
reserves the right to determine what constitutes risk to the program. If a
Residency Training Program is in need of patients in order to maintain
accreditation, AHCCCS may require a Contractor within the program’s GSA to make
members available to the program. Further, the Contractor must attempt to
contract with graduating residents and providers that are opening new practices
in, or relocating to, Arizona, especially in rural or underserved areas.
The Contractor shall not discriminate with respect to participation in the
AHCCCS program, reimbursement or indemnification against any provider based
solely on the provider’s type of licensure or certification [42 CFR
438.12(a)(1)]. In addition, the Contractor must not discriminate against
particular providers that service high-risk populations or specialize in
conditions that require costly treatment [42 CFR 438.214(c)]. This provision,
however, does not prohibit the Contractor from limiting provider participation
to the extent necessary to meet the needs of the Contractor’s members. This
provision also does not interfere with measures established by the Contractor to
control costs consistent with its responsibilities under this contract [42 CFR
438.12(b)(1)]. If a Contractor declines to include individual or groups of
providers in its network, it must give the affected providers timely written
notice of the reason for its decision [42 CFR 438.12(a)(1)]. The Contractor may
not include providers excluded from participation in Federal health care
programs, under either section 1128 or section 1128A of the Social Security Act
[42 CFR 438.214(d)].
See Attachment B, Minimum Network Requirements, for details on network
requirements by Geographic Service Area.
Provider Network Development and Management Plan: The Contractor shall develop
and maintain a provider network development and management plan, which ensures
that the provision of covered services will occur as stated above. The
requirements for the Network Development and Management Plan are found in the
AHCCCS Contractor Operations Manual Policy 415, Provider Network Development and
Management Plan [42 CFR 438.207(b)]. This plan shall be updated annually and
submitted to AHCCCS, Division of Health Care Management, 45 days from the start
of each contract year.
28. PROVIDER AFFILIATION TRANSMISSION
The Contractor shall submit information quarterly regarding its provider
network. This information shall be submitted in the format described in the
Provider Affiliation Transmission User Manual on October 15, January 15,
April 15, and July 15 of each contract year. The manual may be found on the
AHCCCS website. If the provider affiliation transmission is not timely, accurate
and complete, the Contractor may be required to submit a corrective action plan
and may be subject to sanction.
CYE ‘11 Acute Care Contract
10/1/10

 

55



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

29. NETWORK MANAGEMENT
The Contractor shall have policies on how the Contractor will [42 CFR
438.214(a)]:

a.  
Communicate with the network regarding contractual and/or program changes and
requirements;

b.  
Monitor network compliance with policies and rules of AHCCCS and the Contractor,
including compliance with all policies and procedures related to the grievance
process and ensuring the member’s care is not compromised during the grievance
process;
  c.  
Evaluate the quality of services delivered by the network;

d.  
Provide or arrange for medically necessary covered services should the network
become temporarily insufficient within the contracted service area;

e.  
Monitor the adequacy, accessibility and availability of its provider network to
meet the needs of its members, including the provision of care to members with
limited proficiency in English;
  f.  
Process expedited and temporary credentials;

g.  
Recruit, select, credential, re-credential and contract with providers in a
manner that incorporate quality management, utilization, office audits and
provider profiling;
  h.  
Provide training for its providers and maintain records of such training;

i.  
Track and trend provider inquiries/complaints/requests for information and take
systemic action as necessary and appropriate;

j.  
Ensure that provider calls are acknowledged within 3 business days of receipt,
resolved and the result communicated to the provider within 30 business days of
receipt (this includes referrals from AHCCCS).

Contractor policies shall be subject to approval by AHCCCS, Division of Health
Care Management, and shall be monitored through operational audits.
Material Change to Operations and/or Provider Network
Operations: A material change to operations is defined as any change in overall
business operations (i.e., policy, process, protocol, such as prior
authorization or retrospective review) which affects, or can reasonably be
foreseen to affect, the Contractor’s ability to meet the performance standards
as described in this contract. It also includes any change that would impact
more than 5% of total membership and/or provider network in a specific GSA.
The Contractor must submit the request for approval of a material change to
operations, including draft notification to affected members and providers,
60 days prior to the expected implementation of the change. The request should
contain, at a minimum, information regarding the nature of the operational
change; the reason for the change; methods of communication to be used; and the
anticipated effective date. If AHCCCS does not respond to the Contractor within
30 days; the request and the notices are deemed approved. A material change in
Contractor operations requires 30 days advance written notice to affected
providers and members. The requirements regarding material changes to operations
do not extend to contract negotiations between the Contractor and a provider.
The Contractor may be required to conduct meetings with providers to address
issues (or to provide general information, technical assistance, etc.) related
to federal and state requirements, changes in policy, reimbursement matters,
prior authorization and other matters as identified or requested by the
Administration.
Provider Network: All material changes in the Contractor’s provider network must
be approved in advance by AHCCCS, Division of Health Care Management. A material
change to the provider network is defined as one which affects, or can
reasonably be foreseen to affect, the Contractor’s ability to meet the
performance and network standards as described in this contract. It also
includes any change that would cause more than 5% of members in the GSA to
change the location where services are received or rendered. The Contractor must
submit the request for approval of a material change in their provider network,
including draft notification to affected members, 60 days prior to the expected
implementation of the change. The request must include a description of any
short-term gaps identified as a result of the change and the alternatives that
will be used to fill them. If AHCCCS does not respond within 30 days the request
and the notice are deemed approved. A material change in the Contractor’s
provider network requires 30 days advance written notice to affected members.
For emergency situations, AHCCCS will expedite the approval process.
CYE ‘11 Acute Care Contract
10/1/10

 

56



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall notify AHCCCS, Division of Health Care Management, within
one business day of any unexpected changes that would impair its provider
network. This notification shall include (1) information about how the provider
network change will affect the delivery of covered services, and (2) the
Contractor’s plans for maintaining the quality of member care, if the provider
network change is likely to affect the delivery of covered services.
See Section D, Paragraph 55 regarding material changes by the Contractor that
may impact capitation rates.
Contractors shall give hospitals and provider groups 90 days notice prior to a
contract termination without cause. Contracts between the Contractor and single
practioners are exempt from this requirement.
Homeless Clinics:
A Contractor in Maricopa and Pima County must contract with homeless clinics at
the AHCCCS Fee-for-Service rate for Primary Care services. Contracts must
stipulate that:

  1.  
Only those members that request a homeless clinic as a PCP may be assigned to
them; and
    2.  
Members assigned to a homeless clinic may be referred out-of-network for needed
specialty services.

The Contractor must make resources available to assist homeless clinics with
administrative issues such as obtaining Prior Authorization, and resolving
claims issues.
AHCCCS will convene meetings, as necessary, with the Contractor and the homeless
clinics to resolve administrative issues and perceived barriers to the homeless
members receiving care. Representatives from the Contractor must attend these
meetings.
E-Prescribing:
The Contractor must work in collaboration with the Administration to implement
E-Prescribing.
30. PRIMARY CARE PROVIDER STANDARDS
The Contractor shall include in its provider network a sufficient number of PCPs
to meet the requirements of this contract. Health care providers designated by
the Contractor as PCPs shall be licensed in Arizona as allopathic or osteopathic
physicians who generally specialize in family practice, internal medicine,
obstetrics, gynecology, or pediatrics; certified nurse practitioners or
certified nurse midwives; or physician’s assistants [42 CFR 438.206(b)(2)].
The Contractor shall assess the PCP’s ability to meet AHCCCS appointment
availability and other standards when determining the appropriate number of its
members to be assigned to a PCP. The Contractor should also consider the PCP’s
total panel size (i.e., AHCCCS and non-AHCCCS patients) when making this
determination. AHCCCS members shall not comprise the majority of a PCP’s panel
of patients. AHCCCS shall inform the Contractor when a PCP has a panel of more
than 1,800 AHCCCS members (assigned by a single Contractor or multiple
Contractors), to assist in the assessment of the size of their panel. This
information will be provided on a quarterly basis. The Contractor will adjust
the size of a PCP’s panel, as needed, for the PCP to meet AHCCCS appointment and
clinical performance standards.
CYE ‘11 Acute Care Contract
10/1/10

 

57



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall have a system in place to monitor and ensure that each
member is assigned to an individual PCP and that the Contractor’s data regarding
PCP assignments is current. The Contractor is encouraged to assign members with
complex medical conditions, who are age 12 and younger, to board certified
pediatricians. PCP’s, with assigned members diagnosed with AIDS or as HIV
positive, shall meet criteria and standards set forth in the AMPM.
The Contractor shall ensure that providers serving EPSDT-aged members utilize
AHCCCS-approved standard developmental screening tools and are trained in the
use of the tools. The Contractor is encouraged to assign EPSDT-aged members to
providers that are trained in the use of, and have expressed willingness to use,
AHCCCS-approved developmental screening tools.
To the extent required by this contract, the Contractor shall offer members
freedom of choice within its network in selecting a PCP [42 CFR 438.6(m) and
438.52(d)]. The Contractor may restrict this choice when a member has shown an
inability to form a relationship with a PCP, as evidenced by frequent changes,
or when there is a medically necessary reason. When a new member has been
assigned to the Contractor, the Contractor shall inform the member in writing of
his enrollment and of his PCP assignment within 10 days of the Contractor’s
receipt of notification of assignment by AHCCCS. The Contractor shall include
with the enrollment notification a list of all the Contractor’s available PCPs,
the process for changing the PCP assignment, should the member desire to do so,
as well as the information required in the ACOM Member Information Policy. The
Contractor shall confirm any PCP change in writing to the member. Members may
make both their initial PCP selection and any subsequent PCP changes either
verbally or in writing.
At a minimum, the Contractor shall hold the PCP responsible for the following
activities [42 CFR 438.208(b)(1)]:

a.  
Supervision, coordination and provision of care to each assigned member;
  b.  
Initiation of referrals for medically necessary specialty care;
  c.  
Maintaining continuity of care for each assigned member;
  d.  
Maintaining the member’s medical record, including documentation of all services
provided to the member by the PCP, as well as any specialty or referral
services. Services potentially requiring medical follow up are the only dental
services whose documentation must be included in the medical record.

The Contractor shall establish and implement policies and procedures to monitor
PCP activities and to ensure that PCPs are adequately notified of, and receive
documentation regarding, specialty and referral services provided to assigned
members by specialty physicians, and other health care professionals. Contractor
policies and procedures shall be subject to approval by AHCCCS, Division of
Health Care Management, and shall be monitored through operational audits.
The Contractor will work with AHCCCS to develop a methodology to reimburse
school based clinics. AHCCCS and the Contractor will identify coordination of
care processes and reimbursement mechanisms. The Contractor will be responsible
for payment of these services directly to the clinics.
31. MATERNITY CARE PROVIDER STANDARDS
The Contractor shall ensure that a maternity care provider is designated for
each pregnant member for the duration of her pregnancy and postpartum care and
that those maternity services are provided in accordance with the AMPM. The
Contractor may include in its provider network the following maternity care
providers:

a.  
Arizona licensed allopathic and/or osteopathic physicians who are Obstetricians
or general practice/family practice providers who provide maternity care
services;

b.  
Physician Assistants;
  c.  
Nurse Practitioners;
  d.  
Certified Nurse Midwives;
  e.  
Licensed Midwives.

CYE ‘11 Acute Care Contract
10/1/10

 

58



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Pregnant members may choose, or be assigned, a PCP who provides obstetrical
care. Such assignment shall be consistent with the freedom of choice
requirements for selecting health care professionals while ensuring that the
continuity of care is not compromised. Members receiving maternity services from
a certified nurse midwife or a licensed midwife must also be assigned to a PCP
for other health care and medical services. A certified nurse midwife may
provide those primary care services that s/he is willing to provide and that the
member elects to receive from the certified nurse midwife. Members receiving
care from a certified nurse midwife may also elect to receive some or all her
primary care from the assigned PCP. Licensed midwives may not provide any
additional medical services as primary care is not within their scope of
practice.
All physicians and certified nurse midwives who perform deliveries shall have OB
hospital privileges or a documented hospital coverage agreement for those
practitioners performing deliveries in alternate settings. Certified midwives
perform deliveries only in the member’s home. Labor and delivery services may
also be provided in the member’s home by physicians, certified nurse
practitioners and certified nurse midwives who include such services within
their practice.
32. REFERRAL MANAGEMENT PROCEDURES AND STANDARDS
The Contractor shall have adequate written procedures regarding referrals to
specialists, to include, at a minimum, the following:

a.  
Use of referral forms clearly identifying the Contractor.

b.  
PCP referral shall be required for specialty physician services, except that
women shall have direct access to in-network GYN providers, including
physicians, physician assistants and nurse practitioners within the scope of
their practice, without a referral for preventive and routine services [42 CFR
438.206(b)(2)]. In addition, for members with special health care needs
determined to need a specialized course of treatment or regular care monitoring,
the Contractor must have a mechanism in place to allow such members to directly
access a specialist (for example through a standing referral or an approved
number of visits) as appropriate for the member’s condition and identified
needs. Any waiver of this requirement by the Contractor must be approved in
advance by AHCCCS.

c.  
Specialty physicians shall not begin a course of treatment for a medical
condition other than that for which the member was referred, unless approved by
the member’s PCP.

d.  
A process in place that ensures the member’s PCP receives all specialist and
consulting reports and a process to ensure PCP follow-up of all referrals
including EPSDT referrals for behavioral health services.

e.  
A referral plan for any member who is about to lose eligibility and who requests
information on low-cost or no-cost health care services.

f.  
Referral to Medicare Managed Care Plan.

g.  
Allow for a second opinion from a qualified health care professional within the
network, or if one is not available in network, arrange for the member to obtain
one outside the network, at no cost to the member [42 CFR 438.206(b)(3)].

The Contractor shall comply with all applicable physician referral requirements
and conditions defined in Sections 1903(s) and 1877 of the Social Security Act
and their implementing regulations which include, but are not limited to, 42 CFR
Part 411, Part 424, Part 435 and Part 455. Sections 1903(s) and 1877 of the Act
prohibits physicians from making referrals for designated health services to
health care entities with which the physician or a member of the physician’s
family has a financial relationship. Designated health services include:

  a.  
Clinical laboratory services
    b.  
Physical therapy services

CYE ‘11 Acute Care Contract
10/1/10

 

59



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

  c.  
Occupational therapy services
    d.  
Radiology services
    e.  
Radiation therapy services and supplies
    f.  
Durable medical equipment and supplies
    g.  
Parenteral and enteral nutrients, equipment and supplies
    h.  
Prosthetics, orthotics and prosthetic devices and supplies
    i.  
Home health services
    j.  
Outpatient prescription drugs
    k.  
Inpatient and outpatient hospital services

33. APPOINTMENT STANDARDS
The Contractor shall monitor appointment availability utilizing the methodology
found in the ACOM Appointment Availability Monitoring and Reporting Policy to
ensure that the following standards are met:
Wait time for Appointment:
For Primary Care Appointments, the Contractor shall be able to provide:

a.  
Emergency PCP appointments — same day of request
  b.  
Urgent care PCP appointments — within 2 days of request
  c.  
Routine care PCP appointments — within 21 days of request

For specialty referrals, the Contractor shall be able to provide:

a.  
Emergency appointments — within 24 hours of referral
  b.  
Urgent care appointments — within 3 days of referral
  c.  
Routine care appointments — within 45 days of referral

For dental appointments, the Contractor shall be able to provide:

a.  
Emergency appointments — within 24 hours of request
  b.  
Urgent care appointments — within 3 days of request
  c.  
Routine care appointments — within 45 days of request

For maternity care, the Contractor shall be able to provide initial prenatal
care appointments for enrolled pregnant members as follows:

a.  
First trimester — within 14 days of request
  b.  
Second trimester — within 7 days of request
  c.  
Third trimester — within 3 days of request

d.  
High risk pregnancies — within 3 days of identification of high risk by the
Contractor or maternity care provider, or immediately if an emergency exists

For purposes of the sections above, “urgent” is defined as an acute, but not
necessarily life-threatening condition which, if not attended to, could endanger
the patient’s health.
Wait time in Office:
The Contractor shall actively monitor and ensure that a member’s waiting time
for a scheduled appointment at the PCP’s or specialist’s office is no more than
45 minutes, except when the provider is unavailable due to an emergency.
CYE ‘11 Acute Care Contract
10/1/10

 

60



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Wait time for Transportation:
If a member needs non-emergent medically necessary transportation, the
Contractor shall require its transportation provider to schedule the
transportation so that the member arrives on time for the appointment, but no
sooner than one hour before the appointment; does not have to wait more than one
hour after calling for transportation after the conclusion of the appointment to
be picked up; nor have to wait for more than one hour after conclusion of the
treatment for transportation home; nor be picked up prior to the completion of
treatment. The Contractor must develop and implement a quarterly performance
auditing protocol to evaluate compliance with the standards above for all
subcontracted transportation vendors/brokers and require corrective action if
standards are not met.
The Contractor must use the results of appointment availability monitoring to
assure adequate appointment availability in order to reduce unnecessary
emergency department utilization. The Contractor is also encouraged to contract
with or employ the services of non-emergency facilities to address member
non-emergency care issues occurring after regular office hours or on weekends.
The Contractor shall establish processes to monitor and reduce the appointment
“no-show” rate by provider and service type. As best practices are identified,
AHCCCS may require implementation by the Contractor.
The Contractor shall have written policies and procedures about educating its
provider network regarding appointment time requirements. The Contractor must
assign a specific staff member or unit within its organization to monitor
compliance with appointment standards. The Contractor must develop a corrective
action plan when appointment standards are not met; if appropriate, the
corrective action plan should be developed in conjunction with the provider [42
CFR 438.206(c)(1)(iv), (v) and (vi)]. Appointment standards shall be included in
the Provider Manual. The Contractor is encouraged to include the standards in
the provider subcontract.
34. FEDERALLY QUALIFIED HEALTH CENTERS AND RURAL HEALTH CLINICS
The Contractor is encouraged to use FQHCs/RHCs in Arizona to provide covered
services. AHCCCS requires the Contractor to negotiate rates of payment with
FQHCs/RHCs for non-pharmacy services that are comparable to the rates paid to
providers that provide similar services. AHCCCS reserves the right to review a
Contractor’s negotiated rates with an FQHC/RHC for reasonableness and to require
adjustments when negotiated rates are found to be substantially less than those
being paid to other, non-FQHC/RHC providers for comparable services.
The Contractor is required to submit member information for Title XIX and Title
XXI members for each FQHC/RHC on a quarterly basis to the AHCCCS Division of
Health Care Management. AHCCCS will perform periodic audits of the member
information submitted. The Contractor should refer to the AHCCCS Reporting Guide
for Acute Care Contractors with the Arizona Health Care Cost Containment System
for further guidance. The FQHCs/RHCs registered with AHCCCS are listed on the
AHCCCS website (www.azahcccs.gov).
35. PROVIDER MANUAL
The Contractor shall develop, distribute and maintain a provider manual as
described in the ACOM Provider Information Policy.
36. PROVIDER REGISTRATION
The Contractor shall ensure that all of its subcontractors register with AHCCCS
as an approved service provider. A Provider Participation Agreement must be
signed by each provider who is not already an AHCCCS registered provider. The
original shall be forwarded to AHCCCS. The provider registration process must be
completed in order for the Contractor to report services a provider renders to
enrolled members and for the Contractor to be paid reinsurance. The National
Provider Identifier (NPI) is required on all claim submissions and subsequent
encounters (from providers who are eligible for an NPI). The Contractor shall
work with providers to obtain their NPI.
CYE ‘11 Acute Care Contract
10/1/10

 

61



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Except as otherwise required by law or as otherwise specified in a contract
between a Contractor and a provider, the AHCCCS Administration fee-for-service
provisions referenced in the AHCCCS Provider Participation Agreement located on
the AHCCCS website (e.g. billing requirements, coding standards, payment rates)
are in force between the provider and Contractor.
37. SUBCONTRACTS
The Contractor shall be legally responsible for contract performance whether or
not subcontracts are used [42 CFR 438.230(a) and 434.6(c)]. No subcontract shall
operate to terminate the legal responsibility of the Contractor to assure that
all activities carried out by the subcontractor conform to the provisions of
this contract. Subject to such conditions, any function required to be provided
by the Contractor pursuant to this contract may be subcontracted to a qualified
person or organization. All such subcontracts must be in writing [42 CFR
438.6(L)]. See the ACOM Contractor Claims Processing by Health Plan
Subcontracted Providers Policy.
All subcontracts entered into by the Contractor are subject to prior review and
written approval by AHCCCS, Division of Health Care Management, and shall
incorporate by reference the terms and conditions of this contract. The
following types of Administrative Services subcontracts shall be submitted to
AHCCCS, Division of Health Care Management for prior approval at least 30 days
prior to the beginning date of the subcontract.
Administrative Services Subcontracts:

  1.  
Delegated agreements that subcontract;

  a)  
Any function related to the management of the contract with AHCCCS. Examples
include member services, provider relations, quality management, medical
management (e.g., prior authorization, concurrent review, medical claims
review),
    b)  
Claims processing, including pharmacy claims,

    c)  
Credentialing including those for only primary source verification.

  2.  
All Management Service Agreements;
    3.  
All Service Level Agreements with any Division or Subsidiary of a corporate
parent owner.

AHCCCS may, at its discretion, communicate directly with the governing body or
Parent Corporation of the Contractor regarding the performance of a
subcontractor or Contractor respectively.
The Contractor shall maintain a fully executed original or electronic copy of
all subcontracts, which shall be accessible to AHCCCS within two business days
of request by AHCCCS. All requested subcontracts must have full disclosure of
all terms and conditions and must fully disclose all financial or other
requested information. Information may be designated as confidential but may not
be withheld from AHCCCS as proprietary. Information designated as confidential
may not be disclosed by AHCCCS without the prior written consent of the
Contractor except as required by law. All subcontracts shall comply with the
applicable provisions of Federal and State laws, regulations and policies.
Before entering into a subcontract which delegates Contractor duties or
responsibilities to a subcontractor, the Contractor must evaluate the
prospective subcontractor’s ability to perform the activities to be delegated.
If the Contractor delegates duties or responsibilities such as utilization
management or claims processing to a subcontractor, then the Contractor shall
establish a written agreement that specifies the activities and reporting
responsibilities delegated to the subcontractor. The written agreement shall
also provide for revoking delegation or imposing other sanctions if the
subcontractor’s performance is inadequate. In order to determine adequate
performance, the Contractor shall monitor the subcontractor’s performance on an
ongoing basis and subject it to formal review according to a periodic schedule.
The schedule for review shall be submitted to AHCCCS, Division of Health Care
Management for prior approval. As a result of the performance review, any
deficiencies must be communicated to the subcontractor in order to establish a
corrective action plan. The results of the performance review and the correction
plan shall be communicated to AHCCCS upon completion [42 CFR 438.230(b)].
CYE ‘11 Acute Care Contract
10/1/10

 

62



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

A merger, reorganization or change in ownership of an Administrative Services
subcontractor of the Contractor shall require a contract amendment and prior
approval of AHCCCS.
The Contractor must submit the Annual Subcontractor Assignment and Evaluation
Report (within 90 days from the start of the contract year) detailing any
Contractor duties or responsibilities that have been subcontracted as described
under administrative subcontracts previously in this section. If the Contractor
does not assign any duties under the subcontract types listed in the paragraph
above, a statement to this effect must be submitted in lieu of the Annual
Subcontractor Assignment and Evaluation Report. The Annual Subcontractor
Assignment and Evaluation Report will include the following:

  •  
Subcontractor’s name

  •  
Delegated duties and responsibilities

  •  
Most recent review date of the duties, responsibilities and financial position
of the subcontractor

  •  
A comprehensive evaluation of the performance (operational and financial) of the
subcontractor

  •  
Identified areas of deficiency

  •  
Corrective action plans as necessary

  •  
Next scheduled review date

The Contractor shall promptly inform AHCCCS, Division of Health Care Management,
in writing if a subcontractor is in significant non-compliance that would affect
their abilities to perform the duties and responsibilities of the subcontract.
The Contractor shall not include covenant-not-to-compete requirements in its
provider agreements. Specifically, the Contractor shall not contract with a
provider and require that the provider not provide services for any other AHCCCS
Contractor. In addition, except for cost sharing requirements, the Contractor
shall not enter into subcontracts that contain compensation terms that
discourage providers from serving any specific eligibility category.
The Contractor must enter into a written agreement with any provider (including
out-of-state providers) the Contractor reasonably anticipates will be providing
services at the request of the Contractor more than 25 times during the contract
year. Exceptions to this requirement include the following:

1.  
If a provider who provides services more than 25 times during the contract year
refuses to enter into a written agreement with the Contractor, the Contractor
shall submit documentation of such refusal to AHCCCS, Division of Health Care
Management within seven days of its final attempt to gain such agreement.

2.  
If a provider performs emergency services such as an emergency room physician or
an ambulance company, a written agreement is not required.
  3.  
Individual providers as detailed in the AMPM.

4.  
Hospitals, as discussed in Section D, Paragraph 40, Hospital Subcontracting and
Reimbursement.
  5.  
If a provider primarily performs services in an inpatient setting.

6.  
If upon the Medical Director’s review, it is determined that the Contractor or
members would not benefit by adding the provider to the contracted network.

Any other exceptions to this requirement must be approved by AHCCCS, Division of
Health Care Management. If AHCCCS does not respond within 30 days; the requested
exception is deemed approved. The Contractor may request an expedited review and
approval.
CYE ‘11 Acute Care Contract
10/1/10

 

63



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

For all subcontracts in which the Contractor and Subcontractor have a capitated
arrangement/risk sharing arrangement, the following provision must be included
verbatim in every contract:
If the Subcontractor does not bill the Contractor (e.g., Subcontractor is
capitated), the Subcontractor’s encounter data that is required to be submitted
to the Contractor pursuant to contract is defined for these purposes as a “claim
for payment”. The Subcontractor’s provision of any service results in a “claim
for payment” regardless of whether there is any intention of payment. All said
claims shall be subject to review under any and all fraud and abuse statutes,
rules and regulations, including but not limited to Arizona Revised Statute
(A.R.S.) §36-2918.
All subcontracts must contain verbatim all the provisions of Attachment A,
Minimum Subcontract Provisions. In addition, each subcontract must contain the
following:

1.  
Full disclosure of the method and amount of compensation or other consideration
to be received by the subcontractor.
  2.  
Identification of the name and address of the subcontractor.

3.  
Identification of the population, to include patient capacity, to be covered by
the subcontractor.

4.  
The amount, duration and scope of medical services to be provided, and for which
compensation will be paid.

5.  
The term of the subcontract including beginning and ending dates, methods of
extension, termination and re-negotiation.

6.  
The specific duties of the subcontractor relating to coordination of benefits
and determination of third-party liability.

7.  
A provision that the subcontractor agrees to identify Medicare and other
third-party liability coverage and to seek such Medicare or third party
liability payment before submitting claims to the Contractor.

8.  
A description of the subcontractor’s patient, medical, dental and cost record
keeping system.

9.  
Specification that the subcontractor shall cooperate with quality
management/quality improvement programs, and comply with the utilization
management and review procedures specified in 42 CFR Part 456, as specified in
the AMPM.

10.  
A provision stating that a merger, reorganization or change in ownership of an
Administrative Services subcontractor of the Contractor shall require a contract
amendment and prior approval of AHCCCS.

11.  
A provision that indicates that AHCCCS is responsible for enrollment,
re-enrollment and disenrollment of the covered population.

12.  
A provision that the subcontractor shall be fully responsible for all tax
obligations, Worker’s Compensation Insurance, and all other applicable insurance
coverage obligations which arise under this subcontract, for itself and its
employees, and that AHCCCS shall have no responsibility or liability for any
such taxes or insurance coverage.

13.  
A provision that the subcontractor must obtain any necessary authorization from
the Contractor or AHCCCS for services provided to eligible and/or enrolled
members.

14.  
A provision that the subcontractor must comply with encounter reporting and
claims submission requirements as described in the subcontract.

15.  
Provision(s) that allow the Contractor to suspend, deny, refuse to renew or
terminate any subcontractor in accordance with the terms of this contract and
applicable law and regulation.

16.  
A provision that the subcontractor may provide the member with factual
information, but is prohibited from recommending or steering a member in the
member’s selection of a Contractor.

17.  
A provision that compensation to individuals or entities that conduct
utilization management and concurrent review activities is not structured so as
to provide incentives for the individual or entity to deny, limit or discontinue
medically necessary services to any enrollee [42 CFR 438.210(e)].

CYE ‘11 Acute Care Contract
10/1/10

 

64



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

38. CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM
The Contractor shall develop and maintain a health information system that
collects, analyzes, integrates, and reports data. The system shall provide
information on areas including, but not limited to, service utilization, claim
disputes and appeals [42 CFR 438.242(a)].
The Contractor will ensure that changing or making major upgrades to the
information systems affecting claims processing, or any other major business
component, will be accompanied by a plan which includes a timeline, milestones,
and adequate testing before implementation. At least six months before the
anticipated implementation date, the Contractor shall provide the system change
plan to AHCCCS for review and comment.
The Contractor must have a health information system that integrates member
demographic data, provider information, service provision, claims submission and
reimbursement. This system must be capable of collecting, storing and producing
information for the purposes of financial, medical and operational management.
In support of this requirement, the Contractor will be required to have an
independent audit of the Claims Payment/Health Information System completed
within two (2) calendar years of the initiation of the Contract; or by
September 30, 2010 (CYE10). The Contractor must submit a signed agreement on or
before December 31st 2008, with a schedule for completion, entered into with an
independent auditing firm of their selection to be approved by the AHCCCS
Division of Health Care Management. The Division of Health Care Management will
monitor the scope of this audit, to include no less than a verification of
contract information management (contract loading and auditing), claims
processing and encounter submission processes. In addition to this requirement,
the Contractor may be required in future contract years to initiate additional
independent Claim System/Health Information System audit at the direction of the
AHCCCS Administration. In the event of a system change or upgrade, the
Contractor will be required to initiate an independent Claim System/Health
Information System audit.
In addition to the above required audit, the Contractor shall develop and
implement an internal claims audit function that will include the following:

  •  
Verification that provider contracts are loaded correctly

  •  
Accuracy of payments against provider contract terms

Audits of provider contract terms should be performed on a regular and periodic
basis and consist of a random, statistically significant sampling of all
contracts in effect at the time of the audit. The audit sampling methodology
should be documented in policy and attempt to review the contract loading of
both large groups and individual practitioners at least once every 5 year period
in addition to any time a contract change is initiated during that timeframe.
The findings of the audits described above must be documented and any
deficiencies noted in the resulting reports must be met with corrective action.
The Contractor shall develop and maintain a HIPAA compliant claims processing
and payment system capable of processing, cost avoiding and paying claims in
accordance with A.R.S. §§ 36-2903 and 2904 and AHCCCS Rules R9-22 Article 7. The
system must be adaptable to updates in order to support future AHCCCS claims
related Policy requirements as needed.
The contractor must include nationally recognized methodologies to correctly pay
claims including but not limited to:

  •  
Correct Coding Initiative (CCI) for Professional and Outpatient services;

  •  
Multiple Surgical Reductions;

  •  
Global Day E & M Bundling;

  •  
Multi Channel Lab Test Bundling.

CYE ‘11 Acute Care Contract
10/1/10

 

65



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor claims payment system must be able to assess and/or apply the
following data related edits:

  •  
Benefit Package Variations;

  •  
Timeliness Standards;

  •  
Data Accuracy;

  •  
Adherence to AHCCCS Policy;

  •  
Provider Qualifications;

  •  
Member Eligibility and Enrollment;

  •  
Over-Utilization Standards.

This system must produce a remittance advice related to the Contractor’s
payments and/or denials to providers and must include at a minimum:

  •  
an adequate description of all denials and adjustments;

  •  
the reasons for such denials and adjustments;

  •  
the amount billed;

  •  
the amount paid;

  •  
application of COB;

  •  
provider rights for claim disputes.

The related remittance advice must be sent with the payment, unless the payment
is made by electronic funds transfer (EFT). The remittance advice sent related
to an EFT must be mailed, or sent to the provider, no later than the date of the
EFT. If the remittance is made through EFT, a notice of the provider’s right for
claim dispute must be sent to the provider concurrently.
The Contractor’s claims payment system, as well as its prior authorization and
concurrent review process, must minimize the likelihood of having to recoup
already-paid claims. Any individual recoupment in excess of $50,000 per provider
within a contract year must be approved in advance by AHCCCS, Division of Health
Care Management, Acute Care Operations Unit. If AHCCCS does not respond within
30 days the recoupment request is deemed approved. AHCCCS must be notified of
any cumulative recoupment greater than $50,000 per provider Tax Identification
Number per contract year. A Contractor shall not recoup monies from a provider
later than 12 months after the date of original payment on a clean claim,
without prior approval from AHCCCS, as further described in the ACOM Recoupment
Request Policy.
The Contractor is required to reimburse providers for previously recouped monies
if the provider was subsequently denied payment by the primary insurer based on
timely filing limits or lack of prior authorization and the member failed to
disclose additional insurance coverage other than AHCCCS. The provider shall
have 90 days from the date they become aware that payment will not be made to
submit a new claim and documentation from the primary insurer that payment will
not be made. Documentation includes but is not limited to any of the following
items establishing that the primary insurer has or would deny payment based on
timely filing limits or lack of prior authorization; an EOB, policy or
procedure, Provider Manual excerpt, etc.
The Contractor must void encounters for claims that are recouped in full. For
recoupments that result in a reduced claim value or adjustments that result in
an increased claim value, replacement encounters must be submitted. AHCCCS will
validate the submission of applicable voids and replacement encounters upon
completion of any approved recoupment that meets the qualifications of this
section. All replaced or voided encounters must reach adjudicated status within
120 days of the approval of the recoupment. The Contractor should refer to the
ACOM Recoupment Request Policy and AHCCCS Encounter Reporting User Manual for
further guidance.
Unless a subcontract specifies otherwise, a Contractor with 50,000 or more
members at the end of the month that is being reported shall ensure that for
each form type (Dental/Professional/Institutional), 95% of all clean claims are
adjudicated within 30 days of receipt of the clean claim and 99% are adjudicated
within 60 days of receipt of the clean claim. Unless a subcontract specifies
otherwise, a Contractor with fewer than 50,000 members at the end of the month
that is being reported shall ensure that for each form type
(Dental/Professional/Institutional), 90% of all clean claims are adjudicated
within 30 days of receipt of the clean claim and 99% are adjudicated within
60 days of receipt of the clean claim. Additionally, unless a shorter time
period is specified in contract, the Contractor shall not pay a claim initially
submitted more than 6 months after date of service or pay a clean claim
submitted more than 12 months after date of service; except as directed by
AHCCCS or otherwise noted in this contract. Claim payment requirements pertain
to both contracted and non-contracted providers. The receipt date of the claim
is the date stamp on the claim or the date electronically received. The receipt
date is the day the claim is received at the Contractor’s specified claim
mailing address. The paid date of the claim is the date on the check or other
form of payment [42 CFR 447.45(d)]. Claims submission deadlines shall be
calculated from the claim end date or the effective date of eligibility posting,
whichever is later as stated in A.R.S. 36-2904.H.
CYE ‘11 Acute Care Contract
10/1/10

 

66



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Effective for all non-hospital clean claims, in the absence of a contract
specifying other late payment terms, a Contractor is required to pay interest on
late payments. Late claims payments are those that are paid after 45 days of
receipt of the clean claim (as defined in this contract). In grievance
situations, interest shall be paid back to the date interest would have started
to accrue beyond the applicable 45 day requirement. Interest shall be at the
rate of ten per cent per annum, unless a different rate is stated in a written
contract. In the absence of interest payment terms in a subcontract, interest
shall accrue starting on the first day after a clean claim is contracted to be
paid. For hospital clean claims, a slow payment penalty shall be paid in
accordance with A.R.S. 2903.01. When interest is paid, the Contractor must
report the interest as directed in the AHCCCS Encounter Reporting User Manual.
If the Contractor or the Director’s Decision reverses a decision to deny, limit,
or delay authorization of services, and the member received the disputed
services while an appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all claims submitted as
a result of a reversed decision, the Contractor is prohibited from denying
claims for untimeliness if they are submitted within the 90 day timeframe.
Contractors are also prohibited from denying claims submitted as a result of a
reversed decision because the member failed to request continuation of services
during the appeals/hearing process: a member’s failure to request continuation
of services during the appeals/hearing process is not a valid basis to deny the
claim.
AHCCCS will require the Contractor to participate in an AHCCCS workgroup to
develop uniform guidelines for standardizing hospital outpatient and outpatient
provider claim requirements, including billing rules and documentation
requirements. The workgroup may be facilitated by an AHCCCS selected consultant.
The Contractor will be held responsible for the cost of this project based on
its share of AHCCCS enrollment.
The Contractor is required to accept and generate required HIPAA compliant
electronic transactions from/to any provider interested and capable of
electronic submission or electronic remittance receipt; and must be able to make
claims payments via electronic funds transfer. In addition, the Contractor shall
implement and meet the following milestone in order to make claims processing
and payment more efficient and timely:

  •  
Receive and pay 60% of all claims (based on volume of actual claims excluding
claims processed by Pharmacy Benefit Managers (PBMs)) electronically

In accordance with the Deficit Reduction Act of 2005, Section 6085, Contractor
is required to reimburse non-contracted emergency services providers at no more
than the AHCCCS Fee-For-Service rate. This applies to in state as well as out of
state providers.
In accordance with Arizona Revised Statute 36-2903 and 36-2904, in the absence
of a written negotiated rate, Contractor is required to reimburse non-contracted
non-emergent in state providers at the AHCCCS fee schedule and methodology, or
pursuant to 36-2905.01, at ninety-five percent of the AHCCCS Fee-For-Service
rates for urban hospital days. All payments are subject to other limitations
that apply, such as provider registration, prior authorization, medical
necessity, and covered service.
CYE ‘11 Acute Care Contract
10/1/10

 

67



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall submit a monthly Claims Dashboard as specified in the
AHCCCS Claims Dashboard Reporting Guide. The Monthly report must be received by
the AHCCCS Division of Healthcare Management, no later than 15 days from the end
of each month.
Within the first 6 months of the contract term, the Contractor must review claim
requirements, including billing rules and documentation requirements, and submit
a report to AHCCCS that will include the rationale for the requirements. AHCCCS
shall determine and provide a format for the report.
39. SPECIALTY CONTRACTS
AHCCCS may at any time negotiate or contract on behalf of the Contractor and
AHCCCS for specialized hospital and medical services. AHCCCS will consider
existing Contractor resources in the development and execution of specialty
contracts. AHCCCS may require the Contractor to modify its delivery network to
accommodate the provisions of specialty contracts. AHCCCS may consider waiving
this requirement in particular situations if such action is determined to be in
the best interest of the State; however, in no case shall reimbursement
exceeding that payable under the relevant AHCCCS specialty contract be
considered in capitation rate development or risk sharing arrangements,
including reinsurance.
During the term of specialty contracts, AHCCCS may act as an intermediary
between the Contractor and specialty Contractors to enhance the cost
effectiveness of service delivery. Adjudication of claims related to payments
provided under specialty contracts shall remain the responsibility of the
Contractor. AHCCCS may provide technical assistance prior to the implementation
of any specialty contracts.
Currently, AHCCCS only has specialty contracts for transplant services and
anti-hemophilic agents and related pharmaceutical services. AHCCCS shall provide
at least 60 days advance written notice to the Contractor prior to the
implementation of any specialty contract. See Section D, Paragraph 57,
Reinsurance, for further details.
CYE ‘11 Acute Care Contract
10/1/10

 

68



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

40. HOSPITAL SUBCONTRACTING AND REIMBURSEMENT
Maricopa and Pima counties only: The Inpatient Hospital Reimbursement Program is
defined in the Arizona Revised Statutes (A.R.S.) 36-2905.01, and requires
hospital subcontracts to be negotiated between the Contractor and hospitals in
Maricopa and Pima counties to establish reimbursement levels, terms and
conditions. Subcontracts shall be negotiated by the Contractor and hospitals to
cover operational concerns, such as timeliness of claims submission and payment,
payment of discounts or penalties and legal resolution which may, as an option,
include establishing arbitration procedures. These negotiated subcontracts shall
remain under close scrutiny by AHCCCS to ensure availability of quality services
within specific service districts, equity of related party interests and
reasonableness of rates. The general provisions of this program encompass acute
care hospital services and outpatient hospital services that result in an
admission. The Contractor, upon request, shall make available to AHCCCS, all
hospital subcontracts and amendments. For non-emergency patient-days, the
Contractor shall ensure that at least 65% of its members use contracted
hospitals. AHCCCS reserves the right to subsequently adjust the 65% standard.
Further, if in AHCCCS’s judgment the number of emergency days at a particular
non-contracted hospital becomes significant, AHCCCS may require a subcontract at
that hospital. In accordance with R9-22-718, unless otherwise negotiated by both
parties, the reimbursement for inpatient services, including outliers, provided
at a non-contracted hospital shall be based on the rates as defined in A.R.S. §
36-2903.01, multiplied by 95%.
All counties EXCEPT Maricopa and Pima: The Contractor shall reimburse hospitals
for member care in accordance with AHCCCS Rule R9-22-705. The Contractor is
encouraged to obtain subcontracts with hospitals in all GSAs. The Contractor,
upon request, shall make available to AHCCCS, all hospital subcontracts and
amendments.
Out-of-State Hospitals: The Contractor shall reimburse out-of-state hospitals in
accordance with AHCCCS Rule R9-22-705. A Contractor serving border communities
(excluding Mexico) is strongly encouraged to establish contractual agreements
with those out-of-state hospitals that are identified by GSA in Attachment B.
Outpatient hospital services: In the absence of a contract, the default payment
rate for outpatient hospital services billed on a UB-04 will be based on the
AHCCCS outpatient hospital fee schedule, rather than a hospital-specific
cost-to-charge ratio (pursuant to ARS 36-2904).
Hospital Recoupments: The Contractor may conduct prepayment and post-payment
medical reviews of all hospital claims including outlier claims. Erroneously
paid claims are subject to recoupment. If the Contractor fails to identify lack
of medical necessity through concurrent review and/or prepayment medical review,
lack of medical necessity identified during post-payment medical review shall
not constitute a basis for recoupment by the Contractor. This prohibition does
not apply to recoupments that are a result of an AHCCCS reinsurance audit. See
also Section D, Paragraph 38, Claims Payment/Health Information System. For a
more complete description of the guidelines for hospital reimbursement, please
consult the AHCCCS website for applicable statutes and rules.
41. RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT
The Contractor shall provide medically necessary nursing facility services as
outlined in Section D, Paragraph 10, Scope of Services. The Contractor shall
also provide medically necessary nursing facility services for any enrolled
member who has a pending ALTCS application who is currently residing in a
nursing facility and is eligible for services provided under this contract. If
the member becomes ALTCS eligible and is enrolled with an ALTCS Contractor
before the end of the maximum 90 days per contract year of nursing facility
coverage, the Contractor is only responsible for nursing facility reimbursement
during the time the member is enrolled with the Contractor as shown in the
PMMIS. Nursing facility services covered by another liable party (including
Medicare) while the member is enrolled with the Contractor, shall be applied to
the 90 day per contract year limitation.
CYE ‘11 Acute Care Contract
10/1/10

 

69



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall not deny nursing facility services when the member’s
eligibility, including prior period coverage, had not been posted at the time of
admission. In such situations the Contractor shall impose reasonable
authorization requirements. There is no ALTCS enrollment, including prior period
coverage, that occurs concurrently with AHCCCS acute enrollment.
The Contractor shall notify the Assistant Director of the Division of Member
Services, when a member has been residing in a nursing facility for 75 days as
specified in Section D, Paragraph 10, Scope of Services, under the heading
Nursing Facility. This will allow AHCCCS time to follow-up on the status of the
ALTCS application and to consider potential fee-for-service coverage if the stay
goes beyond the 90 day per contract year maximum.
42. PHYSICIAN INCENTIVES/PAY FOR PERFORMANCE
Physician Incentives
Reporting of Physician Incentive Plans has been suspended by CMS until further
notice. No reporting is required until suspension is lifted.
The Contractor must comply with all applicable physician incentive requirements
and conditions defined in 42 CFR 417.479. These regulations prohibit physician
incentive plans that directly or indirectly make payments to a doctor or a group
as an inducement to limit or refuse medically necessary services to a member.
The Contractor is required to disclose all physician incentive agreements to
AHCCCS and to AHCCCS members who request them.
The Contractor shall not enter into contractual arrangements that place
providers at significant financial risk as defined in 42 CFR 417.479 unless
specifically approved in advance by the AHCCCS Division of Health Care
Management. In order to obtain approval, the following must be submitted to the
AHCCCS Division of Health Care Management 45 days prior to the implementation of
the contract [42 CFR 438.6(g)]:

1.  
A complete copy of the contract
  2.  
A plan for the member satisfaction survey
  3.  
Details of the stop-loss protection provided
  4.  
A summary of the compensation arrangement that meets the substantial financial
risk definition

The Contractor shall disclose to AHCCCS the information on physician incentive
plans listed in 42 CFR 417.479(h)(1) through 417.479(I) upon contract renewal,
prior to initiation of a new contract, or upon request from AHCCCS or CMS.
The Contractor shall also provide for compliance with physician incentive plan
requirements as set forth in 42 CFR 422.208, 422.210 and 438.6(h). These
regulations apply to contract arrangements with subcontracted entities that
provide utilization management services.
Value Driven Healthcare/Pay for Performance
AHCCCS may explore opportunities to develop and implement system-wide Value
Driven Healthcare programs and pay for performance initiatives. The Contractor
shall participate in the development and implementation of such programs as
requested by AHCCCS. Should the Contractor’s individual pay for performance
program conflict with AHCCCS programs, the Contractor may be required to close
out the individual program. AHCCCS may require the Contractor to provide PCP
assignment information. The Contractor shall provide this information in a
format specified by AHCCCS upon request.
CYE ‘11 Acute Care Contract
10/1/10

 

70



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Transparency
AHCCCS programs will be in compliance with Federal and State transparency
initiatives. AHCCCS may publicly report or make available any data, reports,
analysis or outcomes related to Contractor activities, operations and/or
performance. Public reporting may include, but is not limited to, the following
components:

  a)  
Use of evidence based guidelines (Clinical tool kits)
    b)  
Identification and publication of top performing Contractors
    c)  
Identification and publication of top performing providers
    d)  
Program pay for performance payouts
    e)  
Mandated publication of guidelines
    f)  
Mandated publication of outcomes

  g)  
Identification of Centers of Excellence for specific conditions, procedures or
member populations
    h)  
Establishment of Return on Investment goals

Any Contractor-selected and/or -developed pay for performance initiative that
meets the requirements of 42 CFR 417.479 must be approved by AHCCCS Division of
Health Care Management prior to implementation.
Public Reporting of Contractor Cost Management, Satisfaction and Quality
Performance
AHCCCS is in the process of developing a cost management, satisfaction, and
quality score card as part of the AHCCCS value driven decision support
initiative. The score card information will made available to beneficiaries,
legislators and the public. These reports will be posted on the AHCCCS website
and made available at enrollment and reenrollment or at any time that
beneficiaries are choosing a Contractor. Contractors are also encouraged to
provide quality and cost information on network hospitals and providers to help
enrollees choose among high performing value driven providers and hospitals.
43. MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN
If a Contractor has subcontracted for management services, the management
service agreement must be approved in advance by AHCCCS, Division of Health Care
Management. If there is a cost allocation plan as part of the management
services agreement, it is subject to review by AHCCCS upon request. AHCCCS
reserves the right to perform a thorough review of actual management fees
charged and/or corporate allocations made.
If there is a change in ownership of the entity with which the Contractor has
contracted for management services, AHCCCS must review and provide prior
approval of the assignment of the subcontract to the new owner. AHCCCS may offer
open enrollment to the members assigned to the Contractor should a change in
ownership occur. AHCCCS will not permit two Contractors to utilize the same
management service company in the same GSA.
The performance of management service subcontractors must be evaluated and
included in the Annual Subcontractor Assignment and Evaluation Report required
by Section D, Paragraph 37, Subcontracts and Attachment F: Periodic Report
Requirements.
44. RESERVED
45. RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

71



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

46. PERFORMANCE BOND OR BOND SUBSTITUTE
The Contractor shall be required to provide a performance bond, in accordance
with the Performance Bond Policy, to AHCCCS for as long as the Contractor has
AHCCCS-related liabilities of $50,000 or more outstanding, or 15 months
following the termination date of this contract, whichever is later, to
guarantee: (1) payment of the Contractor’s obligations to providers,
non-contracting providers, and non-providers; and (2) performance by the
Contractor of its obligations under this contract [42 CFR 438.116(a)(1) and
(b)(1)]. The Performance Bond shall be in a form acceptable to AHCCCS as
described in the ACOM Performance Bond Policy available on the AHCCCS website.
In the event of a default by the Contractor, AHCCCS shall, in addition to any
other remedies it may have under this contract, obtain payment under the
Performance Bond or substitute security for the purposes of the following:

1.  
Paying any damages sustained by providers, non-contracting providers and
non-providers by reason of a breach of the Contractor’s obligations under this
contract;
  2.  
Reimbursing AHCCCS for any payments made by AHCCCS on behalf of the Contractor;
and

3.  
Reimbursing AHCCCS for any extraordinary administrative expenses incurred by
reason of a breach of the Contractor’s obligations under this contract,
including, but not limited to, expenses incurred after termination of this
contract for reasons other than the convenience of the State by AHCCCS.

In the event AHCCCS agrees to accept substitute security in lieu of the
Performance Bond, irrevocable letter of credit or cash deposit, the Contractor
agrees to execute any and all documents and perform any and all acts necessary
to secure and enforce AHCCCS’s security interest in such substitute security
including, but not limited to, security agreements and necessary UCC filings
pursuant to the Arizona Uniform Commercial Code. The Contractor must request
acceptance from AHCCCS when a substitute security in lieu of the performance
bond, irrevocable letter of credit or cash deposit is established. In the event
such substitute security is agreed to and accepted by AHCCCS, the Contractor
acknowledges that it has granted AHCCCS a security interest in such substitute
security to secure performance of its obligations under this contract. The
Contractor is solely responsible for establishing the credit-worthiness of all
forms of substitute security. AHCCCS may, after written notice to the
Contractor, withdraw its permission for substitute security, in which case the
Contractor shall provide AHCCCS with a form of security described above.
The Contractor may not change the amount, duration or scope of the performance
bond without prior written approval from AHCCCS, Division of Health Care
Management. The Contractor shall not leverage the bond for another loan or
create other creditors using the bond as security.
47. AMOUNT OF PERFORMANCE BOND
The initial amount of the Performance Bond shall be equal to 80% of the total
capitation payment expected to be paid to the Contractor in the first month of
the contract year, or as determined by AHCCCS. The total capitation amount
(including delivery supplement) excludes premium tax. This requirement must be
satisfied by the Contractor no later than 30 days after notification by AHCCCS
of the amount required. Thereafter, AHCCCS shall review the adequacy of the
Performance Bond on a monthly basis to determine if the Performance Bond must be
increased. The Contractor shall have 30 days following notification by AHCCCS to
increase the amount of the Performance Bond. The Performance Bond amount that
must be maintained after the contract term shall be sufficient to cover all
outstanding liabilities and will be determined by AHCCCS. The Contractor may not
change the amount of the performance bond without prior written approval from
AHCCCS, Division of Health Care Management. Refer to the ACOM Performance Bond
and Equity Per Member Requirements Policy for more details.
CYE ‘11 Acute Care Contract
10/1/10

 

72



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

48. ACCUMULATED FUND DEFICIT
The Contractor and its owners must review for accumulated fund deficits on a
quarterly basis. In the event the Contractor has a fund deficit, the Contractor
and its owners shall fund the deficit through capital contributions in a form
acceptable to AHCCCS within 30 days after the quarterly, draft or final annual
financial statements in which the deficit is reported are due to AHCCCS, or in a
timeframe otherwise requested by AHCCCS. AHCCCS may, at its option, impose
enrollment caps in any or all GSA’s as a result of an accumulated deficit, even
if unaudited.
49. ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS
The Contractor shall not, without the prior approval of AHCCCS, make any
advances, distributions, loans or loan guarantees to related parties or
affiliates including another fund or line of business within its organization.
The Contractor shall not, without prior approval of AHCCCS, make advances to
providers in excess of $50,000. All requests for prior approval are to be
submitted to the AHCCCS Division of Health Care Management. Refer to the ACOM
Provider and Affiliate Advance Request Policy for further information.
50. FINANCIAL VIABILITY STANDARDS
The Contractor must comply with the AHCCCS-established financial viability
standards. On a quarterly basis, AHCCCS will review the following ratios with
the purpose of monitoring the financial health of the Contractor: Current Ratio;
Equity per Member; Medical Expense Ratio; and the Administrative Cost
Percentage.
Sanctions may be imposed if the Contractor does not meet these financial
viability standards. AHCCCS will take into account the Contractor’s unique
programs for managing care and improving the heath status of members when
analyzing medical expense and administrative ratio results. However, if a
critical combination of the Financial Viability Standards are not met, or if the
Contractor’s experience differs significantly from other Contractors, additional
monitoring, such as monthly reporting, may be required.
FINANCIAL VIABILITY STANDARDS

     
Current Ratio
  Current assets divided by current liabilities. “Current assets” includes any
long-term investments that can be converted to cash within 24 hours without
significant penalty (i.e., greater than 20%).
 
   
 
  Standard: At least 1.00
 
   
 
  If current assets include a receivable from a parent company, the parent
company must have liquid assets that support the amount of the inter-company
loan.

CYE ‘11 Acute Care Contract
10/1/10

 

73



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

     
Equity per Member
  Unrestricted equity, less on-balance sheet performance bond, divided by the
number of non-SOBRA Family Planning Extension Services members enrolled at the
end of the period.
 
   
 
 
Standard: At least $150 for Contractors with enrollment < 100,000
$100 for Contractors with enrollment of 100,000+
 
   
 
  Additional information regarding the Equity per Member requirement may be
found in the Performance Bond and Equity per Member Requirements policy in the
ACOM.
 
   
Medical Expense Ratio
  Total medical expenses divided by the sum of total PPC and prospective
capitation + Delivery Supplement +TWG Settlement + PPC Settlement + TPL+
Reinsurance less premium tax
 
   
 
  Standard: At least 84%
 
   
Administrative Cost Percentage
  Total administrative expenses divided by the sum of total PPC and prospective
capitation + Delivery Supplement + TWG Settlement + PPC Settlement + TPL +
Reinsurance less premium tax
 
   
 
  Standard: No greater than 10%

The Contractor shall comply with all financial reporting requirements contained
in Attachment F, Periodic Report Requirements and the Reporting Guide for Acute
Health Care Contractors with the Arizona Health Care Cost Containment System, a
copy of which may be found on the AHCCCS website. The required reports are
subject to change during the contract term and are summarized in Attachment F,
Periodic Report Requirements.
51. SEPARATE INCORPORATION
Within 60 days of contract award, a non-governmental Contractor shall have
established a separate corporation for the purposes of this contract, whose sole
activity is the performance of the requirements of this contract.
52. MERGER, REORGANIZATION AND CHANGE OF OWNERSHIP
A proposed merger, reorganization or change in ownership of the Contractor shall
require prior approval of AHCCCS and may require a contract amendment. AHCCCS
may terminate this contract pursuant to Section D, Paragraph 1, Term of Contract
and Option to Renew, if the Contractor does not obtain prior approval or AHCCCS
determines that the change in ownership is not in the best interest of the
State. AHCCCS may offer open enrollment to the members assigned to the
Contractor should a change in ownership occur. AHCCCS will not permit one
organization to own or manage more than one contract within the same program in
the same GSA.
The Contractor must submit a detailed merger, reorganization and/or transition
plan to AHCCCS, Division of Health Care Management, for review at least 60 days
prior to the effective date of the proposed change. The purpose of the plan
review is to ensure uninterrupted services to members, evaluate the new entity’s
ability to support the provider network, ensure that services to members are not
diminished and that major components of the organization and AHCCCS programs are
not adversely affected by such merger, reorganization or change in ownership.
CYE ‘11 Acute Care Contract
10/1/10

 

74



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

53. COMPENSATION
The method of compensation under this contract will be Prior Period Coverage
(PPC) capitation, prospective capitation, delivery supplement, reinsurance and
third party liability, as described and defined within this contract and
appropriate laws, regulations or policies.
Actuaries establish the capitation rates using practices established by the
Actuarial Standards Board. AHCCCS provides the following data to its actuaries
for the purposes of rebasing the capitation rates.

  a.  
Utilization and unit cost data derived from adjudicated encounters
    b.  
Both audited and unaudited financial statements reported by the Contractor
    c.  
Market basket inflation trends
    d.  
AHCCCS fee-for-service schedule pricing adjustments
    e.  
Programmatic or Medicaid covered service changes that affect reimbursement

  f.  
Other changes to medical practices or administrative requirements that affect
reimbursement

AHCCCS adjusts its rates to best match payment to risk. This further ensures the
actuarial basis for the capitation rates. The following are examples of risk
factors that may be included.

  a.  
Reinsurance (as described in Section D, Paragraph 57)
    b.  
Age/Gender
    c.  
Medicare enrollment for SSI members
    d.  
Delivery supplemental payment
    e.  
Geographic Service Area adjustments
    f.  
Risk sharing arrangements for specific populations
    g.  
Member specific statistics, e.g. member acuity, member choice, member diagnosis,
etc.

The above information is reviewed by AHCCCS’ actuaries in renewal years to
determine if adjustments are necessary. A Contractor may cover services that are
not covered under the State Plan; however those services are not included in the
data provided to actuaries for setting capitation rates [42 CFR 438.6(e)].
AHCCCS will be utilizing a national episodic/diagnostic risk adjustment model
that will be applied to all Contractor specific capitation rates for all
non-reconciled risk groups. Further methodology details will be shared with the
Contractor prior to implementation.
Given anticipated membership changes that may be occurring due to the enhanced
auto-assignment discussed in Section I Paragraph 9, Award of Contract, AHCCCS
anticipates applying these risk factors by April 1, 2009 retroactively to the
October 1, 2008, awarded capitation rates. For CYE 09, AHCCCS will apply
approximately 80% of the capitation rate risk adjustment factor. For CYE 10, the
full impact of the model will be applied. For CYE 11, the capitation rate risk
adjustment factor will remain the same as the final CYE 10 capitation rate risk
adjustment factor.
Prospective Capitation: The Contractor will be paid capitation for all
prospective member months, including partial member months. This capitation
includes the cost of providing medically necessary covered services to members
during the prospective period coverage.
Prior Period Coverage (PPC ) Capitation: Except for SOBRA Family Planning,
KidsCare and State Only Transplants, the Contractor will be paid capitation for
all PPC member months, including partial member months. This capitation includes
the cost of providing medically necessary covered services, excluding most
behavioral health services, to members during prior period coverage. The PPC
capitation rates will be set by AHCCCS and will be paid to the Contractor along
with the prospective capitation described above. The Contractor will not receive
PPC capitation for newborns of members who were enrolled at the time of
delivery.
CYE ‘11 Acute Care Contract
10/1/10

 

75



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Reconciliation of PPC Costs to Reimbursement: AHCCCS will reconcile the
Contractor’s PPC medical cost expenses to PPC capitation paid to the Contractor
during the year. This reconciliation will limit the Contractor’s profits and
losses to 2%. Any losses in excess of 2% will be reimbursed to the Contractor,
and likewise, profits in excess of 2% will be recouped. Adjudicated encounter
data will be used to determine medical expenses. Refer to the ACOM PPC
Reconciliation Policy for further details.
Reconciliation of Prospective MED Costs to Reimbursement: AHCCCS will reconcile
the Contractor’s prospective MED medical cost expenses to prospective MED net
capitation paid to the Contractor for dates of service during the contract year
being reconciled. This reconciliation will limit the Contractor’s profits and
losses to 3%. Any losses in excess of 3% will be reimbursed to the Contractor,
and likewise, profits in excess of 3% will be recouped. Encounter data will be
used to determine medical expenses. Refer to the Prospective MED Reconciliation
Policy included in the ACOM for further details.
Reconciliation of Prospective non-MED Costs to Reimbursement: For CYE 09, AHCCCS
will reconcile the Contractor’s prospective non-MED medical cost expenses to
prospective non-MED net capitation paid to the Contractor for dates of service
July 1, 2009 through September 30, 2009. This reconciliation will limit the
Contractor’s profits and losses to 3%. Any losses in excess of 3% will be
reimbursed to the Contractor, and likewise, profits in excess of 3% will be
recouped. Adjudicated encounter data will be used to determine medical expenses.
Refer to the Prospective non-MED Reconciliation Policy included in the ACOM for
further details.
For CYE 10 and CYE 11, AHCCCS will reconcile the Contractor’s prospective
non-MED medical cost expenses to prospective non-MED net capitation paid to the
Contractor for dates of service during the contract year being reconciled. This
reconciliation will limit the Contractor’s profits and losses to 2%. Any losses
in excess of 2% will be reimbursed to the Contractor, and likewise, profits in
excess of 2% will be recouped. Adjudicated encounter data will be used to
determine medical expenses. Refer to the Prospective non-MED Reconciliation
Policy included in the ACOM for further details.
For all Contractors, the PPC TWG population, both MED and non-MED, will be
reconciled with the PPC reconciliation referred to above.
Delivery Supplement: When the Contractor has an enrolled woman who delivers
during a prospective enrollment period, the Contractor will be entitled to a
supplemental payment. Supplemental payments will not apply to women who deliver
in a prior period coverage time period, or State Only Transplant members. AHCCCS
reserves the right at any time during the term of this contract to adjust the
amount of this payment for women who deliver at home.
State Only Transplants Option 1 and Option 2: The Contractor will only be paid
capitation for an administrative component for those member months the member is
enrolled with the Contractor. For Option 1 members the Contractor will be paid
the administrative component up to a 12-month continuous period of extended
eligibility. For Option 2 members the administrative component will be paid for
the period of time the transplant is scheduled or performed. All medically
necessary covered services will be reimbursed 100% with no deductible through
Reinsurance payments based on adjudicated encounters. Delivery supplement
payments will not apply to women who deliver during the 12 month continuous
period of extended eligibility specified as Option 1.
Liability for Payment: The Contractor must ensure that members are not held
liable for:

  a.  
The Contractor’s or any subcontractor’s debts in the event of Contractor’s or
the subcontractor’s insolvency;

  b.  
Covered services provided to the member except as permitted under R9-22-702 and
R9-28-701.10; or,

  c.  
Payments to the Contractor or any subcontractors for covered services furnished
under a contract, referral or other arrangement, to the extent that those
payments are in excess of the amount the member would owe if the Contractor or
any subcontractor provided the services directly.

CYE ‘11 Acute Care Contract
10/1/10

 

76



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

54. PAYMENTS TO CONTRACTORS
Subject to the availability of funds, AHCCCS shall make payments to the
Contractor in accordance with the terms of this contract provided that the
Contractor’s performance is in compliance with the terms and conditions of this
contract. Payment must comply with requirements of A.R.S. Title 36. AHCCCS
reserves the option to make payments to the Contractor by wire or National
Automated Clearing House Association (NACHA) transfer and will provide the
Contractor at least 30 days notice prior to the effective date of any such
change.
Where payments are made by electronic funds transfer, AHCCCS shall not be liable
for any error or delay in transfer or indirect or consequential damages arising
from the use of the electronic funds transfer process. Any charges or expenses
imposed by the bank for transfers or related actions shall be borne by the
Contractor. Except for adjustments made to correct errors in payment, and as
otherwise specified in this section, any savings remaining to the Contractor as
a result of favorable claims experience and efficiencies in service delivery at
the end of the contract term may be kept by the Contractor.
All funds received by the Contractor pursuant to this contract shall be
separately accounted for in accordance with generally accepted accounting
principles.
Except for funds received from the collection of permitted copayments and
third-party liabilities, the only source of payment to the Contractor for the
services provided hereunder is the Arizona Health Care Cost Containment System
Fund. An error discovered by the State, with or without an audit, in the amount
of fees paid to the Contractor will be subject to adjustment or repayment by
AHCCCS making a corresponding decrease in a current Contractor’s payment or by
making an additional payment to the Contractor. When the Contractor identifies
an overpayment, AHCCCS must be notified and reimbursed within 30 days of
identification.
No payment due the Contractor by AHCCCS may be assigned or pledged by the
Contractor. This section shall not prohibit AHCCCS at its sole option from
making payment to a fiscal agent hired by the Contractor.
55. CAPITATION ADJUSTMENTS
Except for changes made specifically in accordance with this contract, the rates
set forth in Section B shall not be subject to re-negotiation or modification
during the contract period. AHCCCS may, at its option, review the effect of a
program change and determine if a capitation adjustment is needed. In these
instances the adjustment will be prospective with assumptions discussed with the
Contractor prior to modifying capitation rates. The Contractor may request a
review of a program change if it believes the program change was not equitable;
AHCCCS will not unreasonably withhold such a review.
The Contractor is responsible for notifying AHCCCS of program and/or expenditure
changes initiated by the Contractor during the contract period that may result
in material changes to the current or future capitation rates.
If the Contractor is in any manner in default in the performance of any
obligation under this contract, AHCCCS may, at its option and in addition to
other available remedies, adjust the amount of payment until there is
satisfactory resolution of the default. The Contractor shall reimburse AHCCCS
and/or AHCCCS may deduct from future monthly capitation for any portion of a
month during which the Contractor was not at risk due to, for example:

a.  
death of a member
  b.  
inmate of a public institution
  c.  
duplicate capitation to the same Contractor
  d.  
adjustment based on change in member’s contract type
  e.  
voluntary withdrawal

CYE ‘11 Acute Care Contract
10/1/10

 

77



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Upon becoming aware that a member may be an inmate of a public institution, the
Contractor must notify AHCCCS for an eligibility determination. Notifications
must be sent via email to one of the following two email addresses as
applicable:
For children under age 18: DMSJUVENILEIncarceration@azahcccs.gov
For adults age 18 and older: DMSADULTIncarceration@azahcccs.gov
Notifications must include:

  •  
AHCCCS ID

  •  
Name

  •  
Date of Birth (DOB)

  •  
When incarcerated

  •  
Where incarcerated

Contractors do not need to report members incarcerated with the Arizona
Department of Corrections.
A pilot project begun May 2010 has Pima County submitting a daily file of all
inmates entering their jail and all inmates released. AHCCCS will match the file
against the database of active AHCCCS members. AHCCCS members who become
incarcerated will be disenrolled from their Contractor and placed in a “no-pay”
status for the duration of their incarceration. Contractors will see the “IC”
code for incarceration associated with the disenrollment. Upon release from
jail, the member will be re-enrolled with their previous Contractor. AHCCCS will
notify Contractors if AHCCCS expands this pilot to other Counties. A member is
eligible for covered services until the effective date of the member’s “no-pay”
status.
If a member is enrolled twice with the same Contractor, recoupment will be made
as soon as the double capitation is identified. AHCCCS reserves the right to
modify its policy on capitation recoupments at any time during the term of this
contract.
56. RESERVED
57. REINSURANCE
Reinsurance is a stop-loss program provided by AHCCCS to the Contractor for the
partial reimbursement of covered services, as described below, for a member with
an acute medical condition beyond an annual deductible level. AHCCCS
self-insures the reinsurance program through a deduction to capitation rates.
For all reinsurance payments AHCCCS bases reimbursement on adjudicated and
approved encounters. Refer to the AHCCCS Reinsurance Processing Manual for
further details on the Reinsurance Program.
Inpatient Reinsurance
Inpatient reinsurance covers partial reimbursement of covered inpatient facility
medical services. See the table below for applicable deductible levels and
coinsurance percentages. The coinsurance percent is the rate at which AHCCCS
will reimburse the Contractor for covered inpatient costs incurred above the
deductible. The deductible is the responsibility of the Contractor. In certain
situations as outlined in the AHCCCS Reinsurance Processing Manual, per diem
rates paid for nursing facility services provided within 30 days of an acute
hospital stay, including room and board, provided in lieu of hospitalization for
up to 90 days in any contract year shall be eligible for reinsurance coverage.
Same-day admit-and-discharge services do not qualify for reinsurance.
CYE ‘11 Acute Care Contract
10/1/10

 

78



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The following table represents deductible and coinsurance levels. See below for
details on applicable deductible levels effective October 1, 2010 through
September 30, 2011.

                      Annual Deductible         Statewide Plan   Prospective    
    Enrollment   Reinsurance     Coinsurance  
 
               
0-34,999
  $ 20,000       75 %
35,000-49,999
  $ 35,000       75 %
50,000 and over
  $ 50,000       75 %

Prospective Reinsurance: This coverage applies to prospective enrollment
periods. The deductible level is based on the Contractor’s statewide AHCCCS
acute care enrollment (not including SOBRA Family Planning Extension services)
as of October 1st each contract year, as shown in the table above. AHCCCS may
adjust the Contractor’s deductible level at the beginning of a contract year if
the Contractor’s enrollment changes to the next enrollment level.
For the contract year beginning October 1, 2010, Contractors will remain at the
deductible level in place as of October 1, 2009.

                  Deductible at   Deductible at     Deductible for   October 1,
2008   October 1, 2009     October 1, 2010  
$20,000
  $ 20,000     $ 20,000  
$35,000
  $ 20,000     $ 20,000  
$50,000
  $ 35,000     $ 35,000  

These deductible levels are subject to change by AHCCCS during the term of this
contract. Any change in deductible levels will have a corresponding impact on
capitation rates.
Annual deductible levels apply to all members except for State Only Transplant
and SOBRA Family Planning members. Beginning October 1, 2011, and annually
thereafter, each of the deductible levels above may increase by $5,000.
PPC inpatient expenses are not covered for any members under the reinsurance
program unless they qualify under catastrophic or transplant reinsurance.
Catastrophic Reinsurance
The Catastrophic Reinsurance program encompasses members receiving certain
biotech drugs (listed below), and those members diagnosed with hemophilia, Von
Willebrand’s Disease or Gaucher’s Disease. For additional detail and
restrictions refer to the AHCCCS Reinsurance Processing Manual and the AMPM.
There are no deductibles for catastrophic reinsurance cases. For member’s
receiving Biotech drugs outside of the specific conditions mentioned in this
paragraph, AHCCCS will reimburse at 85% of the cost of the drug only. For those
members diagnosed with hemophilia, Von Willebrand’s Disease and Gaucher’s
Disease, all medically necessary covered services provided during the contract
year shall be eligible for reimbursement at 85% of the AHCCCS allowed amount or
the Contractor’s paid amount, whichever is lower, depending on the subcap code.
Reinsurance coverage for anti-hemophilic blood factors will be limited to 85% of
the AHCCCS contracted amount or the Contractor’s paid amount, whichever is
lower. All catastrophic claims are subject to medical review by AHCCCS.
CYE ‘11 Acute Care Contract
10/1/10

 

79



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS holds a single-source specialty contract for anti-hemophilic agents and
related services for hemophilia. Non-hemophilia related services are not covered
under this specialty contract. Non-hemophilia-related care is defined as any
care that is provided not related to the hemophilia services.
The Contractor may access anti-hemophilic agents and related pharmaceutical
services for hemophilia or Von Willebrand’s under the terms and conditions of
the specialty contract for members enrolled in their plans. In that instance,
the Contractor is the authorizing payor. As such, the Contractor will provide
prior authorization, care coordination, and reimbursement for all components
covered under the contract for their members. A Contractor utilizing the
contract will comply with the terms and conditions of the contract. A Contractor
may use the AHCCCS contract or contract with a provider of their choice.
The Contractor must notify AHCCCS, Division of Health Care Management, Medical
Management Unit, of cases identified for catastrophic reinsurance coverage
within 30 days of initial diagnosis and/or enrollment with the Contractor, and
annually 30 days prior to the beginning of each contract year. Catastrophic
reinsurance will be paid for a maximum 30-day retroactive period from the date
of notification to AHCCCS. The determination of whether a case or type of case
is catastrophic shall be made by the Director or designee based on the following
criteria; 1) severity of medical condition, including prognosis; and 2) the
average cost or average length of hospitalization and medical care, or both, in
Arizona, for the type of case under consideration.
HEMOPHILIA: Catastrophic reinsurance coverage is available for all members
diagnosed with Hemophilia (ICD9 codes 286.0, 286.1, 286.2).
VON WILLEBRAND’S DISEASE: Catastrophic reinsurance coverage is available for all
members diagnosed with von Willebrand’s Disease who are non-DDAVP responders and
dependent on Plasma Factor VIII.
GAUCHER’S DISEASE: Catastrophic reinsurance is available for members diagnosed
with Gaucher’s Disease classified as Type I and are dependent on enzyme
replacement therapy.
BIOTECH DRUGS: Catastrophic reinsurance is available to cover the cost of
certain biotech drugs when medically necessary. These drugs, collectively
referred to as Biotech Drugs, are the responsibility of the Contractor unless
the members is CRS enrolled, the medications are related to the management of a
CRS-covered condition, and CRS is providing coverage. Catastrophic reinsurance
will cover the drug cost only. The drugs covered are Cerazyme, Aldurazyme,
Fabryzyme, Myozyme, Elaprase, and Ceprotin. The Biotech Drugs covered under
reinsurance may be reviewed by AHCCCS at the start of each contract year. AHCCCS
reserves the right to require the use of a generic equivalent where applicable.
AHCCCS will reimburse at the lesser of the Biotech Drug or its generic
equivalent for reinsurance purposes.
Transplants
This program covers members who are eligible to receive covered major organ and
tissue transplantation. Refer to the AMPM and the Reinsurance Processing Manual
for covered services for organ and tissue transplants. Reinsurance coverage for
transplants received at an AHCCCS contracted facility is paid at the lesser of
85% of the AHCCCS contract amount for the transplantation services rendered or
85% of the Contractor’s paid amount. Reinsurance coverage for transplants
received at a non-AHCCCS contracted facility is paid the lesser of 85% of the
lowest AHCCCS contracted rate, for the same organ or tissue, or the Contractor
paid amount. The AHCCCS contracted transplantation rates may be found on the
AHCCCS website. The Contractor must notify AHCCCS Division of Health Care
Management, Medical Management Unit when a member is referred to a transplant
facility for evaluation for an AHCCCS-covered organ transplant. In order to
qualify for reinsurance benefits, the notification must be received by AHCCCS
Medical Management Unit within 30 days of referral to the transplant facility
for evaluation,
CYE ‘11 Acute Care Contract
10/1/10

 

80



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Option 1 and Option 2 Transplant Services: Reinsurance coverage for State Only
Option 1 and Option 2 members (as described in Section D, Paragraph 2,
Eligibility Categories) for transplants received at an AHCCCS contracted
facility is paid at the lesser of 100% of the AHCCCS contract amount for the
transplantation services rendered, or the Contractor paid amount, less the
transplant share of cost. For transplants received at a facility not contracted
with AHCCCS, payment is made at the lesser of 100% of the lowest AHCCCS
contracted amount for the transplantation services rendered, or the Contractor
paid amount, less the transplant share of cost. The AHCCCS contracted
transplantation rates may be found on the AHCCCS website. When a member is
referred to a transplant facility for an AHCCCS-covered organ transplant, the
Contractor shall notify AHCCCS, Division of Health Care Management, Medical
Management Unit as specified in the AMPM Chapter 300, Policy 310 Attachments A
and B, Extended Eligibility Process/Procedure for Covered Solid Organ and Tissue
Transplants.
Option 1 Non-transplant Reinsurance
All medically necessary covered services provided to Option 1 members, unrelated
to the transplant, shall be eligible for reimbursement, with no deductible, at
100% of the Contractor’s paid amount based on adjudicated encounters.
Other
For all reinsurance case types other than transplants, the Contractor will be
reimbursed 100% for all medically necessary covered expenses provided in a
contract year, after the Contractor paid amount in the reinsurance case reaches
$650,000. It is the responsibility of the Contractor to notify AHCCCS, Division
of Health Care Management, Reinsurance Supervisor, once a reinsurance case
reaches $650,000. The Contractor is required to split encounters as necessary
once the reinsurance case reaches $650,000. Failure to notify AHCCCS or failure
to split and adjudicate encounters appropriately within 15 months from the end
date or service will disqualify the related encounters for 100% reimbursement
consideration.
Encounter Submission and Payments for Reinsurance
a) Encounter Submission: All reinsurance associated encounters must reach a
clean claim status within fifteen months from the end date of service, or date
of eligibility posting, whichever is later. Association of an encounter to a
reinsurance case does not guarantee eligibility for reinsurance reimbursement.
For encounters for reinsurance claims that have passed the fifteen month
deadline and are being adjusted due to a grievance or appeal proceeding or other
legal action, the Contractor has 90 days from the date of the final decision in
that proceeding/action to file the reinsurance claim and for the reinsurance
claim to reach clean claim status. Failure to comply within this timeframe will
result in the loss of any related reinsurance dollars.
The Contractor must void encounters for any claims that are recouped in full.
For recoupments that result in a reduced claim value or any adjustments that
result in an increased claim value, replacement encounters must be submitted.
For replacement encounters resulting in an increased claim value, the
replacement encounter must reach adjudicated status within 15 months of end date
of service to receive additional reinsurance benefits. The Contractor should
refer to Section D, Paragraph 65, Encounter Data Reporting, for encounter
reporting requirements.
b) Payment of Inpatient and Catastrophic Reinsurance Cases: AHCCCS will
reimburse a Contractor for costs incurred in excess of the applicable deductible
level, subject to coinsurance percentages and Medicare/TPL payment, less any
applicable quick pay discounts, slow payment penalties and interest. Amounts in
excess of the deductible level shall be paid based upon costs paid by the
Contractor, minus the coinsurance and Medicare/TPL payment, unless the costs are
paid under a subcapitated arrangement. In subcapitated arrangements, the
Administration shall base reimbursement of reinsurance encounters on the lower
of the AHCCCS allowed amount or the reported health plan paid amount, minus the
coinsurance and Medicare/TPL payment and applicable quick pay discounts, slow
payment penalties and interest.
CYE ‘11 Acute Care Contract
10/1/10

 

81



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

When a member with an annual enrollment choice changes Contractors within a
contract year, for reinsurance purposes, all eligible inpatient costs, nursing
facility costs and inpatient psychiatric costs incurred for that member do not
follow the member to the receiving Contractor. Encounters from the Contractor
the member is leaving (for dates of service within the current contract year)
will not be applied toward the receiving Contractor’s deductible level. For
further details regarding this policy and other reinsurance policies refer to
the AHCCCS Reinsurance Processing Manual.
c) Payment of Transplant Reinsurance Cases: Reinsurance benefits are based upon
the lower of the AHCCCS contract amount or the Contractor’s paid amount, subject
to coinsurance percentages. The Contractor is required to submit all supporting
encounters for transplant services. Reinsurance payments will be linked to
transplant encounter submissions. In order to receive reinsurance payment for
transplant stages, billed amounts and health plan paid amounts for adjudicated
encounters must agree with related claims and/or invoices. Timeliness for each
stage payment will be calculated based on the latest adjudication date for the
complete set of encounters related to the stage. Please refer to the AHCCCS
Reinsurance Processing Manual for the appropriate billing of transplant
services.
Reinsurance Audits
Pre-Audit: Any medical audits on reinsurance cases will be conducted on a
statistically significant random sample selected based on utilization trends.
The Division of Health Care Management will select reinsurance cases based on
encounter data received during the contract year to assure timeliness of the
audit process. The Contractor will be notified of the documentation required for
the medical audit. For closed contracts, a 100% audit may be conducted.
Audit: AHCCCS will give the Contractor at least 45 days advance notice of any
audit. The Contractor shall have all requested medical records and financial
documentation available to the nurse auditors. Any documents not requested in
advance by AHCCCS shall be made available upon request of the Audit Team during
the course of the audit. The Contractor representative shall be available to the
Audit Team at all times during AHCCCS audit activities. If an audit should be
conducted on-site, the Contractor shall provide the Audit Team with workspace,
access to a telephone, electrical outlets and privacy for conferences.
Audits may be completed without an on-site visit. For these audits, the
Contractor will be asked to send the required documentation to AHCCCS. The
documentation will then be reviewed by AHCCCS.
Audit Considerations: Reinsurance consideration will be given to inpatient
facility contracts and hearing decisions rendered by the Office of Legal
Assistance. Pre-hearing and/or hearing penalties discoverable during the review
process will not be reimbursed under reinsurance.
Per diem rates may be paid for nursing facility and rehabilitation services
provided the services are rendered within 30 days of an acute hospital stay,
including room and board, provided in lieu of hospitalization for up to 90 days
in any contract year. The services rendered in these sub-acute settings must be
of an acute nature and, in the case of rehabilitative or restorative services,
steady progress must be documented in the medical record.
Audit Determinations: The Contractor will be furnished a copy of the Reinsurance
Post-Audit Results letter approximately 45 days after the audit and given an
opportunity to comment and provide additional medical or financial documentation
on any audit findings. AHCCCS may limit reinsurance reimbursement to a lower or
alternative level of care if the Director or designee determines that the less
costly alternative could and should have been used by the Contractor. A
recoupment of reinsurance reimbursements made to the Contractor may occur based
on the results of the medical audit.
CYE ‘11 Acute Care Contract
10/1/10

 

82



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

A Contractor whose reinsurance case is reduced or denied shall be notified in
writing by AHCCCS and will be informed of rationale for reduction or denial
determination and the applicable grievance and appeal process available.
58. COORDINATION OF BENEFITS
Pursuant to federal and state law, AHCCCS is the payer of last resort except
under limited situations. This means AHCCCS shall be used as a source of payment
for covered services only after all other sources of payment have been
exhausted. The Contractor shall coordinate benefits in accordance with 42 CFR
433.135 et seq., ARS 36-2903, and A.A.C. R9-22-1001 et seq. so that costs for
services otherwise payable by the Contractor are cost avoided or recovered from
a liable party. The term “State” shall be interpreted to mean “Contractor” for
purposes of complying with the federal regulations referenced above. The
Contractor may require subcontractors to be responsible for coordination of
benefits for services provided pursuant to this contract.
The two methods used in the coordination of benefits are cost avoidance and post
payment recovery. The Contractor shall use these methods as described in A.A.C.
R9-22-1001 et seq. and federal and state law. See also Section D, Paragraph 60,
Medicare Services and Cost Sharing.
Cost Avoidance: The Contractor shall take reasonable measures to determine all
legally liable parties. This refers to any individual, entity or program that is
or may be liable to pay all or part of the expenditures for covered services.
The Contractor shall cost-avoid a claim if it has established the probable
existence of a liable party at the time the claim is filed. Establishing
liability takes place when the Contractor receives confirmation that another
party is, by statute, contract, or agreement, legally responsible for the
payment of a claim for a healthcare item or service delivered to a member. If
the probable existence of a party’s liability cannot be established the
Contractor must adjudicate the claim. The Contractor must then utilize post
payment recovery which is described in further detail below. If the
Administration determines that the Contractor is not actively engaged in cost
avoidance activities the Contractor shall be subject to sanctions in an amount
not less than three times the amount that could have been cost avoided.
The Contractor shall not deny a claim for timeliness if the untimely claim
submission results from a provider’s efforts to determine the extent of
liability.
If a third party insurer other than Medicare requires the member to pay any
copayment, coinsurance or deductible, the Contractor is responsible for making
these payments under the method described below, even if the services are
provided outside of the Contractor network.
A. If the provider is CONTRACTED with the Contractor:
The Contractor shall pay the lesser of the difference between:
1) The Primary Insurance Paid amount and the Primary Insurance rate, i.e., the
member’s copayment required under the Primary Insurance
OR
2) The Primary Insurance Paid amount and the Contractor’s Contracted Rate
The lesser of methodology applies unless the Contractor’s contract with the
provider requires a different payment scheme.
CYE ‘11 Acute Care Contract
10/1/10

 

83



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

B. If the provider is NOT CONTRACTED with the Contractor:
The Contractor shall pay the lesser of the difference between:

1) The Primary Insurance Paid amount and the Primary Insurance Rate, i.e., the
member’s copayment required under the Primary Insurance
OR
2) The Primary Insurance Paid amount and the AHCCCS Fee for Service Rate
Examples

     
Scenario 1
   
 
 
AHCCCS FFS Rate $50
Contractor Rate $55
Primary Insurance Rate $45
Primary Paid $30
   
 
   
Contractor Payment to Contracted Provider in this example
  $15 (this is calculated from the lesser of:
$45 – $30 vs. $55 – $30)
 
 
Contractor Payment to NonContracted Provider in this example
  $15 (this is calculated from the lesser of:
$45 – 30 vs. $50 – 30)
 
   
Scenario 2
   
 
 
AHCCCS FFS Rate $50
Contractor Rate $55
Primary Insurance Rate $60
Primary Paid $40
   
 
   
Contractor Payment to Contracted Provider in this example
  $15 (this is calculated from the lesser of:
$60 – $40 vs. $55 – $40)
 
 
Contractor Payment to NonContracted Provider in this example
  $10 (this is calculated from the lesser of:
$60 – $40 vs. $50 – $40)
 
   
Scenario 3
   
 
 
AHCCCS FFS Rate $50
Contractor Rate $55
Primary Insurance Rate $70
Primary Paid $60
   
 
   
Contractor Payment to Contracted Provider in this example
  $0 (this is calculated from the lesser of:
$70 – $60 vs. $55 – $60)
 
   
Contractor Payment to NonContracted Provider in this example?
  $0 (this is calculated from the lesser of:
$70 – $60 vs. $50 – $60)

If the Contractor refers the member for services to a third-party insurer, other
than Medicare, and the insurer requires payment in advance of all copayments,
coinsurance and deductibles, the Contractor must make such payments in advance.
Members with CRS condition: A member with private insurance or Medicare coverage
is not required to utilize CRSA. This includes members with Medicare whether
they are enrolled in Medicare FFS or a Medicare Managed Care Plan. If the member
uses the private insurance network for a CRS-covered condition, the Contractor
is responsible for all applicable deductibles and copayments. However, if the
member has Medicare coverage, the AHCCCS Policy 201- Medicare Cost Sharing for
Members in Traditional Fee for Service Medicare and Policy 202 — Medicare Cost
Sharing for Members in Medicare Managed Care Plans shall apply. When the private
insurance or Medicare is exhausted, or certain annual or lifetime limits are
reached with respect to CRS-covered conditions, the Contractor shall refer the
member to CRSA for determination for CRS services. If the member with private
insurance or Medicare chooses to enroll with CRS, CRS becomes the secondary
payer responsible for all applicable deductibles and copayments. The Contractor
is not responsible to provide services in instances when the CRS-eligible
member, who has no primary insurance or Medicare, refuses to receive CRS-covered
services through the CRS Program. If the Contractor becomes aware that a member
with a CRS-covered condition refuses to participate in the CRS application
process or refuses to receive services through the CRS Program, the member may
be billed by the provider in accordance with AHCCCS regulations regarding
billing for unauthorized services.
CYE ‘11 Acute Care Contract
10/1/10

 

84



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Post-payment Recoveries: Post-payment recovery is necessary in cases where the
Contractor has not established the probable existence of a liable party at the
time services were rendered or paid for, or was unable to cost-avoid. The
following sections set forth requirements for Contractor recovery actions
including recoupment activities, other recoveries and total plan case
requirements.
Recoupments: The Contractor must follow the protocols established in the ACOM
Recoupment Request Policy. The Contractor must void encounters for claims that
are recouped in full. For recoupments that result in an adjusted claim value,
the Contractor must submit replacement encounters.
Other Recoveries: The Contractor shall identify the existence of potentially
liable parties through the use of trauma code edits, utilizing diagnostic codes
799.9 and 800 to 999.9 (excluding code 994.6), and other procedures. The
Contractor shall not pursue recovery in the following circumstances, unless the
case has been referred to the Contractor by AHCCCS or AHCCCS’s authorized
representative:

     
Uninsured/underinsured motorist insurance
  Restitution Recovery
First-and third-party liability insurance
  Worker’s Compensation
Tort feasors, including casualty
  Estate Recovery
Special Treatment Trust Recovery
   

Upon identification of any of the above situations, the Contractor shall
promptly report cases to AHCCCS’s authorized representative for determination of
a “total plan” case. The Contractor is responsible for all recovery actions for
a “total plan” case. A total plan case is a case where payments for services
rendered to the member are exclusively the responsibility of the Contractor; no
reinsurance or fee-for-service payments are involved. By contrast, a “joint”
case is one where fee-for-service payments and/or reinsurance payments are
involved. In joint cases, the Contractor shall notify AHCCCS’s authorized
representative within 10 business days of the identification of a liable party.
Failure to report these cases may result in one of the remedies specified in
Section D, Paragraph 72, Sanctions. The Contractor shall cooperate with AHCCCS’s
authorized representative in all collection efforts.
Total Plan Case Requirements: In “total plan” cases, the Contractor is
responsible for performing all research, investigation, the mandatory filing of
initial liens on cases that exceed $250, lien amendments, lien releases, and
payment of other related costs in accordance with A.R.S. 36-2915 and A.R.S.
36-2916. The Contractor shall use the AHCCCS-approved casualty recovery
correspondence when filing liens and when corresponding to others in regard to
casualty recovery. The Contractor may retain up to 100% of its recovery
collections if all of the following conditions exist:

  a.  
Total collections received do not exceed the total amount of the Contractor’s
financial liability for the member;

  b.  
There are no payments made by AHCCCS related to fee-for-service, reinsurance or
administrative costs (i.e., lien filing , etc.); and,
    c.  
Such recovery is not prohibited by state or Federal law.

Prior to negotiating a settlement on a total plan case, the Contractor shall
notify AHCCCS to ensure that there is no reinsurance or fee-for-service payment
that has been made by AHCCCS. Failure to report these cases prior to negotiating
a settlement amount may result in one of the remedies specified in Section D,
Paragraph 72, Sanctions.
CYE ‘11 Acute Care Contract
10/1/10

 

85



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Prior to negotiating a settlement on a total plan case, the Contractor shall
notify AHCCCS to ensure that there is no reinsurance or fee-for-service payment
that has been made by AHCCCS. Failure to report these cases prior to negotiating
a settlement amount may result in one of the remedies specified in Section D,
Paragraph 72, Sanctions.
Total Plan Cases: The Contractor shall report settlement information to AHCCCS,
utilizing the AHCCCS-approved casualty recovery Notification of Settlement form,
within 10 business days from the settlement date. Failure to report these cases
may result in one of the remedies specified in Section D, Paragraph 72,
Sanctions.
Joint Cases: AHCCCS’s authorized representative is responsible for performing
all research, investigation and payment of lien-related costs, subsequent to the
referral of any and all relevant case information to AHCCCS’s authorized
representative by the Contractor. In joint cases, AHCCCS’s authorized
representative is also responsible for negotiating and acting in the best
interest of all parties to obtain a reasonable settlement in joint cases and may
compromise a settlement in order to maximize overall reimbursement, net of legal
and other costs. The Contractor will be responsible for their prorated share of
the contingency fee. The Contractor’s share of the contingency fee will be
deducted from the settlement proceeds prior to AHCCCS remitting the settlement
to the Contractor.
Other Reporting Requirements: If a Contractor discovers the probable existence
of a liable party that is not known to AHCCCS, the Contractor must report the
information to the AHCCCS contracted vendor not later than 10 days from the date
of discovery. In addition, the Contractor shall notify AHCCCS of any known
changes in coverage within deadlines and in a format prescribed by AHCCCS in the
Technical Interface Guidelines. Failure to report these cases may result in one
of the remedies specified in Section D, Paragraph 72, Sanctions.
At AHCCCS’s request, the Contractor shall provide an electronic extract of the
Casualty cases, including open and closed cases. Data elements include, but are
not limited to: the member’s first and last name; AHCCCS ID; date of incident;
claimed amount; paid/recovered amount; and case status. The AHCCCS TPL Section
shall provide the format and reporting schedule for this information to the
Contractor. AHCCCS will provide the Contractor with a file of all other coverage
information, for the purpose of updating the Contractor’s files, as described in
the Technical Interface Guidelines.
Title XXI (KidsCare ), BCCTP, and SOBRA Family Planning: Eligibility for
KidsCare, BCCTP, and SOBRA Family Planning benefits require that the
applicant/member not be enrolled with any other creditable health insurance
plan. If the Contractor becomes aware of any such coverage, the Contractor shall
notify AHCCCS immediately. AHCCCS will determine if the other insurance meets
the creditable coverage definition in A.R.S. 36-2982(G).
Cost Avoidance/Recovery Report: The Contractor shall report on a quarterly basis
a summary of their cost avoidance/recovery activity. The report shall be
submitted in a format as specified in the AHCCCS Program Integrity Reporting
Guide.
Contract Termination: Upon termination of this contract, the Contractor will
complete the existing third party liability cases or make any necessary
arrangements to transfer the cases to AHCCCS’s authorized TPL representative.
AHCCCS has developed a process and agreement with Blue Cross Blue Shield of
Arizona (BCBSAZ) to receive both historic and current BCBSAZ coverage data.
Based on this information, AHCCCS will be submitting claims on behalf of AHCCCS
Contractors for services reimbursed for dates of services 1/15/06 through
3/31/08. From the monies recovered, AHCCCS will disburse 50% to the Agency for
recoveries of non-TWG, non-PPC, non-Reinsurance related claims. For these
claims, AHCCCS will withhold 12% of the disbursement to the Contractor to
compensate the vendor recovering the funds. AHCCCS will retain 100% of any
BCBSAZ recoveries related to PPC, TWG and Reinsurance-related claims. The
Contractor is restricted from recouping any funds for BCBSAZ liability for the
period of 1/15/06-3/31/08. However, the Contractor is responsible for
coordination of benefits from 4/1/08 forward.
CYE ‘11 Acute Care Contract
10/1/10

 

86



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

59. COPAYMENTS
The Contractor is required to apply copayments as per ACOM and other direction
by AHCCCS. Most of the AHCCCS members remain exempt from copayments while others
are subject to an optional copayment. Those populations exempt or subject to
optional copayments may not be denied services for the inability to pay the
copayment [42 CFR 438.108]. Any copayments collected shall belong to the
Contractor or its subcontractors. Attachment K, Copayments, provides detail of
the populations and their related copayment structure.
60. MEDICARE SERVICES AND COST SHARING
AHCCCS has members enrolled who are eligible for both Medicaid and Medicare.
These members are referred to as “dual eligible”. Generally, the Contractor is
responsible for payment of Medicare coinsurance and/or deductibles for covered
services provided to dual eligible members. However, there are different
cost-sharing responsibilities that apply to dual eligible members based on a
variety of factors. Unless prior approval is obtained from AHCCCS, the
Contractor must limit their cost sharing responsibility according to the ACOM
Medicare Cost Sharing Policy. The Contractor shall have no cost sharing
obligation if the Medicare payment exceeds what the Contractor would have paid
for the same service of a non-Medicare member. Please refer to Section D,
Paragraph 10, Scope of Services, for information regarding prescription
medication for Medicare Part D.
When a person with Medicare who is also eligible for Medicaid (dual eligible) is
in a medical institution that is funded by Medicaid for a full calendar month,
the dual eligible person is not required to pay copayments for their Medicare
covered prescription medications for the remainder of the calendar year. To
ensure appropriate information is communicated for these members to the Centers
for Medicare and Medicaid Services (CMS), the Contractor must, using the
approved form, notify the AHCCCS Member Database Management Administration
(MDMA), via fax at (602) 253-4807 as soon as it determines that a dual eligible
person is expected to be in a medical institution that is funded by Medicaid for
a full calendar month, regardless of the status of the dual eligible person’s
Medicare lifetime or annual benefits. This includes:

  a.  
Members who have Medicare part “B” only;
    b.  
Members who have used their Medicare part “A” life time inpatient benefit;
    c.  
Members who are in a continuous placement in a single medical institution or any
combination of continuous placements in a medical institution.

For purposes of the medical institution notification, medical institutions are
defined as acute hospitals, psychiatric hospital — Non IMD, psychiatric hospital
— IMD, residential treatment center — Non IMD, residential treatment center —
IMD, skilled nursing facilities, and Intermediate Care Facilities for the
Mentally Retarded.
61. MARKETING
The Contractor shall submit all proposed marketing and outreach materials and
events that will involve the general public to the AHCCCS Marketing Committee
for prior approval in accordance with the ACOM Marketing Outreach and Incentives
Policy [42 CFR 438.104]. The Contractor must have signed contracts with PCPs,
specialists, dentists, and pharmacies in order for them to be included in
marketing materials. Marketing materials that have received prior approval must
be resubmitted to the Division of Health Care Management every two years for
re-approval.
CYE ‘11 Acute Care Contract
10/1/10

 

87



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

62. CORPORATE COMPLIANCE
In accordance with A.R.S. Section 36-2918.01, and AHCCCS Contractor Operation
Manual (ACOM), Chapter 100, the Contractor and its subcontractors and providers
are required to immediately notify the AHCCCS Office of Program Integrity
(OPI) regarding any suspected fraud and report the information within 10
business days of discovery by completing the confidential AHCCCS Referral for
Preliminary Investigation form for any and all suspected fraud or abuse [42 CFR
455.1(a)(1)] This shall include acts of suspected fraud or abuse that were
resolved internally but involved AHCCCS members or funds.
As stated in A.R.S. Section 13-2310, incorporated herein by reference, any
person who knowingly obtains any benefit by means of false or fraudulent
pretenses, representations, promises, or material omissions is guilty of a
Class 2 felony.
The Contractor agrees to permit and cooperate with any onsite review. A review
by the AHCCCS Office of Program Integrity may be conducted without notice and
for the purpose of ensuring program compliance. The Contractor also agrees to
respond to electronic, telephonic or written requests for information within the
timeframe specified by AHCCCS Administration. The Contractor agrees to provide
documents, including original documents, to representatives of the Office of
Program Integrity upon request. The OPI shall allow a reasonable time for the
Contractor to copy the requested documents, not to exceed 20 business days from
the date of the OPI request.
The Contractor must have a mandatory compliance program, supported by other
administrative procedures, that is designed to guard against fraud and abuse [42
CFR 438.608(a) and (b)]. The Contractor shall have written criteria for
selecting a Compliance Officer and job description that clearly outlines the
responsibilities and authority of the position. The Compliance Officer shall
have the authority to assess records and independently refer suspected member
fraud, provider fraud and member abuse cases to AHCCCS, Office of Program
Integrity or other duly authorized enforcement agencies [42 CFR 455.17].
The compliance program shall be designed to both prevent and detect suspected
fraud or abuse. The compliance program must include:

  1.  
The written designation of a compliance officer and a compliance committee that
are accountable to the Contractor’s top management.

  2.  
The Compliance Officer must be an onsite management official who reports
directly to top management.
    3.  
Effective training and education.

  4.  
Effective lines of communication between the compliance officer and the
organization’s employees.
    5.  
Enforcement of standards through well-publicized disciplinary guidelines.
    6.  
Provision for internal monitoring and auditing.
    7.  
Provision for prompt response to problems detected.

  8.  
Written policies, procedures, and standards of conduct that articulate the
organization’s commitment to comply with all applicable Federal and state
standards.

  9.  
A Compliance Committee which shall be made up of, at a minimum, the Compliance
Officer, a budgetary official and other executive officials with decision making
authority. The Compliance Committee will assist the Compliance Officer in
monitoring, reviewing and assessing the effectiveness of the compliance program
and timeliness of reporting.

  10.  
Pursuant to the Deficit Reduction Act of 2005 (DRA), the Contractor, as a
condition for receiving payments shall establish written policies for employees
detailing:

  a.  
The federal False Claims Act provisions;
    b.  
The administrative remedies for false claims and statements;
    c.  
Any state laws relating to civil or criminal penalties for false claims and
statements;

  d.  
The whistleblower protections under such laws.

CYE ‘11 Acute Care Contract
10/1/10

 

88



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

  11.  
The Contractor must establish a process for training existing staff and new
hires on the compliance program and on the items in section 10. All training
must be conducted in such a manner that can be verified by AHCCCS.

  12.  
The Contractor must require, through documented policies and subsequent contract
amendments, that providers train their staff on the following aspects of the
Federal False Claims Act provisions:

  a.  
The administrative remedies for false claims and statements;
    b.  
Any state laws relating to civil or criminal penalties for false claims and
statements;
    c.  
The whistleblower protections under such laws.

  13.  
The Contractor must notify AHCCCS of any CMS compliance issues related to HIPAA
transaction and code set complaints or sanctions.

The Contractor is required to research potential overpayments identified by the
AHCCCS Office of Program Integrity [42 CFR 455.1(a)]. After conducting a cost
benefit analysis to determine if such action is warranted, the Contractor should
attempt to recover any overpayments identified. The AHCCCS Office of Program
Integrity shall be advised of the final disposition of the research and advised
of actions, if any, taken by the Contractor.
63. RECORDS RETENTION
The Contractor shall maintain records relating to covered services and
expenditures including reports to AHCCCS and documentation used in the
preparation of reports to AHCCCS. The Contractor shall comply with all
specifications for record keeping established by AHCCCS. All records shall be
maintained to the extent and in such detail as required by AHCCCS Rules and
policies. Records shall include but not be limited to financial statements,
records relating to the quality of care, medical records, prescription files and
other records specified by AHCCCS.
The Contractor agrees to make available, at all reasonable times during the term
of this contract, any of its records for inspection, audit or reproduction by
any authorized representative of AHCCCS, State or Federal government. The
Contractor shall be responsible for any costs associated with the reproduction
of requested information.
The Contractor shall preserve and make available all records for a period of
five years from the date of final payment under this contract. HIPAA related
documents must be retained for a period of six years per 45 CFR 164.530(j)(2).
If this contract is completely or partially terminated, the records relating to
the work terminated shall be preserved and made available for a period of five
years from the date of any such termination. Records which relate to grievances,
disputes, litigation or the settlement of claims arising out of the performance
of this contract, or costs and expenses of this contract to which exception has
been taken by AHCCCS, shall be retained by the Contractor for a period of five
years after the date of final disposition or resolution thereof.
64. DATA EXCHANGE REQUIREMENTS
The Contractor is authorized to exchange data with AHCCCS relating to the
information requirements of this contract and as required to support the data
elements to be provided to AHCCCS in the formats prescribed by AHCCCS, which
include formats prescribed by the Health Insurance Portability and
Accountability Act (HIPAA). Details for the formats may be found in the HIPAA
Transaction Companion Documents & Trading Partner Agreements, the AHCCCS
Encounter Reporting User Manual and in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website.
The information so recorded and submitted to AHCCCS shall be in accordance with
all procedures, policies, rules, or statutes in effect during the term of this
contract. If any of these procedures, policies, rules, regulations or statutes
are hereinafter changed, both parties agree to conform to these changes
following appropriate notification by AHCCCS.
CYE ‘11 Acute Care Contract
10/1/10

 

89



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor is responsible for any incorrect data, delayed submission or
payment (to the Contractor or its subcontractors), and/or penalty applied due to
any error, omission, deletion, or erroneous insert caused by
Contractor-submitted data. Any data that does not meet the standards required by
AHCCCS shall not be accepted by AHCCCS.
The Contractor is responsible for identifying any inconsistencies immediately
upon receipt of data from AHCCCS. If any unreported inconsistencies are
subsequently discovered, the Contractor shall be responsible for the necessary
adjustments to correct its records at its own expense.
The Contractor shall accept from AHCCCS original evidence of eligibility and
enrollment in a form appropriate for electronic data exchange. Upon request by
AHCCCS, the Contractor shall provide to AHCCCS updated date-sensitive PCP
assignments in a form appropriate for electronic data exchange.
The Contractor shall be provided with a Contractor-specific security code for
use in all data transmissions made in accordance with contract requirements.
Each data transmission by the Contractor shall include the Contractor’s security
code. The Contractor agrees that by use of its security code, it certifies that
any data transmitted is accurate and truthful, to the best of the Contractor’s
Chief Executive Officer, Chief Financial Officer or designee’s knowledge [42 CFR
438.606]. The Contractor further agrees to indemnify and hold harmless the State
of Arizona and AHCCCS from any and all claims or liabilities, including but not
limited to consequential damages, reimbursements or erroneous billings and
reimbursements of attorney fees incurred as a consequence of any error,
omission, deletion or erroneous insert caused by the Contractor in the submitted
input data. Neither the State of Arizona nor AHCCCS shall be responsible for any
incorrect or delayed payment to the Contractor’s AHCCCS services providers
(subcontractors) resulting from such error, omission, deletion, or erroneous
input data caused by the Contractor in the submission of AHCCCS claims.
The costs of software changes are included in administrative costs paid to the
Contractor. There is no separate payment for software changes. A PMMIS systems
contact will be assigned after contract award. AHCCCS will work with the
contractor as they evaluate Electronic Data Interchange options.
Health Insurance Portability and Accountability Act (HIPAA): The Contractor
shall comply with the Administrative Simplification requirements of Subpart F of
the HIPAA of 1996 (Public Law 107-191, 110 Statutes 1936) and all Federal
regulations implementing that Subpart that are applicable to the operations of
the Contractor by the dates required by the implementing Federal regulations as
well as all subsequent requirements and regulations as published.
65. ENCOUNTER DATA REPORTING
Encounter Submissions
The accurate and timely reporting of encounter data is crucial to the success of
the AHCCCS program. AHCCCS uses encounter data to pay reinsurance benefits, set
fee-for-service and capitation rates, determine reconciliation amounts,
determine disproportionate share payments to hospitals, and to determine
compliance with performance standards. The Contractor shall submit encounter
data to AHCCCS for all services for which the Contractor incurred a financial
liability and claims for services eligible for processing by the Contractor
where no financial liability was incurred, including services provided during
prior period coverage. This requirement is a condition of the CMS grant award
[42 CFR 438.242(b)(1)].
CYE ‘11 Acute Care Contract
10/1/10

 

90



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

A Contractor shall prepare, review, verify, certify, and submit, encounters for
consideration to AHCCCS. Upon submission, the Contractor certifies that the
services listed were actually rendered [42 CFR 455.1(a)(2)]. The encounters must
be submitted in the format prescribed by AHCCCS.
Encounter data must be provided to AHCCCS as outlined in the HIPAA Transaction
Companion Documents & Trading Partner Agreements and the AHCCCS Encounter
Reporting User Manual and should be received by AHCCCS no later than 240 days
after the end of the month in which the service was rendered, or the effective
date of the enrollment with the Contractor, whichever date is later. Refer to
Paragraph 64, Data Exchange Requirements, for further information.
To support Federal Drug Rebate processing, pharmacy related encounter data must
be provided to AHCCCS no later than 30 days after the end of the quarter in
which the pharmaceutical item was dispensed. For the purposes of this
requirement, pharmacy encounter data is defined as retail pharmacy encounters
until such time AHCCCS expands Federal Drug Rebate processing to include all
other pharmaceuticals reported on professional and outpatient facility
encounters.
The Contractor will be assessed sanctions for noncompliance with encounter
submission requirements.
Encounter Reporting
An Encounter Submission Tracking Report (ESTR) must be maintained and made
available to AHCCCS upon request. The Tracking Report’s purpose is to link each
claim to an adjudicated or pended encounter returned to the Contractor. Further
information regarding the Encounter Submission Tracking Report may be found in
the AHCCCS Encounter Reporting User Manual.
In addition to the Encounter Submission Tracking Report, the Contractor must
maintain and review a report which reconciles financial fields of a claim
(health plan paid, billed amount, health plan allowed, etc.) with the financial
fields of adjudicated encounters. This report shall be available to AHCCCS upon
request.
At least twice each month, AHCCCS provides the Contractor with full replacement
files containing provider and medical coding information. These files should be
used by the Contractor to ensure accurate Encounter Reporting. Refer to the
AHCCCS Encounter Reporting User Manual for further information.
Pended Encounter Corrections
The Contractor must resolve all pended encounters within 120 days of the
original processing date. Sanctions will be imposed according to the following
schedule for each encounter pended for more than 120 days unless the pend is due
to AHCCCS error:

                 
0 — 120 days
  121 — 180 days   181 — 240 days   241 — 360 days   361 + days
No sanction
  $5 per month   $10 per month   $15 per month   $20 per month

“AHCCCS error” is defined as a pended encounter, which (1) AHCCCS acknowledges
to be the result of its own error, and/or (2) requires a change to the system
programming, an update to the database reference table, or further research by
AHCCCS. AHCCCS reserves the right to adjust the sanction amount if circumstances
warrant. Upon completion of any changes to the AHCCCS system programming or
updates to the database reference tables, sanctions may be imposed from date of
resolution. AHCCCS reserves the right to adjust the sanction amount if
circumstances warrant.
Before imposing sanctions, AHCCCS will notify the Contractor, in writing, of the
total number of sanctionable encounters pended more than 120 days. Pended
encounters shall not be voided by the Contractor as a means of avoiding
sanctions for failure to correct encounters within 120 days. The Contractor
shall document voided encounters and shall maintain a record of the voided Claim
Reference Number(s) (CRN) with appropriate reasons indicated. The Contractor
shall, upon request, make this documentation available to AHCCCS for review.
Refer to the AHCCCS Encounter Reporting User Manual for further information.
CYE ‘11 Acute Care Contract
10/1/10

 

91



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Encounter Corrections
Contractors are required to submit replacement or voided encounters in the event
that claims are subsequently corrected following the initial encounter
submission as described below. This includes corrections as a result of
inaccuracies identified by fraud and abuse audits or investigations conducted by
AHCCCS or the Contractor. The Contractor must void encounters for claims that
are recouped in full. For recoupments that result in a reduced claim value or
adjustments that result in an increased claim value, replacement encounters must
be submitted. For those recoupments requiring approval from AHCCCS, replacement
encounters must be submitted within 120 days of the recoupment approval from
AHCCCS. Refer to the AHCCCS Encounter Reporting User Manual for instructions
regarding the submission of corrected encounters.
Encounter Validation Studies
Per the CMS requirement, AHCCCS will conduct encounter validation studies of the
Contractor’s encounter submissions, and sanction the Contractor for
noncompliance with encounter submission requirements. The purpose of encounter
validation studies is to compare recorded utilization information from a medical
record or other source with the Contractor’s submitted encounter data. Any and
all covered services may be validated as part of these studies. Encounter
validation studies will be conducted at least yearly.
AHCCCS may revise study methodology, timelines, and sanction amounts based on
agency review or as a result of consultations with CMS. The Contractor will be
notified in writing of any significant change in study methodology.
AHCCCS will notify the Contractor in writing of the sanction amounts and of the
selected data needed for encounter validation studies. The Contractor will have
90 days to submit the requested data to AHCCCS. In the case of medical records
requests, the Contractor’s failure to provide AHCCCS with the records requested
within 90 days may result in a sanction of $1,000 per missing medical record. If
AHCCCS does not receive a sufficient number of medical records from the
Contractor to select a statistically valid sample for a study, the Contractor
may be sanctioned up to 5% of its annual capitation payment.
The criteria used in encounter validation studies may include timeliness,
correctness, and omission of encounters. Refer to the AHCCCS Data Validation
User Manual for further information.
AHCCCS may also perform special reviews of encounter data, such as comparing
encounter reports to the Contractor’s claims files. Any findings of incomplete
or inaccurate encounter data may result in the imposition of sanctions or
requirement of a corrective action plan.
66. ENROLLMENT AND CAPITATION TRANSACTION UPDATES
AHCCCS produces daily enrollment transaction updates identifying new members and
changes to existing members’ demographic, eligibility and enrollment data, which
the Contractor shall use to update its member records. The daily enrollment
transaction update, that is run immediately prior to the monthly enrollment and
capitation transaction, is referred to as the “last daily” and will contain all
rate code changes made for the prospective month, as well as any new enrollments
and disenrollments as of the 1st of the prospective month.
AHCCCS also produces a daily Manual Payment Transaction, which identifies
enrollment or disenrollment activity that was not included on the daily
enrollment transaction update due to internal edits. The Contractor shall use
the Manual Payment Transaction in addition to the daily enrollment transaction
update to update its member records.
CYE ‘11 Acute Care Contract
10/1/10

 

92



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

On a monthly basis AHCCCS provides the Contractor with an electronic file of all
Acute members who must complete a review of their eligibility in order to
maintain enrollment with the Contractor. AHCCCS strongly encourages the
Contractor to utilize this file to support member retention efforts.
A weekly capitation transaction will be produced to provide the Contractor with
member-level capitation payment information. This file will show changes to the
prospective capitation payments, as sent in the monthly file, resulting from
enrollment changes that occur after the monthly file is produced. This file will
also identify mass adjustments to and/or manual capitation payments that
occurred at AHCCCS after the monthly file is produced.
The monthly enrollment and monthly capitation transaction updates are generally
produced two days before the end of every month. The update will identify the
total active population for the Contractor as of the first day of the next
month. These updates contain the information used by AHCCCS to produce the
monthly capitation payment for the next month. The Contractor must reconcile
their member files with the AHCCCS monthly update. After reconciling the monthly
update information, the Contractor will record the results of the
reconciliation, which will be made available upon request, and will resume
posting daily updates beginning with the last two days of the month. The last
two daily updates are different from the regular daily updates in that they pay
and/or recoup capitation into the next month. If the Contractor detects an error
through the monthly update process, the Contractor shall notify AHCCCS,
Information Services Division.
Refer to Section D, Paragraph 64, Data Exchange Requirements, for further
information.
67. PERIODIC REPORT REQUIREMENTS
AHCCCS, under the terms and conditions of its CMS grant award, requires periodic
reports and other information from the Contractor. The submission of late,
inaccurate, or otherwise incomplete reports shall constitute failure to report
subject to the penalty provisions described in Section D, Paragraph 72,
Sanctions and Attachment F, Periodic Report Requirements.
Standards applied for determining adequacy of required reports are as follows
[42 CFR 438.242(b)(2)]:

  a.  
Timeliness: Reports or other required data shall be received on or before
scheduled due dates.

  b.  
Accuracy: Reports or other required data shall be prepared in strict conformity
with appropriate authoritative sources and/or AHCCCS defined standards.

  c.  
Completeness: All required information shall be fully disclosed in a manner that
is both responsive and pertinent to report intent with no material omissions.

The Contractor shall comply with all reporting requirements contained in this
contract. AHCCCS requirements regarding reports, report content and frequency of
submission of reports are subject to change at any time during the term of the
contract. The Contractor shall comply with all changes specified by AHCCCS. The
Contractor shall be responsible for continued reporting beyond the term of the
contract.
68. REQUESTS FOR INFORMATION
AHCCCS may, at any time during the term of this contract, request financial or
other information from the Contractor. Responses shall fully disclose all
financial or other information requested. Information may be designated as
confidential but may not be withheld from AHCCCS as proprietary. Information
designated as confidential may not be disclosed by AHCCCS without the prior
written consent of the Contractor except as required by law. Upon receipt of
such written requests for information, the Contractor shall provide complete
information as requested no later than 30 days after the receipt of the request
unless otherwise specified in the request itself.
CYE ‘11 Acute Care Contract
10/1/10

 

93



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

69. DISSEMINATION OF INFORMATION
Upon request, the Contractor shall assist AHCCCS in the dissemination of
information prepared by AHCCCS or the Federal government to its members. The
cost of such dissemination shall be borne by the Contractor. All advertisements,
publications and printed materials that are produced by the Contractor and refer
to covered services shall state that such services are funded under contract
with AHCCCS.
70. OPERATIONAL AND FINANCIAL READINESS REVIEWS
AHCCCS may conduct Operational and Financial Readiness Reviews on the Contractor
and will, subject to the availability of resources, provide technical assistance
as appropriate. The Readiness Review will be conducted prior to the start of
business. The purpose of a Readiness Review is to assess Contractor’s readiness
and ability to provide covered services to members at the start of the contract.
The Contractor will be permitted to commence operations only if the Readiness
Review factors are met to AHCCCS’s satisfaction.
71. OPERATIONAL AND FINANCIAL REVIEWS
In accordance with CMS requirements, AHCCCS, or an independent external agent,
will conduct annual Operational and Financial Reviews for the purpose of (but
not limited to) identifying best practices and ensuring operational and
financial program compliance [42 CFR 438.204]. The reviews will identify areas
where improvements can be made and make recommendations accordingly, monitor the
Contractor’s progress towards implementing mandated programs and provide the
Contractor with technical assistance if necessary. The Contractor shall comply
with all other medical audit provisions as required by AHCCCS Rule R9-22-521.
The type and duration of the Operational and Financial Review will be solely at
the discretion of AHCCCS. Except in cases where advance notice is not possible
or advance notice may render the review less useful, AHCCCS will give the
Contractor at least three weeks advance notice of the date of the on-site
review. In preparation for the on-site Operational and Financial Reviews, the
Contractor shall cooperate fully with AHCCCS and the AHCCCS Review Team by
forwarding in advance such policies, procedures, job descriptions, contracts,
logs and other information that AHCCCS may request. The Contractor shall have
all requested medical records on-site. Any documents, not requested in advance
by AHCCCS, shall be made available upon request of the Review Team during the
course of the review. The Contractor personnel, as identified in advance, shall
be available to the Review Team at all times during AHCCCS on-site review
activities. While on-site, the Contractor shall provide the Review Team with
appropriate workspace, access to a telephone, electrical outlets, internet
access and privacy for conferences.
The Contractor will be furnished a draft copy of the Operational and Financial
Review Report and given an opportunity to comment on any review findings prior
to AHCCCS publishing the final report. Operational and Financial Review findings
may be used in the scoring of subsequent bid proposals by that Contractor.
Recommendations, made by the Review Team to bring the Contractor into compliance
with Federal, State, AHCCCS, and/or contract requirements, must be implemented
by the Contractor. AHCCCS may conduct a follow-up Operational and Financial
Review to determine the Contractor’s progress in implementing recommendations
and achieving program compliance. Follow-up reviews may be conducted at any time
after the initial Operational and Financial Review.
The Contractor shall not distribute or otherwise make available the Operational
and Financial Review Tool, draft Operational and Financial Review Report nor
final report to other AHCCCS Contractors.
CYE ‘11 Acute Care Contract
10/1/10

 

94



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS may conduct an Operational and Financial Review in the event the
Contractor undergoes a merger, reorganization, has a change in ownership or
makes changes in three or more key staff positions within a 12-month period.
AHCCCS may request, at the expense of the Contractor, to conduct on-site reviews
of functions performed at out-of-state locations. AHCCCS will coordinate travel
arrangements and accommodations with the Contractor.
In addition to the annual Operational and Financial Review AHCCCS may conduct
unannounced site visits to monitor contractual requirements and performance as
needed.
72. SANCTIONS
AHCCCS may impose monetary sanctions, suspend, deny, refuse to renew, or
terminate this contract or any related subcontracts in accordance with AHCCCS
Rules R9-22-606, ACOM Sanctions Policy and the terms of this contract and
applicable Federal or State law and regulations [42 CFR 422.208, 42 CFR 438.700,
702, 704 and 45 CFR 92.36(i)(1)]. Written notice will be provided to the
Contractor specifying the sanction to be imposed, the grounds for such sanction
and either the length of suspension or the amount of capitation to be withheld.
The Contractor may dispute the decision to impose a sanction in accordance with
the process outlined in A.A.C. 9-34-401 et seq. Intermediate sanctions may be
imposed, but are not limited to the following actions:

a.  
Substantial failure to provide medically necessary services that the Contractor
is required to provide under the terms of this contract to its enrolled members.

b.  
Imposition of premiums or charges in excess of the amount allowed under the
AHCCCS 1115 Waiver.

c.  
Discrimination among members on the basis of their health status of need for
health care services.

d.  
Misrepresentation or falsification of information furnished to CMS or AHCCCS.
  e.  
Misrepresentation or falsification of information furnished to an enrollee,
potential enrollee, or provider.

f.  
Failure to comply with the requirement for physician incentive plan as
delineated in Section D, Paragraph 42, Physician Incentives/Pay for Performance.

g.  
Distribution directly, or indirectly through any agent or independent
Contractor, of marketing materials that have not been approved by AHCCCS or that
contain false or materially misleading information.
  h.  
Failure to meet AHCCCS Financial Viability Standards.
  i.  
Material deficiencies in the Contractor’s provider network.
  j.  
Failure to meet quality of care and quality management requirements.
  k.  
Failure to meet AHCCCS encounter standards.
  l.  
Violation of other applicable State or Federal laws or regulations.
  m.  
Failure to fund accumulated deficit in a timely manner.
  n.  
Failure to increase the Performance Bond in a timely manner.

o.  
Failure to comply with any provisions contained in this contract and all
policies referenced in this contract.

p.  
Failure to report recovery cases as described in Section D, Paragraph 58,
Coordination of Benefits.

AHCCCS may impose the following types of intermediate sanctions:

a.  
Civil monetary penalties.
  b.  
Appointment of temporary management for a Contractor as provided in 42 CFR
438.706 and A.R.S. §36-2903 (M).

c.  
Granting members the right to terminate enrollment without cause and notifying
the affected members of their right to disenroll [42 CFR 438.702(a)(3)].

d.  
Suspension of all new enrollments, including auto assignments after the
effective date of the sanction.

e.  
Suspension of payment for recipients enrolled after the effective date of the
sanction until CMS or AHCCCS is satisfied that the reason for imposition of the
sanction no longer exists and is not likely to recur.

f.  
Additional sanctions allowed under statute or regulation that address areas of
noncompliance.

CYE ‘11 Acute Care Contract
10/1/10

 

95



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Cure Notice Process: Prior to the imposition of a sanction for non-compliance,
AHCCCS may provide a written cure notice to the Contractor regarding the details
of the non-compliance. The cure notice will specify the period of time during
which the Contractor must bring its performance back into compliance with
contract requirements. If, at the end of the specified time period, the
Contractor has complied with the cure notice requirements, AHCCCS will take no
further action. If, however, the Contractor has not complied with the cure
notice requirements, AHCCCS may proceed with the imposition of sanctions. Refer
to the ACOM Sanctions Policy for details.
Automatic Sanctions: AHCCCS will assess the sanctions listed in Attachment F,
Periodic Reporting Requirements on deliverables listed under DHCM Acute Care
Operations, Clinical Quality Management and Medical Management that are not
received by 5:00 PM on the due date indicated. If the due date falls on a
weekend or a State Holiday, sanctions will be assessed on deliverables not
received by 5:00 PM on the next business day.
73. BUSINESS CONTINUITY AND RECOVERY PLAN
The Contractor shall adhere to all elements of the ACOM Business Continuity and
Recovery Plan Policy. The Contractor shall develop a Business Continuity and
Recovery Plan to deal with unexpected events that may affect its ability to
adequately serve members. This plan shall, at a minimum, include planning and
staff training for:

  •  
Electronic/telephonic failure at the Contractor’s main place of business

  •  
Complete loss of use of the main site and satellite offices out of state

  •  
Loss of primary computer system/records

  •  
Communication between the Contractor and AHCCCS in the event of a business
disruption

  •  
Periodic Testing

The Business Continuity and Recovery Plan shall be updated annually. The
Contractor shall submit a summary of the plan as specified in the ACOM Business
Continuity and Recovery Plan Policy 15 days after the start of the contract
year. All key staff shall be trained and familiar with the Plan.
CYE ‘11 Acute Care Contract
10/1/10

 

96



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

74. TECHNOLOGICAL ADVANCEMENT
The Contractor must have a website with links to the following information:

  1.  
Formulary
    2.  
Provider manual
    3.  
Member handbook
    4.  
Provider listing
    5.  
When available, Member and Provider Survey Results
    6.  
Performance Measure Results
    7.  
Prior Authorization criteria
    8.  
Evidence Based Medicine Guidelines

In addition to the above, the Contractor must include member related
information, as described in the Website section of the ACOM Member Information
Policy and ACOM Provider Network Information Policy, on its website.
The Contractor must be able to perform the following functions electronically
and comply with HIPAA version standards no later than required by federal law or
sooner if required by the AHCCCS specified timetables as published on the AHCCCS
HIPAA website:

  1.  
Accept the HIPAA compliant Benefit Enrollment and Maintenance transaction 834
format.
    2.  
Accept the HIPAA compliant Payroll Deduction and Other Group Premium Payment for
Insurance Products transaction 820 format.

  3.  
Accept HIPAA compliant electronic claims transactions in the 837 format (See
Section D, Paragraph 38, Claims Payment/Health Information System).

  4.  
Accept HIPAA compliant electronic Prior Authorization requests and inquiries, in
a HIPAA compliant 278 format, no later than 1/1/2012.

  5.  
Accept electronic medical documentation in an acceptable format until the HIPAA
compliant 275 format is mandated and supported by providers, at which time the
275 format will be required for acceptance.

  6.  
Accept HIPAA compliant electronic pharmacy claims transactions in the NCPDP
format (See Section D, Paragraph 38, Claims Payment/Health Information System).
    7.  
Provide Enrollment Verification in a HIPAA compliant 270/271 format.

    8.  
Allow Claims inquiry and response in a HIPAA compliant 276/277 format.

  9.  
Generate HIPAA compliant electronic remittance in the 835 format (See Section D,
Paragraph 38, Claims Payment/Health Information System).

  10.  
Make Claims payments via electronic funds transfer (See Section D, Paragraph 38,
Claims Paymen/Health Information System).
    11.  
Submite HIPAA compliant electronic encounter transactions in the 837 format.

  12.  
Submit HIPAA compliant electronic pharmacy encounter transactions in the NCPDP
5.1 or 3.2 formats until the AHCCCS implementation of the HIPAA Post Adjudicated
History format, at which time the latter format will be required for submission.

Use of Website: The Contractor is required to post their clinical performance
indicators compared to AHCCCS standard and statewide averages on their website.
In addition, AHCCCS will post Contractor performance indicators on its website.
Arizona Health-e Connection
In February of 2007, AHCCCS was awarded a CMS Transformation Grant of $11.7M to
build a health information exchange (HIE) and a web based suite of applications
for accessing electronic health records (EHR). The HIE will serve to provide
real time patient health information and clinical care automation for AHCCCS
contracted health care providers, in accordance with the Governor’s executive
order #2005-25 on Arizona Health-e Connection Roadmap.
CYE ‘11 Acute Care Contract
10/1/10

 

97



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS will develop a unified approach for AHCCCS Contractors to meet the goal
of the executive order and to connect AHCCCS, AHCCCS Contractors, ancillary
subcontractors and registered providers into a common web based electronic
health information data exchange that will meet the standards established by
State and Federal governments. AHCCCS health plans and program Contractors will
cooperate in assisting AHCCCS with developing the Health-e project plan and
shall implement required data exchange interfaces as required to meet the goals
of the Governor’s executive order.
CMS will provide grants to state Medicaid agencies to support development of IT
infrastructure and applications to achieve the goal of health information data
exchange. AHCCCS Contractors will be required to:

  1)  
Encourage lab, pharmacy and ancillary subcontractors to develop common
electronic interfaces for the exchange of data using standards based
transactions.

  2)  
AHCCCS may issue Minimum Subcontract language that will require subcontractors
to participate in the e-Health Initiative. The Contractor must amend all
provider subcontracts to include the amended Minimum Subcontract provisions
within six (6) months of issuance.

  3)  
The Contractor will cooperate in passing on any AHCCCS professional fee or
facility reimbursement rate adjustments to primary care providers, nursing
facility contractor, hospitals and any other providers determined by AHCCCS to
be eligible for reimbursement for participation in the health information data
exchange.

AHCCCS will continually work to enhance the functionality of the health
information exchange, electronic health records, electronic prescribing and web
based applications. The AHCCCS Contractor is expected to deploy upgrades and
enhancements as necessary to contracted providers.
75. PENDING LEGISLATIVE / OTHER ISSUES
The following constitute pending items that may be resolved after the issuance
of this contract. Any program changes due to the resolution of the issues will
be reflected in future amendments to the contract. Capitation rates may also be
adjusted to reflect the financial impact of program changes. The items in this
paragraph are subject to change and should not be considered all-inclusive.
Federal and State Legislation: AHCCCS and its Contractors are subject to
legislative mandates that may result in changes to the program. AHCCCS will
either amend the contract or incorporate changes in policies incorporated in the
contract by reference.
Enrollment Guarantees: AHCCCS intends to modify the rule requiring a 6 month
enrollment guarantee as described in R9-22 Article 17.
76. SUPPORT OF ARIZONA BASED TRANSLATIONAL AND CLINICAL RESEARCH
AHCCCS is collaborating with the University of Arizona Medical School, Arizona
State University, TGen, and other Arizona based research programs to encourage
greater participation of the community in Arizona based translation and clinical
research. The Contractor is encouraged to support AHCCCS-approved volunteer
opportunities for member participation in community based clinical studies and
translation research. As part of this collaboration AHCCCS providers will have
the opportunity to be community research associates. The Arizona Translational
Research and Education Consortium will provide statewide governance and
oversight of the community engagement in Arizona translational and clinical
research. The Consortium is expecting to receive a grant from the National
Institutes of Health to support the infrastructure for this community
involvement in beneficially translation research trials and studies.
CYE ‘11 Acute Care Contract
10/1/10

 

98



--------------------------------------------------------------------------------



 



SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

77. RESERVED
78. RESERVED
[END OF SECTION D]
CYE ‘11 Acute Care Contract
10/1/10

 

99



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

SECTION E: CONTRACT CLAUSES
1) APPLICABLE LAW
Arizona Law - The law of Arizona applies to this contract including, where
applicable, the Uniform Commercial Code, as adopted in the State of Arizona.
Implied Contract Terms - Each provision of law and any terms required by law to
be in this contract are a part of this contract as if fully stated in it.
2) AUTHORITY
This contract is issued under the authority of the Contracting Officer who
signed this contract. Changes to the contract, including the addition of work or
materials, the revision of payment terms, or the substitution of work or
materials, directed by an unauthorized state employee or made unilaterally by
the Contractor are violations of the contract and of applicable law. Such
changes, including unauthorized written contract amendments, shall be void and
without effect, and the Contractor shall not be entitled to any claim under this
contract based on those changes.
3) ORDER OF PRECEDENCE
The parties to this contract shall be bound by all terms and conditions
contained herein. For interpreting such terms and conditions the following
sources shall have precedence in descending order: The Constitution and laws of
the United States and applicable Federal regulations; the terms of the CMS 1115
waiver for the State of Arizona; the Constitution and laws of Arizona, and
applicable State rules; the terms of this contract, including any attachments
and executed amendments and modifications; and AHCCCS policies and procedures.
4) CONTRACT INTERPRETATION AND AMENDMENT
No Parole Evidence - This contract is intended by the parties as a final and
complete expression of their agreement. No course of prior dealings between the
parties and no usage of the trade shall supplement or explain any term used in
this contract.
No Waiver - Either party’s failure to insist on strict performance of any term
or condition of the contract shall not be deemed a waiver of that term or
condition even if the party accepting or acquiescing in the non-conforming
performance knows of the nature of the performance and fails to object to it.
Written Contract Amendments - The contract shall be modified only through a
written contract amendment within the scope of the contract signed by the
procurement officer on behalf of the State.
5) SEVERABILITY
The provisions of this contract are severable to the extent that any provision
or application held to be invalid shall not affect any other provision or
application of the contract, which may remain in effect without the invalid
provision, or application.
6) RELATIONSHIP OF PARTIES
The Contractor under this contract is an independent contractor. Neither party
to this contract shall be deemed to be the employee or agent of the other party
to the contract.
7) ASSIGNMENT AND DELEGATION
The Contractor shall not assign any rights nor delegate all of the duties under
this contract. Delegation of less than all of the duties under this contract
must conform to the requirements of Section D, Subcontracts.
CYE ‘11 Acute Care Contract
10/1/10

 

100



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

8) INDEMNIFICATION
Contractor/Vendor Indemnification (Not Public Agency)
The parties to this contract agree that the State of Arizona, its departments,
agencies, boards and commissions shall be indemnified and held harmless by the
Contractor for the vicarious liability of the State as a result of entering into
this contract. The Contractor agrees to indemnify, defend, and hold harmless the
State from and against any and all claims, losses, liability, costs, and
expenses, including attorney’s fees and costs, arising out of litigation against
the AHCCCS Administration including, but not limited to, class action lawsuits
challenging actions by the Contractor. The requirement for indemnification
applies irrespective of whether or not the Contractor is a party to the lawsuit.
Each Contractor shall indemnify the State, on a pro rata basis based on
population, attorney’s fees and costs awarded against the State as well as the
attorney’s fees and costs incurred by the State in defending the lawsuit. The
Contractor shall also indemnify the AHCCCS Administration, on a pro rata basis
based on population, the administrative expenses incurred by the AHCCCS
Administration to address Contractor deficiencies arising out of the litigation.
The parties further agree that the State of Arizona, its departments, agencies,
boards and commissions shall be responsible for its own negligence and/or
willful misconduct. Each party to this contract is responsible for its own
negligence and/or willful misconduct.
Contractor/Vendor Indemnification (Public Agency)
Each party (“as indemnitor”) agrees to indemnify, defend, and hold harmless the
other party (“as indemnitee”) from and against any and all claims, losses,
liability, costs, or expenses (including reasonable attorney’s fees)
(hereinafter collectively referred to as ‘claims’) arising out of bodily injury
of any person (including death) or property damage but only to the extent that
such claims which result in vicarious/derivative liability to the indemnitee,
are caused by the act, omission, negligence, misconduct, or other fault of the
indemnitor, its officers, officials, agents, employees, or volunteers.
9) INDEMNIFICATION — PATENT AND COPYRIGHT
To the extent permitted by applicable law, the Contractor shall defend,
indemnify and hold harmless the State against any liability including costs and
expenses for infringement of any patent, trademark or copyright arising out of
contract performance or use by the State of materials furnished or work
performed under this contract. The State shall reasonably notify the Contractor
of any claim for which it may be liable under this paragraph.
10) COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS
The Contractor shall comply with all applicable Federal and State laws and
regulations including Title VI of the Civil Rights Act of 1964; Title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973 (regarding
education programs and activities), and the Americans with Disabilities Act; EEO
provisions; Copeland Anti-Kickback Act; Davis-Bacon Act; Contract Work Hours and
Safety Standards; Rights to Inventions Made Under a Contract or Agreement; Clean
Air Act and Federal Water Pollution Control Act; Byrd Anti-Lobbying Amendment.
The Contractor shall maintain all applicable licenses and permits.
11) ADVERTISING AND PROMOTION OF CONTRACT
The Contractor shall not advertise or publish information for commercial benefit
concerning this contract without the prior written approval of the Contracting
Officer.
12) PROPERTY OF THE STATE
Except as otherwise provided in this contract, any materials, including reports,
computer programs and other deliverables, created under this contract are the
sole property of AHCCCS. The Contractor is not entitled to maintain any rights
on those materials and may not transfer any rights to anyone else. The
Contractor shall not use or release these materials without the prior written
consent of AHCCCS.
CYE ‘11 Acute Care Contract
10/1/10

 

101



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

If a Contractor declares information to be confidential, AHCCCS will maintain
the information as confidential and will not disclose it unless it is required
by law or court order.
13) THIRD PARTY ANTITRUST VIOLATIONS
The Contractor assigns to the State any claim for overcharges resulting from
antitrust violations to the extent that those violations concern materials or
services supplied by third parties to the Contractor toward fulfillment of this
contract.
14) RIGHT TO ASSURANCE
If AHCCCS, in good faith, has reason to believe that the Contractor does not
intend to perform or continue performing this contract, the procurement officer
may demand in writing that the Contractor give a written assurance of intent to
perform. The demand shall be sent to the Contractor by certified mail, return
receipt required. Failure by the Contractor to provide written assurance within
the number of days specified in the demand may, at the State’s option, be the
basis for terminating the contract.
15) TERMINATION FOR CONFLICT OF INTEREST
AHCCCS may cancel this contract without penalty or further obligation if any
person significantly involved in initiating, negotiating, securing, drafting or
creating the contract on behalf of AHCCCS is, or becomes at any time while the
contract or any extension of the contract is in effect, an employee of, or a
consultant to, any other party to this contract with respect to the subject
matter of the contract. The cancellation shall be effective when the Contractor
receives written notice of the cancellation unless the notice specifies a later
time.
If the Contractor is a political subdivision of the State, it may also cancel
this contract as provided by A.R.S. 38-511.
16) GRATUITIES
AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that employment or a gratuity was offered or made by
the Contractor or a representative of the Contractor to any officer or employee
of the State for the purpose of influencing the outcome of the procurement or
securing the contract, an amendment to the contract, or favorable treatment
concerning the contract, including the making of any determination or decision
about contract performance. AHCCCS, in addition to any other rights or remedies,
shall be entitled to recover exemplary damages in the amount of three times the
value of the gratuity offered by the Contractor.
17) SUSPENSION OR DEBARMENT
The Contractor shall not employ, consult, subcontract or enter into any
agreement for Title XIX services with any person or entity who is debarred,
suspended or otherwise excluded from Federal procurement activity or from
participating in non-procurement activities under regulations issued under
Executive Order No. 12549 or under guidelines implementing Executive Order 12549
[42 CFR 438.610(a) and (b)]. This prohibition extends to any entity which
employs, consults, subcontracts with or otherwise reimburses for services any
person substantially involved in the management of another entity which is
debarred, suspended or otherwise excluded from Federal procurement activity. The
Contractor is obligated to screen all employees and contractors to determine
whether any of them have been excluded from participation in Federal health care
programs. You can search the HHS-OIG website by the names of any individuals.
The database can be accessed at http://www.oig.hhs.gov/fraud/exclusions.asp.
The Contractor shall not retain as a director, officer, partner or owner of 5%
or more of the Contractor entity, any person, or affiliate of such a person, who
is debarred, suspended or otherwise excluded from Federal procurement activity.
AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that the Contractor has been debarred, suspended or
otherwise lawfully prohibited from participating in any public procurement
activity.
CYE ‘11 Acute Care Contract
10/1/10

 

102



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

18) TERMINATION FOR CONVENIENCE
AHCCCS reserves the right to terminate the contract in whole or in part at any
time for the convenience of the State without penalty or recourse. The
Contracting Officer shall give written notice by certified mail, return receipt
requested, to the Contractor of the termination at least 90 days before the
effective date of the termination. In the event of termination under this
paragraph, all documents, data and reports prepared by the Contractor under the
contract shall become the property of and be delivered to AHCCCS. The Contractor
shall be entitled to receive just and equitable compensation for work in
progress, work completed and materials accepted before the effective date of the
termination.
19) TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR AND TERMINATION
Temporary Management and Operation of a Contractor: Pursuant to the Balanced
Budget Act of 1997, 42 CFR 438.700 et seq. and State Law ARS §36-2903, AHCCCSA
is authorized to impose temporary management for a Contractor under certain
conditions. Under federal law, temporary management may be imposed if AHCCCS
determines that there is continued egregious behavior by the Contractor,
including but not limited to the following: substantial failure to provide
medically necessary services the Contractor is required to provide; imposition
on enrollees premiums or charges that exceed those permitted by AHCCCSA;
discrimination among enrollees on the basis of health status or need for health
care services; misrepresentation or falsification of information to AHCCCSA or
CMS; misrepresentation or falsification of information furnished to an enrollee
or provider; distribution of marketing materials that have not been approved by
AHCCCS or that are false or misleading; or behavior contrary to any requirements
of Sections 1903(m) or 1932 of the Social Security Act. Temporary management may
also be imposed if AHCCCSA determines that there is substantial risk to
enrollees’ health or that temporary management is necessary to ensure the health
of enrollees while the Contractor is correcting the deficiencies noted above or
until there is an orderly transition or reorganization of the Contractor. Under
federal law, temporary management is mandatory if AHCCCSA determines that the
Contractor has repeatedly failed to meet substantive requirements in Sections
1903(m) or 1932 of the Social Security Act. In these situations, AHCCCSA shall
not delay imposition of temporary management to provide a hearing before
imposing this sanction.
State law ARS §36-2903 authorizes AHCCCSA to operate a Contractor as specified
in this contract. In addition to the bases specified in 42 CFR 438.700 et seq.,
AHCCCSA may directly operate the Contractor if, in the judgment of AHCCCSA, the
Contractor’s performance is in material breach of the contract or the Contractor
is insolvent. Under these circumstances, AHCCCSA may directly operate the
Contractor to assure delivery of care to members enrolled with the Contractor
until cure by the Contractor of its breach, by demonstrated financial solvency
or until the successful transition of those members to other Contractors. Prior
to operation of the Contractor by AHCCCSA pursuant to state statute, the
Contractor shall have the opportunity for a hearing. If AHCCCSA determines that
emergency action is required, operation of the Contractor may take place prior
to hearing. Operation by AHCCCSA shall occur only as long as it is necessary to
assure delivery of uninterrupted care to members, to accomplish orderly
transition of those members to other Contractors, or until the Contractor
reorganizes or otherwise corrects contract performance failure.
If AHCCCS undertakes direct operation of the Contractor, AHCCCS, through
designees appointed by the Director, shall be vested with full and exclusive
power of management and control of the Contractor as necessary to ensure the
uninterrupted care to persons and accomplish the orderly transition of persons
to a new or existing Contractor, or until the Contractor corrects the Contract
Performance failure to the satisfaction of AHCCCS. AHCCCS shall have the power
to employ any necessary assistants, to execute any instrument in the name of the
Contractor, to commence, defend and conduct in its name any action or proceeding
in which the Contractor may be a third party; such powers shall only apply with
respect to activities occurring after AHCCCS undertakes direct operation of the
Contractor in connection with this Section.
All reasonable expenses of AHCCCS related to the direct operation of the
Contractor, including attorney fees, cost of preliminary or other audits of the
Contractor and expenses related to the management of any office or other assets
of the Contractor, shall be paid by the Contractor or withheld from payment due
from AHCCCS to the Contractor.
CYE ‘11 Acute Care Contract
10/1/10

 

103



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

Termination: AHCCCSA reserves the right to terminate this contract in whole or
in part due to the failure of the Contractor to comply with any term or
condition of the contract and as authorized by the Balanced Budget Act of 1997
and 42 CFR 438.708. If the Contractor is providing services under more than one
contract with AHCCCSA, AHCCCSA may deem unsatisfactory performance under one
contract to be cause to require the Contractor to provide assurance of
performance under any and all other contracts. In such situations, AHCCCSA
reserves the right to seek remedies under both actual and anticipatory breaches
of contract if adequate assurance of performance is not received. The
Contracting Officer shall mail written notice of the termination and the
reason(s) for it to the Contractor by certified mail, return receipt requested.
Pursuant to the Balanced Budget Act of 1997 and 42 CFR 438.708, AHCCCSA shall
provide the contractor with a pre-termination hearing before termination of the
contract.
Upon termination, all documents, data, and reports prepared by the Contractor
under the contract shall become the property of and be delivered to AHCCCSA on
demand.
AHCCCSA may, upon termination of this contract, procure on terms and in the
manner that it deems appropriate, materials or services to replace those under
this contract. The Contractor shall be liable for any excess costs incurred by
AHCCCSA in re-procuring the materials or services.
20) TERMINATION — AVAILABILITY OF FUNDS
Funds are not presently available for performance under this contract beyond the
current fiscal year. No legal liability on the part of AHCCCS for any payment
may arise under this contract until funds are made available for performance of
this contract.
Notwithstanding any other provision in the Agreement, this Agreement may be
terminated by AHCCCS, if, for any reason, there are not sufficient appropriated
and available monies for the purpose of maintaining this Agreement. In the event
of such termination, the Contractor shall have no further obligation to AHCCCS,
except as otherwise provided in this contract.
21) RIGHT OF OFFSET
AHCCCS shall be entitled to offset against any amounts due the Contractor any
expenses or costs incurred by AHCCCS concerning the Contractor’s non-conforming
performance or failure to perform the contract.
22) NON-EXCLUSIVE REMEDIES
The rights and the remedies of AHCCCS under this contract are not exclusive.
23) NON-DISCRIMINATION
The Contractor shall comply with State Executive Order No. 99-4, which mandates
that all persons, regardless of race, color, religion, gender, national origin
or political affiliation, shall have equal access to employment opportunities,
and all other applicable Federal and state laws, rules and regulations,
including the Americans with Disabilities Act and Title VI. The Contractor shall
take positive action to ensure that applicants for employment, employees, and
persons to whom it provides service are not discriminated against due to race,
creed, color, religion, gender, national origin or disability.
24) EFFECTIVE DATE
The effective date of this contract shall be the date referenced on page 1 of
this contract.
CYE ‘11 Acute Care Contract
10/1/10

 

104



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

25) INSURANCE
A certificate of insurance naming the State of Arizona and AHCCCS as the
“additional insured” must be submitted to AHCCCS within 10 days of notification
of contract award and prior to commencement of any services under this contract.
This insurance shall be provided by carriers rated as “A+” or higher by the A.M.
Best Rating Service. The following types and levels of insurance coverage are
required for this contract:

a.  
Commercial General Liability: Provides coverage of at least $1,000,000 for each
occurrence for bodily injury and property damage to others as a result of
accidents on the premises of or as the result of operations of the Contractor.

b.  
Commercial Automobile Liability: Provides coverage of at least $1,000,000 for
each occurrence for bodily injury and property damage to others resulting from
accidents caused by vehicles operated by the Contractor.

c.  
Workers Compensation: Provides coverage to employees of the Contractor for
injuries sustained in the course of their employment. Coverage must meet the
obligations imposed by Federal and State statutes and must also include
Employer’s Liability minimum coverage of $100,000. Evidence of qualified
self-insured status will also be considered.

d.  
Professional Liability (if applicable): Provides coverage for alleged
professional misconduct or lack of ordinary skills in the performance of a
professional act of service.

The above coverage may be evidenced by either one of the following:

a.  
The State of Arizona Certificate of Insurance: This is a form with the special
conditions required by the contract already pre-printed on the form. The
Contractor’s agent or broker must fill in the pertinent policy information and
ensure the required special conditions are included in the Contractor’s policy.

b.  
The Accord form: This standard insurance industry certificate of insurance does
not contain the pre-printed special conditions required by this contract. These
conditions must be entered on the certificate by the agent or broker and read as
follows:

The State of Arizona and Arizona Health Care Cost Containment System are hereby
added as additional insureds. Coverage afforded under this Certificate shall be
primary and any insurance carried by the State or any of its agencies, boards,
departments or commissions shall be in excess of that provided by the insured
Contractor. No policy shall expire, be canceled or materially changed without
30 days written notice to the State. This Certificate is not valid unless
countersigned by an authorized representative of the insurance company.

c.  
If the Contractor is insured pursuant to A.R.S. § 11-981, the Insurance
provisions required by the Contract are satisfied.

26) DISPUTES
Contract claims and disputes shall be adjudicated in accordance with State Law,
AHCCCS Rules and this contract.
Except as provided by 9 A.A.C. Chapter 22, Article 6, the exclusive manner for
the Contractor to assert any dispute against AHCCCS shall be in accordance with
the process outlined in 9 A.A.C. Chapter 34, Article 4 and ARS §36-2903.01. All
disputes except as provided under 9 A.A.C. Chapter 22, Article 6 shall be filed
in writing and be received by AHCCCS no later than 60 days from the date of the
disputed notice. All disputes shall state the factual and legal basis for the
dispute. Pending the final resolution of any disputes involving this contract,
the Contractor shall proceed with performance of this contract in accordance
with AHCCCS’s instructions, unless AHCCCS specifically, in writing, requests
termination or a temporary suspension of performance.
27) RIGHT TO INSPECT PLANT OR PLACE OF BUSINESS
AHCCCS may, at reasonable times, inspect the part of the plant or place of
business of the Contractor or subcontractor that is related to the performance
of this contract, in accordance with A.R.S. §41-2547.
28) INCORPORATION BY REFERENCE
This solicitation and all attachments and amendments, the Contractor’s proposal,
best and final offer accepted by AHCCCS, and any approved subcontracts are
hereby incorporated by reference into the contract.
CYE ‘11 Acute Care Contract
10/1/10

 

105



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

29) COVENANT AGAINST CONTINGENT FEES
The Contractor warrants that no person or agency has been employed or retained
to solicit or secure this contract upon an agreement or understanding for a
commission, percentage, brokerage or contingent fee. For violation of this
warranty, AHCCCS shall have the right to annul this contract without liability.
30) CHANGES
AHCCCS may at any time, by written notice to the Contractor, make changes within
the general scope of this contract. If any such change causes an increase or
decrease in the cost of, or the time required for, performance of any part of
the work under this contract, the Contractor may assert its right to an
adjustment in compensation paid under this contract. The Contractor must assert
its right to such adjustment within 30 days from the date of receipt of the
change notice. Any dispute or disagreement caused by such notice shall
constitute a dispute within the meaning of Section E, Paragraph 26, Disputes,
and be administered accordingly.
When AHCCCS issues an amendment to modify the contract, the provisions of such
amendment will be deemed to have been accepted 60 days after the date of mailing
by AHCCCS, even if the amendment has not been signed by the Contractor, unless
within that time the Contractor notifies AHCCCS in writing that it refuses to
sign the amendment. If the Contractor provides such notification, AHCCCS will
initiate termination proceedings.
31) TYPE OF CONTRACT
Firm Fixed-Price stated as capitated per member per month, except as otherwise
provided.
32) AMERICANS WITH DISABILITIES ACT
People with disabilities may request special accommodations such as
interpreters, alternative formats or assistance with physical accessibility.
Requests for special accommodations must be made with at least three days prior
notice by contacting the Solicitation Contact person.
33) WARRANTY OF SERVICES
The Contractor warrants that all services provided under this contract will
conform to the requirements stated herein. AHCCCS’s acceptance of services
provided by the Contractor shall not relieve the Contractor from its obligations
under this warranty. In addition to its other remedies, AHCCCS may, at the
Contractor’s expense, require prompt correction of any services failing to meet
the Contractor’s warranty herein. Services corrected by the Contractor shall be
subject to all of the provisions of this contract in the manner and to the same
extent as the services originally furnished.
34) NO GUARANTEED QUANTITIES
AHCCCS does not guarantee the Contractor any minimum or maximum quantity of
services or goods to be provided under this contract.
35) CONFLICT OF INTEREST
The Contractor shall not undertake any work that represents a potential conflict
of interest, or which is not in the best interest of AHCCCS or the State without
prior written approval by AHCCCS. The Contractor shall fully and completely
disclose any situation that may present a conflict of interest. If the
Contractor is now performing or elects to perform during the term of this
contract any services for any AHCCCS contractor, provider or Contractor or an
entity owning or controlling same, the Contractor shall disclose this
relationship prior to accepting any assignment involving such party.
36) CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION
The Contractor shall safeguard confidential information in accordance with
Federal and State laws and regulations, including but not limited to, 42 CFR
431.300 et seq., 45 CFR parts 160 and 164, and AHCCCS Regulation A.A.C.
R9-22-512.
The Contractor shall establish and maintain procedures and controls that are
acceptable to AHCCCS for the purpose of assuring that no information contained
in its records or obtained from AHCCCS or others carrying out its functions
under the contract shall be used or disclosed by its agents, officers or
employees, except as required to efficiently perform duties under the contract.
Except as required or permitted by law, the contractor also agrees that any
information pertaining to individual persons shall not be divulged other than to
employees or officers of the contractor as needed for the performance of duties
under the contract, unless otherwise agreed to, in writing, by AHCCCS.
CYE ‘11 Acute Care Contract
10/1/10

 

106



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

The Contractor shall not, without prior written approval from AHCCCS, either
during or after the performance of the services required by this contract, use,
other than for such performance, or disclose to any person other than AHCCCS
personnel with a need to know, any information, data, material, or exhibits
created, developed, produced, or otherwise obtained during the course of the
work required by this contract. This nondisclosure requirement shall also
pertain to any information contained in reports, documents, or other records
furnished to the Contractor by AHCCCS.
37) COOPERATION WITH OTHER CONTRACTORS
AHCCCS may award other contracts for additional work related to this contract
and Contractor shall fully cooperate with such other contractors and AHCCCS
employees or designated agents, and carefully fit its own work to such other
contractors’ work. The Contractor shall not commit or permit any act which will
interfere with the performance of work by any other contractor or by AHCCCS
employees.
38) ASSIGNMENT OF CONTRACT AND BANKRUPTCY
This contract is voidable and subject to immediate cancellation by AHCCCS upon
the Contractor becoming insolvent or filing proceedings in bankruptcy or
reorganization under the United States Code, or assigning rights or obligations
under this contract without the prior written consent of AHCCCS.
39) OWNERSHIP OF INFORMATION AND DATA
Any data or information system, including all software, documentation and
manuals, developed by the Contractor pursuant to this contract, shall be deemed
to be owned by AHCCCS. The Federal government reserves a royalty-free,
nonexclusive, and irrevocable license to reproduce, publish, or otherwise use
and to authorize others to use for Federal government purposes, such data or
information system, software, documentation and manuals. Proprietary software
which is provided at established catalog or market prices and sold or leased to
the general public shall not be subject to the ownership or licensing provisions
of this section.
Data, information and reports collected or prepared by the Contractor in the
course of performing its duties and obligations under this contract shall be
deemed to be owned by AHCCCS. The ownership provision is in consideration of the
Contractor’s use of public funds in collecting or preparing such data,
information and reports. These items shall not be used by the Contractor for any
independent project of the Contractor or publicized by the Contractor without
the prior written permission of AHCCCS. Subject to applicable state and Federal
laws and regulations, AHCCCS shall have full and complete rights to reproduce,
duplicate, disclose and otherwise use all such information. At the termination
of the contract, the Contractor shall make available all such data to AHCCCS
within 30 days following termination of the contract or such longer period as
approved by AHCCCS, Office of the Director. For purposes of this subsection, the
term “data” shall not include member medical records.
Except as otherwise provided in this section, if any copyrightable or patentable
material is developed by the Contractor in the course of performance of this
contract, the Federal government, AHCCCS and the State of Arizona shall have a
royalty-free, nonexclusive, and irrevocable right to reproduce, publish, or
otherwise use, and to authorize others to use, the work for state or Federal
government purposes. The Contractor shall additionally be subject to the
applicable provisions of 45 CFR Part 74 and 45 CFR Parts 6 and 8.
40) AUDITS AND INSPECTIONS
The Contractor shall comply with all provisions specified in applicable AHCCCS
Rule R9-22-521 and AHCCCS policies and procedures relating to the audit of the
Contractor’s records and the inspection of the Contractor’s facilities. The
Contractor shall fully cooperate with AHCCCS staff and allow them reasonable
access to the Contractor’s staff, subcontractors, members, and records [42 CFR
438.6(g)].
CYE ‘11 Acute Care Contract
10/1/10

 

107



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

At any time during the term of this contract, the Contractor’s or any
subcontractor’s books and records shall be subject to audit by AHCCCS and, where
applicable, the Federal government, to the extent that the books and records
relate to the performance of the contract or subcontracts [42 CFR
438.242(b)(3)].
AHCCCS, or its duly authorized agents, and the Federal government may evaluate
through on-site inspection or other means, the quality, appropriateness and
timeliness of services performed under this contract.
41) LOBBYING
No funds paid to the Contractor by AHCCCS, or interest earned thereon, shall be
used for the purpose of influencing or attempting to influence an officer or
employee of any Federal or State agency, a member of the United States Congress
or State Legislature, an officer or employee of a member of the United States
Congress or State Legislature in connection with awarding of any Federal or
State contract, the making of any Federal or State grant, the making of any
Federal or State loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment or modification of any Federal or
State contract, grant, loan, or cooperative agreement. The Contractor shall
disclose if any funds, other than those paid to the Contractor by AHCCCS, have
been used or will be used to influence the persons and entities indicated above
and will assist AHCCCS in making such disclosures to CMS.
42) CHOICE OF FORUM
The parties agree that jurisdiction over any action arising out of or relating
to this contract shall be brought or filed in a court of competent jurisdiction
located in the State of Arizona.
43) DATA CERTIFICATION
The Contractor shall certify that financial and encounter data submitted to
AHCCCS is complete, accurate and truthful. Certification of financial and
encounter data must be submitted concurrently with the data. Certification may
be provided by the Contractor CEO, CFO or an individual who is delegated
authority to sign for, and who report directly to the CEO or CFO [42 CFR 438.604
et seq.].
44) OFF SHORE PERFORMANCE OF WORK PROHIBITED
Due to security and identity protection concerns, direct services under this
contract shall be performed within the borders of the United States. Any
services that are described in the specifications or scope of work that directly
serve the State of Arizona or its clients and may involve access to secure or
sensitive data or personal client data or development or modification of
software for the State shall be performed within the borders of the United
States. Unless specifically stated otherwise in the specifications, this
definition does not apply to indirect or “overhead” services, redundant back-up
services or services that are incidental to the performance of the contract.
This provision applies to work performed by subcontractors at all tiers.
45) FEDERAL IMMIGRATION AND NATIONALITY ACT
The Contractor shall comply with all federal, state and local immigration laws
and regulations relating to the immigration status of their employees during the
term of the contract. Further, the Contractor shall flow down this requirement
to all subcontractors utilized during the term of the contract. The State shall
retain the right to perform random audits of Contractor and subcontractor
records or to inspect papers of any employee thereof to ensure compliance.
Should the State determine that the Contractor and/or any subcontractors be
found noncompliant, the State may pursue all remedies allowed by law, including,
but not limited to; suspension of work, termination of the contract for default
and suspension and/or debarment of the Contractor.
46) IRS W-9 FORM
In order to receive payment under any resulting contract, the Contractor shall
have a current IRS W-9 Form on file with the State of Arizona.
47) CONTINUATION OF PERFORMANCE THROUGH TERMINATION
The Contractor shall continue to perform, in accordance with the requirements of
the contract, up to the date of termination and as directed in the termination
notice.
CYE ‘11 Acute Care Contract
10/1/10

 

108



--------------------------------------------------------------------------------



 



SECTION E: CONTRACT CLAUSES   Contract/RFP No. YH09-0001

[END OF SECTION E]
CYE ‘11 Acute Care Contract
10/1/10

 

109



--------------------------------------------------------------------------------



 



SECTION F: RESERVED   Contract/RFP No. YH09-0001

SECTION F: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

110



--------------------------------------------------------------------------------



 



SECTION G: RESERVED   Contract/RFP No. YH09-0001

SECTION G: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

111



--------------------------------------------------------------------------------



 



SECTION H: RESERVED   Contract/RFP No. YH09-0001

SECTION H: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

112



--------------------------------------------------------------------------------



 



SECTION I: RESERVED   Contract/RFP No. YH09-0001

SECTION I: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

113



--------------------------------------------------------------------------------



 



SECTION J: LIST OF ATTACHMENTS   Contract/RFP No. YH09-0001

SECTION J: LIST OF ATTACHMENTS
Attachment A: Minimum Subcontract Provisions
Attachment B: Geographic Service Area; Minimum Network Requirements
Attachment C: RESERVED
Attachment D: Sample Letter of Intent: Network Submission Requirements
Attachment E: RESERVED
Attachment F: Periodic Reporting Requirements
Attachment G: Auto-Assignment Algorithm
Attachment H: Grievance System Standards and Policy
Attachment I: RESERVED
Attachment J: RESERVED
Attachment K: Cost Sharing Copayments
CYE ‘11 Acute Care Contract
10/1/10

 

114



--------------------------------------------------------------------------------



 



ATTACHMENT A: MINIMUM SUBCONTRACT PROVISIONS   Contract/RFP No. YH09-0001

ATTACHMENT A: MINIMUM SUBCONTRACT PROVISIONS
For the sole purpose of this Attachment, the following definitions apply:
“Subcontract” means any contract between the Contractor and a third party for
the performance of any or all services or requirements specified under the
Contractor’s contract with AHCCCS.
“Subcontractor” means any third party with a contract with the Contractor for
the provision of any or all services or requirements specified under the
Contractor’s contract with AHCCCS.
Subcontractors who provide services under the AHCCCS ALTCS and or the Acute Care
Program must comply with the following applicable rules and statutes:

  •  
Rules for the ALTCS are found in Arizona Administrative Code (AAC) Title 9,
Chapter 28. AHCCCS statutes for long term care are generally found in Arizona
Revised Statue (ARS) 36, Chapter 29, Article 2.

  •  
Rules for the Acute Care Program are found in AAC Title 9, Chapter 22. AHCCCS
statutes for the Acute Care Program are generally found in ARS 36, Chapter 29,
Article 1. Rules for the KidsCare Program are found in AAC Title 9, Chapter 31
and the statutes for KidsCare Program may be found in ARS 36, Chapter 29,
Article 4.

All statutes, rules and regulations cited in this attachment are listed for
reference purposes only and are not intended to be all inclusive.
[The following provisions must be included verbatim in every contract.]
1. ASSIGNMENT AND DELEGATION OF RIGHTS AND RESPONSIBILITIES
No payment due the Subcontractor under this subcontract may be assigned without
the prior approval of the Contractor. No assignment or delegation of the duties
of this subcontract shall be valid unless prior written approval is received
from the Contractor. (AAC R2-7-305)
2. AWARDS OF OTHER SUBCONTRACTS
AHCCCS and/or the Contractor may undertake or award other contracts for
additional or related work to the work performed by the Subcontractor and the
Subcontractor shall fully cooperate with such other contractors, subcontractors
or state employees. The Subcontractor shall not commit or permit any act which
will interfere with the performance of work by any other contractor,
subcontractor or state employee. (AAC R2-7-308)
3. CERTIFICATION OF COMPLIANCE — ANTI-KICKBACK AND LABORATORY TESTING
By signing this subcontract, the Subcontractor certifies that it has not engaged
in any violation of the Medicare Anti-Kickback statute (42 USC §§1320a-7b) or
the “Stark I” and “Stark II” laws governing related-entity referrals (PL 101-239
and PL 101-432) and compensation there from. If the Subcontractor provides
laboratory testing, it certifies that it has complied with 42 CFR §411.361 and
has sent to AHCCCS simultaneous copies of the information required by that rule
to be sent to the Centers for Medicare and Medicaid Services. (42 USC
§§1320a-7b; PL 101-239 and PL 101-432; 42 CFR §411.361)
4. CERTIFICATION OF TRUTHFULNESS OF REPRESENTATION
By signing this subcontract, the Subcontractor certifies that all
representations set forth herein are true to the best of its knowledge.
CYE ‘11 Acute Care Contract
10/1/10

 

115



--------------------------------------------------------------------------------



 



ATTACHMENT A: MINIMUM SUBCONTRACT PROVISIONS   Contract/RFP No. YH09-0001

5. CLINICAL LABORATORY IMPROVEMENT AMENDMENTS OF 1988
The Clinical Laboratory Improvement Amendment (CLIA) of 1988 requires
laboratories and other facilities that test human specimens to obtain either a
CLIA Waiver or CLIA Certificate in order to obtain reimbursement from the
Medicare and Medicaid (AHCCCS) programs. In addition, they must meet all the
requirements of 42 CFR 493, Subpart A.
To comply with these requirements, AHCCCS requires all clinical laboratories to
provide verification of CLIA Licensure or Certificate of Waiver during the
provider registration process. Failure to do so shall result in either a
termination of an active provider ID number or denial of initial registration.
These requirements apply to all clinical laboratories.
Pass-through billing or other similar activities with the intent of avoiding the
above requirements are prohibited. The Contractor may not reimburse providers
who do not comply with the above requirements (CLIA of 1988; 42 CFR 493, Subpart
A).
6. COMPLIANCE WITH AHCCCS RULES RELATING TO AUDIT AND INSPECTION
The Subcontractor shall comply with all applicable AHCCCS Rules and Audit Guide
relating to the audit of the Subcontractor’s records and the inspection of the
Subcontractor’s facilities. If the Subcontractor is an inpatient facility, the
Subcontractor shall file uniform reports and Title XVIII and Title XIX cost
reports with AHCCCS (ARS 41-2548; 45 CFR 74.48 (d)).
7. COMPLIANCE WITH LAWS AND OTHER REQUIREMENTS
The Subcontractor shall comply with all federal, State and local laws, rules,
regulations, standards and executive orders governing performance of duties
under this subcontract, without limitation to those designated within this
subcontract [42 CFR 434.70 and 42 CFR 438.6(l)].
8. CONFIDENTIALITY REQUIREMENT
The Subcontractor shall safeguard confidential information in accordance with
federal and state laws and regulations, including but not limited to, 42 CFR
Part 431, Subpart F, ARS §36-107, 36-2903, 41-1959 and 46-135, AHCCCS Rules, the
Health Insurance Portability and Accountability Act (Public Law 107-191, 110
Statutes 1936), and 45 CFR Parts 160 and 164.
9. CONFLICT IN INTERPRETATION OF PROVISIONS
In the event of any conflict in interpretation between provisions of this
subcontract and the AHCCCS Minimum Subcontract Provisions, the latter shall take
precedence.
10. CONTRACT CLAIMS AND DISPUTES
Contract claims and disputes arising under A.R.S Title 36, Chapter 29 shall be
adjudicated in accordance with AHCCCS Rules and A.R.S. §36-2903.01.
11. ENCOUNTER DATA REQUIREMENT
If the Subcontractor does not bill the Contractor (e.g., Subcontractor is
capitated), the Subcontractor shall submit encounter data to the Contractor in a
form acceptable to AHCCCS.
CYE ‘11 Acute Care Contract
10/1/10

 

116



--------------------------------------------------------------------------------



 



ATTACHMENT A: MINIMUM SUBCONTRACT PROVISIONS   Contract/RFP No. YH09-0001

12. EVALUATION OF QUALITY, APPROPRIATENESS, OR TIMELINESS OF SERVICES
AHCCCS or the U.S. Department of Health and Human Services may evaluate, through
inspection or other means, the quality, appropriateness or timeliness of
services performed under this subcontract.
13. FRAUD AND ABUSE
If the Subcontractor discovers, or is made aware, that an incident of suspected
fraud or abuse has occurred, the Subcontractor shall report the incident to the
prime Contractor as well as to AHCCCS, Office of Program Integrity. All
incidents of potential fraud should be reported to AHCCCS, Office of the
Director, Office of Program Integrity.
14. GENERAL INDEMNIFICATION
The parties to this contract agree that AHCCCS shall be indemnified and held
harmless by the Contractor and Subcontractor for the vicarious liability of
AHCCCS as a result of entering into this contract. However, the parties further
agree that AHCCCS shall be responsible for its own negligence. Each party to
this contract is responsible for its own negligence.
15. INSURANCE
[This provision applies only if the Subcontractor provides services directly to
AHCCCS members]
The Subcontractor shall maintain for the duration of this subcontract a policy
or policies of professional liability insurance, comprehensive general liability
insurance and automobile liability insurance in amounts that meet Contractor’s
requirements. The Subcontractor agrees that any insurance protection required by
this subcontract, or otherwise obtained by the Subcontractor, shall not limit
the responsibility of Subcontractor to indemnify, keep and save harmless and
defend the State and AHCCCS, their agents, officers and employees as provided
herein. Furthermore, the Subcontractor shall be fully responsible for all tax
obligations, Worker’s Compensation Insurance, and all other applicable insurance
coverage, for itself and its employees, and AHCCCS shall have no responsibility
or liability for any such taxes or insurance coverage. (45 CFR Part 74) The
requirement for Worker’s Compensation Insurance does not apply when a
Subcontractor is exempt under ARS 23-901, and when such Subcontractor executes
the appropriate waiver (Sole Proprietor/Independent Contractor) form.
16. LIMITATIONS ON BILLING AND COLLECTION PRACTICES
Except as provided in federal and state law and regulations, the Subcontractor
shall not bill, or attempt to collect payment from a person who was AHCCCS
eligible at the time the covered service(s) were rendered, or from the
financially responsible relative or representative for covered services that
were paid or could have been paid by the System.
17. MAINTENANCE OF REQUIREMENTS TO DO BUSINESS AND PROVIDE SERVICES
The Subcontractor shall be registered with AHCCCS and shall obtain and maintain
all licenses, permits and authority necessary to do business and render service
under this subcontract and, where applicable, shall comply with all laws
regarding safety, unemployment insurance, disability insurance and worker’s
compensation.
18. NON-DISCRIMINATION REQUIREMENTS
The Subcontractor shall comply with State Executive Order No. 99-4, which
mandates that all persons, regardless of race, color, religion, gender, national
origin or political affiliation, shall have equal access to employment
opportunities, and all other applicable Federal and state laws, rules and
regulations, including the Americans with Disabilities Act and Title VI. The
Subcontractor shall take positive action to ensure that applicants for
employment, employees, and persons to whom it provides service are not
discriminated against due to race, creed, color, religion, sex, national origin
or disability. (Federal regulations, State Executive order # 99-4).
CYE ‘11 Acute Care Contract
10/1/10

 

117



--------------------------------------------------------------------------------



 



ATTACHMENT A: MINIMUM SUBCONTRACT PROVISIONS   Contract/RFP No. YH09-0001

19. PRIOR AUTHORIZATION AND UTILIZATION MANAGEMENT
The Contractor and Subcontractor shall develop, maintain and use a system for
Prior Authorization and Utilization Review that is consistent with AHCCCS Rules
and the Contractor’s policies.
20. RECORDS RETENTION
The Subcontractor shall maintain books and records relating to covered services
and expenditures including reports to AHCCCS and working papers used in the
preparation of reports to AHCCCS. The Subcontractor shall comply with all
specifications for record keeping established by AHCCCS. All books and records
shall be maintained to the extent and in such detail as required by AHCCCS Rules
and policies. Records shall include but not be limited to financial statements,
records relating to the quality of care, medical records, dental records,
prescription files and other records specified by AHCCCS.
The Subcontractor agrees to make available at its office at all reasonable times
during the term of this contract and the period set forth in the following
paragraphs, any of its records for inspection, audit or reproduction by any
authorized representative of AHCCCS, State or Federal government.
The Subcontractor shall preserve and make available all records for a period of
five years from the date of final payment under this contract unless a longer
period of time is required by law.
If this contract is completely or partially terminated, the records relating to
the work terminated shall be preserved and made available for a period of five
years from the date of any such termination. Records which relate to grievances,
disputes, litigation or the settlement of claims arising out of the performance
of this contract, or costs and expenses of this contract to which exception has
been taken by AHCCCS, shall be retained by the Subcontractor for a period of
five years after the date of final disposition or resolution thereof unless a
longer period of time is required by law. (45 CFR 74.53; 42 CFR 431.17; ARS
41-2548)
21. SEVERABILITY
If any provision of these standard subcontract terms and conditions is held
invalid or unenforceable, the remaining provisions shall continue valid and
enforceable to the full extent permitted by law.
22. SUBJECTION OF SUBCONTRACT
The terms of this subcontract shall be subject to the applicable material terms
and conditions of the contract existing between the Contractor and AHCCCS for
the provision of covered services.
23. TERMINATION OF SUBCONTRACT
AHCCCS may, by written notice to the Subcontractor, terminate this subcontract
if it is found, after notice and hearing by the State, that gratuities in the
form of entertainment, gifts, or otherwise were offered or given by the
Subcontractor, or any agent or representative of the Subcontractor, to any
officer or employee of the State with a view towards securing a contract or
securing favorable treatment with respect to the awarding, amending or the
making of any determinations with respect to the performance of the
Subcontractor; provided, that the existence of the facts upon which the state
makes such findings shall be in issue and may be reviewed in any competent
court. If the subcontract is terminated under this section, unless the
Contractor is a governmental agency, instrumentality or subdivision thereof,
AHCCCS shall be entitled to a penalty, in addition to any other damages to which
it may be entitled by law, and to exemplary damages in the amount of three times
the cost incurred by the Subcontractor in providing any such gratuities to any
such officer or employee. (AAC R2-5-501; ARS 41-2616 C.; 42 CFR 434.6, a. (6)).
CYE ‘11 Acute Care Contract
10/1/10

 

118



--------------------------------------------------------------------------------



 



ATTACHMENT A: MINIMUM SUBCONTRACT PROVISIONS   Contract/RFP No. YH09-0001

24. VOIDABILITY OF SUBCONTRACT
This subcontract is voidable and subject to immediate termination by AHCCCS upon
the Subcontractor becoming insolvent or filing proceedings in bankruptcy or
reorganization under the United States Code, or upon assignment or delegation of
the subcontract without AHCCCS’s prior written approval.
25. WARRANTY OF SERVICES
The Subcontractor, by execution of this subcontract, warrants that it has the
ability, authority, skill, expertise and capacity to perform the services
specified in this contract.
26. OFF-SHORE PERFORMANCE OF WORK PROHIBITED
Due to security and identity protection concerns, direct services under this
contract shall be performed within the borders of the United States. Any
services that are described in the specifications or scope of work that directly
serve the State of Arizona or its clients and may involve access to secure or
sensitive data or personal client data or development or modification of
software for the State shall be performed within the borders of the United
States. Unless specifically stated otherwise in specifications, this definition
does not apply to indirect or “overhead” services, redundant back-up services or
services that are incidental to the performance of the contract. This provision
applies to work performed by subcontractors at all tiers.
27. FEDERAL IMMIGRATION AND NATIONALITY ACT
The Subcontractor shall comply with all federal, state and local immigration
laws and regulations relating to the immigration status of their employees
during the term of the contract. Further, the Subcontractor shall flow down this
requirement to all subcontractors utilized during the term of the contract. The
State shall retain the right to perform random audits of Contractor and
subcontractor records or to inspect papers of any employee thereof to ensure
compliance. Should the State determine that the Contractor and/or any
subcontractors be found noncompliant, the State may pursue all remedies allowed
by law, including, but not limited to; suspension of work, termination of the
contract for default and suspension and/or debarment of the Contractor.
CYE ‘11 Acute Care Contract
10/1/10

 

119



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

ATTACHMENT B: MINIMUM NETWORK STANDARDS (By Geographic Service Area)
INSTRUCTIONS:
Contractors shall have in place an adequate network of providers capable of
meeting contract requirements. The information that follows describes the
minimum network requirements by Geographic Service Area (GSA).
In some GSAs there are required service sites located outside of the
geographical boundary of a GSA. The reason for this relates to practical access
to care. In certain instances, a member must travel a much greater distance to
receive services within their assigned GSA, than if the member were not allowed
to receive services in an adjoining Border Community.
Split zip codes occur in some counties. Split zip codes are those which straddle
two different counties. Enrollment for members residing in these zip codes is
based upon the county and GSA to which the entire zip code has been assigned by
AHCCCS. The Contractor shall be responsible for providing services to members
residing in the entire zip code that is assigned to the GSA for which the
Contractor has agreed to provide services. The split zip codes GSA assignments
are as follows:

                  SPLIT BETWEEN   COUNTY ASSIGNED     ZIP CODE   THESE COUNTIES
  TO   ASSIGNED GSA
85014
  Pinl and Maricopa   Maricopa   12
85120
  Pinal and Maricopa   Maricopa   12
85142
  Pinal and Maricopa   Maricopa   12
85192
  Gila and Pinal   Gila   8
85342
  Yavapai and Maricopa   Maricopa   12
85358
  Yavapai and Maricopa   Maricopa   12
85390
  Yavapai and Maricopa   Maricopa   12
85643
  Graham and Cochise   Cochise   14
85645
  Pima and Santa Cruz   Santa Cruz   10
85943
  Apache and Navajo   Navajo   4
86336
  Coconino and Yavapai   Yavapai   6
86351
  Coconino and Yavapai   Coconino   4
86434
  Mohave and Yavapai   Yavapai   6
86340
  Coconino and Yavapai   Yavapai   6
85143
  Pinal and Maricopa   Maricopa   12

If outpatient specialty services (OB, family planning, and pediatrics) are not
included in the primary care provider contract, at least one subcontract is
required for each of these specialties in the service sites specified.
In Tucson (GSA 10) and Metropolitan Phoenix (GSA 12), the Contractor must have a
network that is able to provide PCP, dental and pharmacy services so that
members do not need to travel more than 5 miles from their residence. The
Contractor must also obtain at least one hospital contract in each service
district listed on the Hospitals in Phoenix and Tucson Metropolitan area pages
within this section, respectively. Metropolitan Phoenix is further defined on
the Minimum Network Standard page specific to GSA # 12.
At a minimum, the Contractor shall have contracts with physicians with admitting
and treatment privileges at each hospital in its network.
CYE ‘11 Acute Care Contract
10/1/10

 

120



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

For the remaining GSAs and areas not included in the Phoenix or Tucson
Metropolitan Areas, the Contractor is required to obtain contracts with
Physician(s) with admission and treatment privileges in the communities
identified under Hospitals on the Minimum Network Standard page specific to each
GSA. The Contractor must have a network that is able to provide PCP, dental and
pharmacy services in each of the communities identified on the Minimum Network
Standard Page specific to each GSA.
Provider categories required at various service delivery sites included in the
Service Area Minimum Network Standards are indicated as follows:

     
H
  Hospitals
P
  Primary Care Providers (physicians, certified nurse practitioners and
physician assistants)
D
  Dentists
Ph
  Pharmacies

CYE ‘11 Acute Care Contract
10/1/10

 

121



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

HOSPITALS IN PHOENIX METROPOLITAN AREA (By service district, by zip code)

     
DISTRICT 1
   
 
   
85006
  Banner Good Samaritan Medical Center
85281
  St. Luke’s Medical Center
85008
  Maricopa Medical Center
85013
  St. Joseph’s Hospital Phoenix
85020
  John C. Lincoln Hospital — North Mountain
 
   
DISTRICT 2
   
 
   
85015
  Phoenix Baptist Hospital
85027
  John C. Lincoln Hospital — Deer Valley
85037
  Banner Estrella Medical Center
85306
  Banner Thunderbird Medical Center
85308
  Arrowhead Community Hospital
85338
  West Valley Hospital
85351
  Banner Boswell Medical Center
85375
  Banner Del E. Webb Medical Center
85031
  Maryvale Hospital Medical Center
 
   
DISTRICT 3
   
 
   
85031
  Paradise Valley Hospital
85054
  Mayo Clinic Hospital
85251
  Scottsdale Healthcare — Osborn
85261
  Scottsdale Healthcare — Shea
85255
  Scottsdale Healthcare — Thompson Peak
 
   
DISTRICT 4
   
 
   
85201
  Arizona Regional Medical Center
85202
  Banner Desert Medical Center
85206
  Banner Baywood Medical Center
85224
  Chandler Regional Hospital
85281
  Tempe St. Luke’s Hospital
85296
  Mercy Gilbert Medical Center
85234
  Banner Gateway Medical Center
85209
  Mountain Vista Medical Center
85140
  Banner Ironwood Medical Center

CYE ‘11 Acute Care Contract
10/1/10

 

122



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

HOSPITALS IN TUCSON METROPOLITAN AREA (By service district, by zip code)
DISTRICT 1

     
85719
  University Medical Center
85741
  Northwest Medical Center
85745
  Carondelet St. Mary’s Hospital
85775
  Northwest Medical Center Oro Valley

DISTRICT 2

     
85711
  Carondelet St. Joseph’s Hospital
85717
  Tucson Medical Center
85713
  University Physicians Hospital at Kino Campus

CYE ‘11 Acute Care Contract
10/1/10

 

123



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTIES: LA PAZ AND YUMA   Geographic Service Area 2

     
Hospitals Physician(s) w/admit and
treatment privileges required
in the following communities
Blythe, CA
Lake Havasu City
Parker
Yuma

Primary Care Providers
Blythe, CA
Lake Havasu City
Parker
San Luis
Somerton
Wellton
Yuma

Dentists
Blythe, CA
Lake Havasu City
Parker
San Luis
Yuma

Pharmacies
Blythe, CA
Lake Havasu City
Parker
Somerton
San Luis
Yuma
 




(IMAGE) [c09301c0930103.gif]

H=Hospital     P=Primary Care Physician     D=Dentist     Ph=Pharmacy
CYE ‘11 Acute Care Contract
10/1/10

 

124



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

         
COUNTIES:
  APACHE, COCONINO,   Geographic Service Area 4
 
  MOHAVE, AND NAVAJO    

         
Hospitals Physician(s) w/admit
and treatment privileges required
in the following communities
Bullhead City
Flagstaff
Gallup, NM
Kanab, UT
Kingman
Lake Havasu City
Needles, CA
Page
Payson
Show Low
Springerville
St. George, UT
Winslow

Primary Care Providers
Ash Fork/Seligman
Bullhead City
Colorado City or Hilldale
or Kanab, UT
Flagstaff
Fort Mohave
Gallup, NM
Holbrook
Kingman
Lake Havasu City
Page
Payson
Sedona
Show Low or Pinetop or Lakeside
Snowflake or Taylor
Springerville or Eager
St. George, UT or Mesquite, NV
St. Johns
Williams
Winslow
  Dentists
SAME AS PRIMARY
CARE PROVIDERS
(except for
Fort Mohave,
  no dentist required)

Pharmacies
SAME AS PRIMARY
CARE PROVIDERS   (IMAGE) [c09301c0930104.gif]

H=Hospital     P=Primary Care Physician     D=Dentist     Ph=Pharmacy
CYE ‘11 Acute Care Contract
10/1/10

 

125



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTY: YAVAPAI   Geographic Service Area 6

     
Hospitals Physician(s) w/admit
and treatment privileges required
in the following communities
Cottonwood
Flagstaff
Maricopa County
Prescott

Primary Care Providers
Ash Fork or Seligman
Camp Verde
Cottonwood
Maricopa County or Wickenburg
Prescott
Prescott Valley
Sedona

Dentists
SAME AS PRIMARY CARE
PROVIDERS

Pharmacies
SAME AS PRIMARY CARE
PROVIDERS
(except for Ash Fork/Seligman,
   no pharmacy required)
  (IMAGE) [c09301c0930105.gif]

H=Hospital     P=Primary Care Physician     D=Dentist     Ph=Pharmacy
CYE ‘11 Acute Care Contract
10/1/10

 

126



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTY: PINAL AND GILA   Geographic Service Area 8

     
Hospitals Physician(s) w/admit
and treatment privileges required
in the following communities
Casa Grande
Globe
San Tan Valley
Payson

Primary Care Providers
Apache Junction
Casa Grande
Coolidge or Florence
Eloy
Globe or Miami or Claypool
Kearney
Mammoth or San Manuel or
Oracle
Mesa or Gilbert or Queen Creek
Payson

Dentists
Apache Junction
Casa Grande
Coolidge or Florence
Eloy
Globe or Miami or Claypool
Kearney
Mammoth or San Manuel or
Oracle
Mesa or Gilbert or Queen Creek
Payson

Pharmacies
Apache Junction
Casa Grande
Coolidge or Florence
Globe or Miami or Claypool
Kearney
Mammoth or San Manuel or
Oracle
Mesa or Gilbert or Queen Creek
Payson
 




(IMAGE) [c09301c0930106.gif]

H=Hospital     P=Primary Care Physician     D=Dentist     Ph=Pharmacy
CYE ‘11 Acute Care Contract
10/1/10

 

127



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTY: MARICOPA   Geographic Service Area 12

     
Hospital
  (IMAGE) [c09301c0930107.gif]
Metropolitan Phoenix*
 
District 1
 
Contract Required
 
District 2
 
Contract Required
 
District 3
 
Contract Required
 
District 4
 
Contract Required
 
 
 
Primary Care Providers
 
Buckeye
 
Cave Creek or Carefree
 
Gila Bend
 
Goodyear or Litchfield Park
 
Metropolitan Phoenix*
 
Queen Creek
 
Wickenburg
 
 
 
Dentists
 
Buckeye or Goodyear or Litchfield Park
 
Metropolitan Phoenix*
 
Wickenburg
 
 
 
Pharmacies
 
Buckeye
 
Cave Creek or Carefree
 
Goodyear or Litchfield Park
 
Metropolitan Phoenix*
 
Wickenburg
 

      *  
For Purposes of this RFP, Metropolitan Phoenix encompasses the following: Apache
Junction, Avondale, Chandler, El Mirage, Fountain Hills, Gilbert, Glendale,
Mesa, Paradise Valley, Peoria, Phoenix, Scottsdale, Sun City/Sun City West,
Surprise, Tempe, Tolleson, and Youngtown. Within this area, distance standards
must be met as specified in Attachment B.

H=Hospital     P=Primary Care Physician     D=Dentist     Ph=Pharmacy
CYE ‘11 Acute Care Contract
10/1/10

 

128



--------------------------------------------------------------------------------



 



ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

         
COUNTIES:
  COCHISE, GRAHAM   Geographic Service Area 14
 
  AND GREENLEE    

     
Hospitals Physician(s)
w/admit and treatment
privileges required in the
following communities
Benson
Bisbee
Douglas
Safford
Sierra Vista
Tucson
Willcox

Primary Care Providers
Benson
Bisbee
Douglas
Morenci or Clifton
Safford
Sierra Vista
Willcox

Dentists
Benson or Willcox
Bisbee
Douglas
Morenci or Clifton
Safford
Sierra Vista

Pharmacies
Benson
Bisbee
Douglas
Morenci or Clifton
Safford or Thatcher
Sierra Vista
Willcox
  (IMAGE) [c09301c0930108.gif]

H=Hospital     P=Primary Care Physician     D=Dentist     Ph=Pharmacy
CYE ‘11 Acute Care Contract
10/1/10

 

129



--------------------------------------------------------------------------------



 



ATTACHMENT C: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT C: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

130



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

ATTACHMENT D: SAMPLE LETTER OF INTENT
The following information is provided as early notification for Offerors’
benefit. However, complete instructions regarding this Letter of Intent will be
provided when the RFP is released. Only instructions included in the RFP are
considered official. Do not send completed Letter of Intent to AHCCCS at this
time.
Letter of Intent Instructions
The following is the mandated format for the Arizona Health Care Cost
Containment System, Contract Year Ending 2007 Letter of Intent (LOI). It is to
be used to show a provider’s intention to enter into a contract with an Offeror.
No alterations or changes are permitted, except for shaded areas which identify
the Offeror. The Offeror may print the form on its letterhead or insert its name
or logo in the box at the top of the forms. The completed LOI or an executed
contract will be acceptable evidence of an Offeror’s proposed network.
If a provider has multiple sites that offer identical services, only one LOI
should be signed, with additional service site information (items 1 to 6)
attached to the LOI. If services differ between sites, a separate LOI must be
obtained for each service site.
If a representative signs an LOI on behalf of a provider, evidence of authority
for the representative must be available upon request.
CYE ‘11 Acute Care Contract
10/1/10

 

131



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

OFFEROR’S
      LOGO
Please do not sign this Letter of Intent unless you seriously intend to enter
into negotiations with the Offeror mentioned below and understand that the
Arizona Health Care Cost Containment System Administration (AHCCCS) requires all
contracts to include Minimum Subcontract Provisions as listed at
http://www.azahcccs.gov/Contracting/BidderLib_Acute.asp.
No alterations or changes are permitted, except for shaded areas which identify
the Offeror. This letter is subject to verification by AHCCCS.
The provider signing below is willing to enter into contract negotiations with
(Offeror’s name), for provision of covered services to AHCCCS members enrolled
with (Offeror’s name). This provider intends to sign a contract with (Offeror’s
name) if (Offeror’s name) is awarded an AHCCCS contract beginning October 1,
2008 in the provider’s service area and an acceptable agreement can be reached
between the provider and (Offeror’s name). Signing this Letter of Intent does
not obligate the provider to sign a contract with (Offeror’s name) however,
please do not sign this Letter of Intent unless you seriously intend to enter
into negotiations with the above mentioned health plan.
The following information is furnished by the provider:
1. NATIONAL PROVIDER IDENTIFICATION NUMBER (NPI) or AHCCCS PROVIDER
IDENTIFICATION NUMBER
                                                            
                                        
2. PROVIDER’S PRINTED NAME
                                                            
3. ADDRESS (where services will be provided)
                                                                
                      
                                                              
                    
ZIP CODE                                                              
4. COUNTY                                          5. TELEPHONE
                                          6. FAX
                                        
o Please check here if additional service site information is attached to the
Letter of Intent
7. CHECK ALL THAT APPLY

     
o A. Primary Care Physician
  o Family Practice
 
  o General Practice
 
  o Pediatrics
 
  o Internal Medicine
 
   
 
Services: o EPSDT
 
  o OB
 
   
o B. Primary Care Nurse Practitioner
  o Family Practice
 
  o Adult
 
  o Pediatrics
 
  o Midwife
 
   
 
Services: o EPSDT
 
  o OB
 
   
o C. Primary Care Physician’s Assistant
   
 
   
 
Services: o EPSDT
 
  o OB
 
   
o D. Physician — Specialist — (Specify)
   
 
 

CYE ‘11 Acute Care Contract
10/1/10

 

132



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

o E. Hospital
o F. Urgent Care Facility
o G. Pharmacy
o H. Laboratory
o I. Medical Imaging
o J. Medically Necessary Transportation
o K. Nursing Facility
o L. Dentist
o M. Therapy (Specify Physical Therapy, Occupational Therapy, Speech,
Respiratory)                                         
 
o N. Behavioral Health Provider (Specify)
                                        
                                        
o O. Durable Medical Equipment
o P. Home Health Agency
o Q. Other (Please Specify)
                                                            
                    
8. LANGUAGES SPOKEN BY THE PROVIDER (OTHER THAN ENGLISH)
                                                             
                    
 
9. NAME OF HOSPITAL(S) WHERE PHYSICIAN HAS ADMITTING PRIVILEGES
                                                                         
 
NOTICE TO PROVIDERS: This Letter of Intent will be used by AHCCCS in its bid
evaluation and contract award process. You should only sign this Letter of
Intent if you intend to enter into contract negotiations with (Offeror’s name)
should they receive a contract award. If you are signing on behalf of a
physician, please provide evidence of your authority to do so.
Do not return completed Letter of Intent to AHCCCS. Completed Letter of Intent
needs to be returned to (Offeror’s name).
10. PROVIDER’S SIGNATURE                      DATE                     
11. PRINTED NAME OF SIGNER                      TITLE                     
CYE ‘11 Acute Care Contract
10/1/10

 

133



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

OFFEROR’S
      LOGO
ADDITIONAL SERVICE SITES:
1. NATIONAL PROVIDER IDENTIFICATION NUMBER (NPI) or AHCCCS PROVIDER
IDENTIFICATION NUMBER                                          
                                                              
                                         
2. PROVIDER’S PRINTED NAME
 
3. ADDRESS (where services will be provided)
                                                            
                                                              
ZIP CODE                                                               
4. COUNTY                      5. TELEPHONE                      6. FAX
                    
3. ADDRESS (where services will be provided)
                                                            
                                                              
ZIP CODE                                                               
4. COUNTY                      5. TELEPHONE                      6. FAX
                    
3. ADDRESS (where services will be provided)
                                                            
                                                              
ZIP CODE                                                               
4. COUNTY                      5. TELEPHONE                      6. FAX
                    
3. ADDRESS (where services will be provided)
                                                            
                                                              
ZIP CODE                                                               
4. COUNTY                      5. TELEPHONE                      6. FAX
                    
CYE ‘11 Acute Care Contract
10/1/10

 

134



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

3. ADDRESS (where services will be provided)
                                                            
                                                              
ZIP CODE                                                               
4. COUNTY                      5. TELEPHONE                      6. FAX
                    
3. ADDRESS (where services will be provided)
                                                            
                                                            
ZIP CODE                                                               
4. COUNTY                      5. TELEPHONE                      6. FAX
                    
CYE ‘11 Acute Care Contract
10/1/10

 

135



--------------------------------------------------------------------------------



 



ATTACHMENT E: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT E: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

136



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

ATTACHMENT F: PERIODIC REPORT REQUIREMENTS
The following table is a summary of the periodic reporting requirements for the
Contractor and is subject to change at any time during the term of the contract.
The table is presented for convenience only and should not be construed to limit
the Contractor’s responsibilities in any manner. Content for all deliverables is
subject to review; AHCCCS may assess sanctions if it is determined that
inaccurate or incomplete data is submitted.
The deliverables listed below are due by 5:00 PM on the due date indicated, if
the due date falls on a weekend or a State Holiday the due date is 5:00 PM on
the next business day.
If a Contractor is in compliance with the contractual standards on the
deliverables below marked with an asterisk (*), for a period of three
consecutive months, the Contractor may request to submit each months data on a
quarterly basis. However, if the Contractor is non-compliant with any standard
on the deliverable or AHCCCS has concerns during the reporting quarter, the
Contractor must immediately begin to submit on a monthly basis until three
consecutive months of compliance are achieved.

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Finance
               
Monthly Financial
Reporting Package
  30 days after the end of the month, only when required by AHCCCS   Reporting
Guide For
Acute Health Care
Contractors   Finance Manager   FTP server with
email notification
Quarterly Financial
Reporting Package
  60 days after the end of each quarter   Reporting Guide For
Acute Health Care
Contractors   Finance Manager   FTP server with
email notification
FQHC Member
Information
  60 days after the end of each quarter   Reporting Guide For Acute Health Care
Contractors; Section D, Paragraph 34   Finance Manager   FTP server with
email notification
Draft Annual
Financial Reporting
Package
  90 days after the end of each fiscal year   Reporting Guide For
Acute Health Care
Contractors   Finance Manager   FTP server with
email notification
Final Annual
Financial Reporting
Package
  120 days after the end of each fiscal year   Reporting Guide For
Acute Health Care
Contractors   Finance Manager   FTP server with
email notification
Advances/Loans/Equity
Distributions
  Submit for approval prior to effective date   Section D, Paragraph 49;  
Finance Manager   FTP server with
email notification
Premium Tax Reporting
  March 15th, June 15th, September 15th, December 15th   ACOM Premium Tax
Reporting Policy   Finance Manager   FTP server with
email notification

CYE ‘11 Acute Care Contract
10/1/10

 

137



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Quarterly Verification of Receipt of Paid Services (Section D, ¶66 and ACOM
Policy 424)
  Due the 15th day after the end of the quarter that follows the reporting
quarter Oct. — Dec. due April 15 Jan. — March due July 15 April — June due Oct.
15 July — Sept. due Jan. 15   Section D, Paragraph 19 and ACOM Policy 424  
Finance Manager   FTP server with
email notification
Quarterly Cost
Avoidance/Recovery
Report
  Due 45 days after the reporting quarter Oct — Dec due Feb 14 Jan — March due
May 15 Apr — June due August 14 July — Sept due Nov 14   Section D, ¶58 and
Program Integrity Reporting Guide   Finance Manager   FTP server with
email notification

CYE ‘11 Acute Care Contract
10/1/10

 

138



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Data Analysis and Research
               
Corrected Pended
Encounter Data
  Monthly, according to established schedule   Encounter Reporting
User Manual   Encounter
Administrator   FTP server with
email notification
New Day Encounter
  Monthly, according to established schedule   Encounter Reporting
User Manual   Encounter
Administrator   FTP server with
email notification
Medical Records for
Data Validation
  90 days after the request received from AHCCCS   Data Validation
User Manual   Encounter
Administrator   FTP server with
email notification

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Office of Program Integrity
               
Provider
Fraud/Abuse Report
  Within 10 days of discovery   Section D, Paragraph 62   Office of Program
Integrity Manager   Secure email or web
portal
Eligible Person
Fraud/Abuse Report
  Within 10 days of discovery   Section D, Paragraph 62   Office of Program
Integrity Manager   Secure email or web
portal

AHCCCS will assess the following sanctions on the deliverables listed below,
under DHCM Acute Care Operations, Clinical Quality Management and Medical
Management that are not received by 5:00 PM on the due date indicated, if the
due date falls on a weekend or a State Holiday, sanctions will be assessed on
deliverables not received by 5:00 PM on the next business day.

          Late Deliverables        
1st time “late” sanction/ 1-10 days:
  $ 5,000  
1st time “late” sanction/ 11-20 days:
  $ 10,000  
1st time “late” sanction/ over 21 days:
  $ 15,000  
 
       
2nd time “late” sanction/ 1-10 days:
  $ 10,000  
2nd time “late” sanction/ 11-20 days:
  $ 20,000  
2nd time “late” sanction/over 21 days:
  $ 30,000  
 
       
3rd time “late” sanction/ 1-10 days:
  $ 20,000  
3rd time “late” sanction/ 11-20 days:
  $ 40,000  
3rd time “late” sanction/over 21 days:
  $ 60,000  

CYE ‘11 Acute Care Contract
10/1/10

 

139



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

The sanctions outlined above are deliverable specific. For example, if the
Contractor submits its claims dashboard 5 days late in January, a $5,000
sanction will be assessed. The next month, if the Contractor submits its
administrative measures 5 days late, it will be assessed a 1st time late
sanction of $5,000. However if the Contractor submits the claims dashboard
5 days late again in March AHCCCS will asses a 2nd time late sanction of
$10,000.

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Acute Care
Operations
               
Annual Subcontractor Assignment and Evaluation Report
  90 days after the beginning of the contract year   Section D, Paragraph 37;
Section D, Paragraph 43   Operations and Compliance Officer   FTP server with
email notification
Provider
Affiliation
Transmission
  15 days after the end of each quarter   Provider Affiliation Transmission
Manual, submitted to PMMIS Provider-to-Contractor FTP   Operations and
Compliance Officer   FTP server with
email notification
* Claims Dashboard
  15th day of each month following the reporting period   Section D, Paragraph
38; Claims Dashboard Reporting Guide   Operations and Compliance Officer   FTP
server with
email notification
Subcontracts
  As required by
Contract   Section D, Paragraph 37; ACOM Templates Policy   Operations and
Compliance Officer   FTP server with
email notification
Third Party
Administrator
subcontracts
  30 days prior to the effective date of the subcontract   Section D, Paragraph
37; ACOM Templates Policy   Operations and Compliance Officer   FTP server with
email notification
Provider Advances
  As required by
Policy   ACOM Provider and Affiliate Advance Request Policy   Operations and
Compliance Officer   FTP server with
email notification
Claim recoupments
>$50,000
  Upon identification
by Contractor   Section D, Paragraph 38; ACOM Recoupment Request Policy  
Operations and Compliance Officer   FTP server with
email notification
* Administrative
Measures
  15th day of each month following the reporting period   Section D,
Paragraph 25   Operations and Compliance Officer   FTP server with
email notification
Grievance System
Report
  See Grievance
System Reporting
Guide for frequency   Section D, Paragraph 26; Grievance System Reporting Guide
  Operations and Compliance Officer   FTP server with
email notification
Provider Network Development and Management Plan
  45 days after the first day of a new contract year   Section D, Paragraph 27;
ACOM Provider Network Development and Management Plan Policy, 415   Operations
and Compliance Officer   FTP server with
email notification
Quarterly Provider
Terminations Due To
Rates
  15 days after the end of each quarter   ACOM Provider Network Development and
Management Plan Policy, 415   Operations and Compliance Officer   FTP server
with
email notification
Cultural Competency
Plan
  45 days after the first day of a new contract year   ACOM Cultural
Competency Policy   Operations and Compliance Officer   FTP server with
email notification

CYE ‘11 Acute Care Contract
10/1/10

 

140



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Business Continuity and Recovery Plan
  15 days after the beginning of each contract year   ACOM Business Continuity
and Recovery Plan Policy   Operations and Compliance Officer   FTP server with
email notification
Marketing
Attestation
Statement
  45 days after the beginning of each contract year   ACOM Marketing Outreach
and Incentives Policy   Operations and Compliance Officer   FTP server with
email notification
Marketing and Outreach Materials
  30 days prior to dissemination   ACOM Marketing Outreach and Incentives Policy
  Marketing Committee
Chairperson   FTP server with
email notification
Member Handbook
  Within 4 weeks of receiving annual amendment and upon any changes prior to
distribution.   Section D, Paragraph 18; ACOM Member Information Policy  
Operations and Compliance Officer   FTP server with
email notification
Provider Network –
Material Change
  Submit change for approval prior to effective date   Section D, Paragraph 29;
ACOM Provider Network Information Policy   Operations and Compliance Officer  
FTP server with
email notification
Provider Network –
Unexpected change
  Within one business
day   Section D, Paragraph 29   Operations and Compliance Officer   FTP server
with
email notification
System Change Plan
  Six months prior to implementation   Section D, Paragraph 38   Operations and
Compliance Officer   FTP server with
email notification
Key Staff
Demographics
  October 15th   Section D, Paragraph 16   Operations and Compliance Officer  
FTP server with
email notification
Key Position Change
  Within 7 days after an employee leaves and as soon as new hire has taken place
  Section D, Paragraph 16   Operations and Compliance Officer   FTP server with
email notification
Listing of Local Presence
  Within 45 days of the beginning of the Contract Year   Section D, Paragraph 16
  Operations and Compliance Officer   FTP server with
email notification

CYE ‘11 Acute Care Contract
10/1/10

 

141



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Clinical Quality
Management
               
EPSDT Annual
Monitoring Report
  Annually on
December
15th   Section D, Paragraph 10, Scope of Services, AMPM, Chapter 400   DHCM/CQM
  FTP server with
email notification
EPSDT Improvement and Adult Quarterly Monitoring Report (Template must be used)
  15 days after the end of each quarter   Section D, Paragraph 10, Scope of
Services, AMPM, Chapter 400 See Suspension list for specific items being
suspended   DHCM/CQM   FTP server with
email notification
Quality Assessment/Performance Improvement Plan and Evaluation (Checklist to be
submitted with Document)
  Annually on
December
15th   AMPM, Chapter 900   DHCM/CQM   FTP server with
email notification
Credentialing
Quarterly Report
  30 days after the end of each quarter   Section D, Paragraph 25   DHCM/CQM  
FTP server with
email notification
Monthly Pregnancy
Termination Report
  End of the month following the pregnancy termination   AMPM, Chapter 400  
DHCM/CQM   Secure email to CQM Administrator or fax to 602-417-4162
Maternity Care Plan
  Annually on
December
15th   AMPM, Chapter 400   DHCM/CQM   FTP server with
email notification
Stillbirth Report
  Immediately
following procedure   AMPM, Chapter 400   DHCM/CQM   Secure email to CQM
Administrator or fax to 602-417-4162
Semi-annual report of the number of pregnant women who are HIV/AIDS positive
  30 days after the end of the 2nd and 4th quarter of each contract year   AMPM,
Chapter 400   DHCM/CQM   FTP server with
email notification
Performance Improvement Project Baseline Report (Standardized format to be
utilized)
  Annually on
December
15th   AMPM, Chapter 900   DHCM/CQM   FTP server with
email notification

CYE ‘11 Acute Care Contract
10/1/10

 

142



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Performance Improvement Project Re-measurement Report (Standardized format to be
utilized)
  Annually on
December
15th   AMPM, Chapter 900   DHCM/CQM   FTP server with
email notification
Performance Improvement Project Final Report (Standardized format to be
utilized)
  Within 180 days of the end of the project, as defined in the project proposal
approved by AHCCCS DHCM   AMPM, Chapter 900   DHCM/CQM   FTP server with
email notification
QM Quarterly Report
  45 Days after the end of each quarter   Section D, Paragraph 23   DHCM/CQM  
FTP server with
email notification
Pediatric Immunization
Audit
  As requested   Section D, Paragraph 23   DHCM/CQM   FTP server with
email notification

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Medical
Management
               
Quarterly Inpatient
Hospital Showing
  15 days after the end of each quarter   State Medicaid Manual and the AMPM,
Chapter 1000   DHCM/MM   FTP server with
email notification
Utilization Management Plan and Evaluation
  Annually on
December
15th   AMPM, Chapter 900   DHCM/MM   FTP server with
email notification
UM Quarterly Report
  60 Days after the end of each quarter   Section D, Paragraph 24   DHCM/MM  
FTP server with
email notification
HIV Specialty
Provider List
  Annually, on
December
15th   AMPM, Chapter 300   DHCM/MM   FTP server with
email notification
Transplant Report
  15 days after the end of each month   AMPM, Chapter 1000   DHCM/MM   FTP
server with
email notification
Non-Transplant
Catastrophic
Reinsurance covered
Diseases
  Annually, within 30 days of the beginning of the contract year, enrollment to
the plan, and when newly diagnosed.   Section D, Paragraph 57   DHCM/MM   FTP
server with
email notification

CYE ‘11 Acute Care Contract
10/1/10

 

143



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

Suspensions and Modifications
The following describes suspensions and modifications made during the current
contract or renewal period with limited application. The following suspensions
and modifications will be in effect for the period from October 1, 2010 through
September 30, 2011. These changes do not serve to remove the requirement for the
Contractor to collect, analyze, and respond to the internal monitoring
mechanisms that support compliance with contractual and statutory requirements
but serve only to condense deliverable requirements in order to ease
administrative burden.
Suspensions
Suspensions will be defined as a complete temporary release from the deliverable
requirement as presented in Contract for the term shown in this Attachment.
Section D, Paragraph 10, Scope of Services
Certain requirements contained in the EPSDT Quarterly Report are being
suspended. The reporting requirements are being reduced by suspending the PEDS
tracking, Obesity Tracking, Performance Measure reporting.
Section D, Paragraph 24, Medical Management
10. Within the term of this contract, the Contractor must review all prior
authorization requirements for services, items or medications and submit a
report to AHCCCS providing the rationale for the requirements. AHCCCS shall
determine and provide a format for the report.
Section D, Paragraph 25, Administrative Performance Standards
The Quarterly Credentialing Report is being suspended. The standards will
continue to be monitored during OFRs and AHCCCS will consider re-implementing
based on the results.
Section D, Paragraph 38, Claims Payment/Health Information System
The Contractor must submit a signed agreement on or before December 31st 2008,
with a schedule for completion, entered into with an independent auditing firm
of their selection to be approved by the AHCCCS Division of Health Care
Management. The Division of Health Care Management will monitor the scope of
this audit, to include no less than a verification of contract information
management (contract loading and auditing), claims processing and encounter
submission processes
Section D, Paragraph 38, Claims Payment/Health Information System
Within the first 6 months of the contract term, the Contractor must review claim
requirements, including billing rules and documentation requirements, and submit
a report to AHCCCS that will include the rationale for the requirements. AHCCCS
shall determine and provide a format for the report.
Attachment F, Periodic Reporting Requirements

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Medical
Management
               
UM Quarterly Report
  60 Days after the end of each quarter   Section D, Paragraph 24   DHCM/MM  
FTP server with
email notification

Modifications
Modifications will be defined as a reduction in the frequency or content of a
deliverable requirement that will remain in place throughout the temporary term
shown in this Attachment.
There are no modifications at this time.
CYE ‘11 Acute Care Contract
10/1/10

 

144



--------------------------------------------------------------------------------



 



ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM
Members who have the right to choose, but do not exercise this right, will be
assigned to a Contractor through an auto-assignment algorithm. The algorithm is
a mathematical formula used to distribute members to the various Contractors in
a manner that is consistent with AHCCCS goals.
With the exception of an enhanced auto-assignment algorithm that may be in
effect at the start of a new contract cycle (October 1, 2008) for a three to six
month period, the auto-assignment algorithm calculation details are as follows:
The algorithm employs a data table and a formula to assign cases (a case may be
a member or a household of members) to Contractors using the target percentages
developed. The algorithm data table consists of all the geographic service areas
(GSA) in the state, all Contractors serving each GSA, and the target percentages
by risk group within each GSA.
The Contractor farthest away from its target percentage within a GSA and risk
group, the largest negative difference, is assigned the next case for that GSA.
The equation used is:
(t/T) - P = d
t = The total members assigned to the GSA, per risk group category, for the
Contractor
T = The total members assigned to the GSA, per risk group category, all
Contractors combined
P = The target percentage of members per risk group for the Contractor
d = The difference
The algorithm is calculated after each assignment to give a new difference for
each Contractor. When more than one Contractor has the same difference, and
their differences are greater than all other Contractors, the Contractor with
the lowest Health Plan I.D. Number will be assigned the case.
Assignment by the algorithm applies to:

  1.  
Members who are newly eligible to the AHCCCS program that did not choose a
Contractor within the prescribed time limits.

  2.  
Members whose assigned health plan is no longer available after the member moves
to a new GSA and did not choose a new Contractor within the prescribed time
limits.

All Contractors, within a given geographic service area (GSA) and for each risk
group, will have a placement in the algorithm and will receive members
accordingly. A Contractor with a more favorable target percentage in the
algorithm will receive proportionally more members. Conversely, a Contractor
with a lower target percentage in the algorithm will receive proportionally
fewer members. The initial algorithm formula favors Contractors with both lower
awarded capitation rates and higher scores on the Program Component of the
proposal.
In future contract years, AHCCCS may adjust the auto-assignment algorithm in
consideration of Contractors’ clinical performance measure results when
calculating target percentages. Ranking in the algorithm may be weighted based
on the number of Performance Measures for which a Contractor is meeting the
current AHCCCS Minimum Performance Standard (MPS) as a percentage of the total
number of measures utilized in the calculation. AHCCCS will determine the
Performance Measures used to evaluate Contractor performance and apply the
criterion universally when making the adjustment.
CYE ‘11 Acute Care Contract
10/1/10

 

145



--------------------------------------------------------------------------------



 



ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

Development of the Target Percentages for CYE 09 through CYE 12
Beginning in CYE ‘09, the algorithm target percentages will be developed using
the methodology described below, subject to the enhanced algorithm described
below, if applicable. However, for subsequent years, AHCCCS reserves the right
to change the algorithm methodology to assure assignments are made in the best
interest of the AHCCCS program and the State.
A Contractor’s placement in the algorithm is based upon the following two
factors, which are weighted as follows:

                  #     Factor   Weighting     1    
The Contractor’s final awarded capitation rate from AHCCCS.
    50 %   2    
The Contractor’s score on the Program component of the proposal.
    50 %

Points will be assigned to each Contractor by risk group by GSA. Based on the
rankings of the final awarded capitation rates and the final Program component
scores, each Contractor will be assigned a number of points for each of these
two components separately using the table below:
TABLE OF POINTS FOR FACTORS #1 (LOWEST CAPITATION RATE) AND #2 (HIGHEST PROGRAM
SCORE)

                          Number of Awards in       2nd   3rd   4th   5th   6th
GSA   1st Place   Place   Place   Place   Place   Place
2
  60   40                 3   44   32   24             4   35   28   22   15    
    5   30   25   20   15   10     6   26   23   19   15   11   6

Two or more Contractors that have equal final awarded capitation rates or
Program component scores in a GSA for the same risk group will be given an equal
percentage of the points for all of the positions held by the tied Contractors
combined.
The points awarded for the two components will be combined as follows to give
the target percentage for each Contractor by GSA by risk group:
Final Awarded Capitation Rate (.50) + Program Component Score (.50) = TARGET
PERCENTAGE
Development of the Target Percentages for CYE 13
A Contractor’s placement in the algorithm for CYE 13 will be based upon the
following two factors, which are weighted as follows:

                  #     Factor   Weighting     1    
The Contractor’s final awarded capitation rate from AHCCCS.
    50 %   2    
The Contractor’s percent of all Clinical Quality Performance Measures for which
the Contractor meets the Minimum Performance Standard (MPS). Only those
Contractors that meet at least 75% of the Minimum Standards for the measurement
period of CYE 2011 receive points.
    50 %

CYE ‘11 Acute Care Contract
10/1/10

 

146



--------------------------------------------------------------------------------



 



ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

Points will be assigned to each Contractor by risk group by GSA. Based on the
rankings of the final awarded capitation rates and the Clinical Quality
Performance Measure results, each Contractor will be assigned a number of points
for each of these two components separately using the table below:
TABLE OF POINTS FOR FACTORS #1 (LOWEST CAPITATION RATE) AND #2 (CLINICAL QUALITY
PREFORMANCE MEASURES)

                          Number of Awards in                         GSA for
Factor #1 or                         Number of                        
Contractors at or                         above 75% for Factor       2nd   3rd  
4th   5th   6th #2   1st Place   Place   Place   Place   Place   Place 2   60  
40                 3   44   32   24             4   35   28   22   15         5
  30   25   20   15   10     6   26   23   19   15   11   6

Two or more Contractors that have equal final awarded capitation rates in a GSA
for the same risk group or equal Clinical Quality Performance Measure results
will be given an equal percentage of the points for all of the positions held by
the tied Contractors combined.
The points awarded for the two components will be combined as follows to give
the target percentage for each Contractor by GSA by risk group:
Final Awarded Capitation Rate (.50) + Clinical Quality Performance Measure
results (.50) = TARGET PERCENTAGE
Enrollment Considerations
AHCCCS will favor new and small Contractors in each GSA with increased
auto-assignment. A new Contractor is defined as a Contractor new to the AHCCCS
program or an incumbent Contractor that is new to a GSA. Small Contractors will
be determined based on enrollment as of May 1, 2008. A small Contractor is
defined by GSA and has a membership level as delineated in the following table:

     
County/GSA
  GSA-specific Enrollment Threshold
Maricopa — GSA 12
  <50,000
Pima County Only
  <30,000
Rural GSAs (including Santa Cruz County)
  less than or equal to 45% of enrollment in the entire GSA as of May 1, 2008

CYE ‘11 Acute Care Contract
10/1/10

 

147



--------------------------------------------------------------------------------



 



ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

Conversion Group Auto-Assignment
Members who are enrolled as of June 30, 2008 in an Exiting Contractor
(Conversion Group) will be assigned to new and small Contractors within their
GSA, effective October 1, 2008 via the coversion auto-assignment algorithm.
These members will be allowed to remain with the Contractor to which they were
auto-assigned or to choose a different Contractor by August 31, 2008 from any of
the incumbent or new Contractors in the GSA that are effective October 1, 2008.
These members will again have an opportunity to change Contractors from
October 1, 2008 until November 30, 2008 in order to provide them with the choice
of any incumbent or new Contractors.
If the number of members in the Conversion Group in a GSA is enough to bring all
new and small Contractors within the GSA above the thresholds listed in the
table above, the conversion auto-assignment algorithm will be applied until all
of the new and small Contractors reach the thresholds. The remaining members of
the Conversion Group will be auto-assigned to all Contractors in the GSA
according to the initial algorithm methodology based on awarded capitation rates
and Program Component scores.
If the number of Conversion Group members in a GSA is not enough to bring all
new and small Contractors within the GSA above the thresholds listed in the
table above, an enhanced auto-assignment will be utilized to bring all new and
small Contractors as close to equal as possible, without reducing any Contractor
size.
In a rural GSA, if both Contractors are new to AHCCCS, the Conversion Group
members will be auto-assigned approximately equally between the two Contractors.
For details on member choice of Contractors for the months of July, August and
September 2008, see Section I. For members being auto-assigned in July 2008, the
algorithm will be based on the CYE 08 Contract. For members auto-assigned during
August and September 2008, the algorithm will be based on the CYE 08 Contract
with exiting Contractors in each GSA excluded, except in family continuity,
newborn enrollment, and 90-day re-enrollment situations. For GSAs in which all
Contractors are exiting, the CYE 08 algorithm will remain in effect through
September 30, 2008.
Post-Conversion Auto-Assignment
For purposes of determining the enhanced algorithm, new Contractors and
Continuing Contractors still below the thresholds on September 1, 2008 will
receive members under the enhanced auto-assign algorithm beginning October 1,
2008. The enhanced algorithm will continue to favor those Contractors below the
threshold, for at least three months but no longer than six months, regardless
of their membership level during or at the end of the time period. In this
situation, the plans not qualifying for the enhanced auto-assignment algorithm
will not receive any members via auto-assignment for the time period. After the
three to six month time period, the algorithm will revert to the initial
methodology based on final awarded capitation and Program Component score and
all Contractors will again be included in the algorithm.
All efforts will be made to auto-assign members based on the methodology and
thresholds above, however amounts may not be exact due to issues such as family
continuity, newborns, 90-day re-enrollment etc.
CYE ‘11 Acute Care Contract
10/1/10

 

148



--------------------------------------------------------------------------------



 



ATTACHMENT H: GRIEVANCE SYSTEM AND STANDARDS   Contract/RFP No. YH09-0001

ATTACHMENT H(1): ENROLLEE GRIEVANCE SYSTEM STANDARDS AND POLICY
The Contractor shall have a written policy delineating its Grievance System
which shall be in accordance with applicable Federal and State laws, regulations
and policies, including, but not limited to 42 CFR Part 438 Subpart F. The
Contractor shall provide the ACOM Enrollee Grievance Policy to all providers and
subcontractors at the time of contract. The Contractor shall also furnish this
information to enrollees within a reasonable time after the Contractor receives
notice of the enrollment. Additionally, the Contractor shall provide written
notification of any significant change in this policy at least 30 days before
the intended effective date of the change.
The written information provided to enrollees describing the Grievance System
including the grievance process, the appeals process, enrollee rights, the
grievance system requirements and timeframes, shall be in each prevalent
non-English language occurring within the Contractor’s service area and in an
easily understood language and format. The Contractor shall inform enrollees
that oral interpretation services are available in any language, that additional
information is available in prevalent non-English languages upon request and how
enrollees may obtain this information.
Written documents, including but not limited to the Notice of Action, the Notice
of Appeal Resolution, Notice of Extension for Resolution, and Notice of
Extension of Notice of Action shall be translated in the enrollee’s language if
information is received by the Contractor, orally or in writing, indicating that
the enrollee has a limited English proficiency. Otherwise, these documents shall
be translated in the prevalent non-English language(s) or shall contain
information in the prevalent non-English language(s) advising the enrollee that
the information is available in the prevalent non-English language(s) and in
alternative formats along with an explanation of how enrollees may obtain this
information. This information must be in large, bold print appearing in a
prominent location on the first page of the document.
At a minimum, the Contractor’s Grievance System Standards and Policy shall
specify:

1.  
That the Contractor shall maintain records of all grievances and appeals and
requests for hearing.

2.  
Information explaining the grievance, appeal, and fair hearing procedures and
timeframes. This information shall include a description of the circumstances
when there is a right to a hearing, the method for obtaining a hearing, the
requirements which govern representation at the hearing, the right to file
grievance and appeals and the requirements and timeframes for filing a
grievance, appeal, or request for hearing.

3.  
The availability of assistance in the filing process and the Contractor’s
toll-free numbers that an enrollee can use to file a grievance or appeal by
phone if requested by the enrollee.

4.  
That the Contractor shall acknowledge receipt of each grievance and appeal. For
Appeals, the Contractor shall acknowledge receipt of standard appeals in writing
within five business days of receipt and within one business day of receipt of
expedited appeals.

5.  
That the Contractor shall permit both oral and written appeals and grievances
and that oral inquiries appealing an action are treated as appeals.

6.  
That the Contractor shall ensure that individuals who make decisions regarding
grievances and appeals are individuals not involved in any previous level of
review or decision making and that individuals who make decisions regarding: 1)
appeals of denials based on lack of medical necessity, 2) a grievance regarding
denial of expedited resolution of an appeal or 3) grievances or appeals
involving clinical issues are health care professionals as defined in 42 CFR
438.2 with the appropriate clinical expertise in treating the enrollee’s
condition or disease.

CYE ‘11 Acute Care Contract
10/1/10

 

149



--------------------------------------------------------------------------------



 



ATTACHMENT H: GRIEVANCE SYSTEM AND STANDARDS   Contract/RFP No. YH09-0001

7.  
The resolution timeframes for standard appeals and expedited appeals may be
extended up to 14 days if the enrollee requests the extension or if the
Contractor establishes a need for additional information and that the delay is
in the enrollee’s interest.

8.  
That if the Contractor extends the timeframe for resolution of an appeal when
not requested by the enrollee, the Contractor shall provide the enrollee with
written notice of the reason for the delay.

9.  
The definition of grievance as a member’s expression of dissatisfaction with any
aspect of their care, other than the appeal of actions.

10.  
That an enrollee must file a grievance with the Contractor and that the enrollee
is not permitted to file a grievance directly with the AHCCCS Administration.

11.  
That the Contractor must dispose of each grievance in accordance with the ACOM
Enrollee Grievance Policy, but in no case shall the timeframe exceed 90 days.

12.  
The definition of action as the [42 CFR 438.400(b)]:

  a.  
Denial or limited authorization of a requested service, including the type or
level of service;

  b.  
Reduction, suspension, or termination of a previously authorized service;

  c.  
Denial, in whole or in part, of payment for a service;
    d.  
Failure to provide services in a timely manner;

  e.  
Failure to act within the timeframes required for standard and expedited
resolution of appeals and standard disposition of grievances; or

  f.  
Denial of a rural enrollee’s request to obtain services outside the Contractor’s
network under 42 CFR 438.52(b)(2)(ii), when the contractor is the only
Contractor in the rural area.

13.  
The definition of a service authorization request as an enrollee’s request for
the provision of a service [42 CFR 431.201].

14.  
The definition of appeal as the request for review of an action, as defined
above.

15.  
Information explaining that a provider acting on behalf of an enrollee and with
the enrollee’s written consent, may file an appeal.

16.  
That an enrollee may file an appeal of: 1) the denial or limited authorization
of a requested service including the type or level of service, 2) the reduction,
suspension or termination of a previously authorized service, 3) the denial in
whole or in part of payment for service, 4) the failure to provide services in a
timely manner, 5) the failure of the Contractor to comply with the timeframes
for dispositions of grievances and appeals and 6) the denial of a rural
enrollee’s request to obtain services outside the Contractor’s network under 42
CFR 438.52(b)(2)(ii) when the Contractor is the only Contractor in the rural
area.

17.  
The definition of a standard authorization request. For standard authorization
decisions, the Contractor must provide a Notice of Action to the enrollee as
expeditiously as the enrollee’s health condition requires, but not later than
14 days following the receipt of the authorization request with a possible
extension of up to 14 days if the enrollee or provider requests an extension or
if the Contractor establishes a need for additional information and delay is in
the enrollee’s best interest [42 CFR 438.210(d)(1)]. The Notice of Action must
comply with the advance notice requirements when there is a termination or
reduction of a previously authorized service OR when there is a denial of an
authorization request and the physician asserts that the requested
service/treatment is a necessary continuation of a previously authorized
service.

CYE ‘11 Acute Care Contract
10/1/10

 

150



--------------------------------------------------------------------------------



 



ATTACHMENT H: GRIEVANCE SYSTEM AND STANDARDS   Contract/RFP No. YH09-0001

18.  
The definition of an expedited authorization request. For expedited
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than 3 business days following the receipt of the authorization request
with a possible extension of up to 14 days if the enrollee or provider requests
an extension or if the Contractor establishes a need for additional information
and delay is in the enrollee’s interest [42 CFR 438.210(d)(2)].

19.  
That the Notice of Action for a service authorization decision not made within
the standard or expedited timeframes, whichever is applicable, will be made on
the date that the timeframes expire. If the Contractor extends the timeframe to
make a standard or expedited authorization decision, the contractor must give
the enrollee written notice of the reason to extend the timeframe and inform the
enrollee of the right to file a grievance if the enrollee disagrees with the
decision. The Contractor must issue and carry out its decision as expeditiously
as the enrollee’s health condition requires and no later than the date the
extension expires.

20.  
That the Contractor shall notify the requesting provider of the decision to deny
or reduce a service authorization request. The notice to the provider must be
written.

21.  
The definition of a standard appeal and that the Contractor shall resolve
standard appeals no later than 30 days from the date of receipt of the appeal
unless an extension is in effect. If a Notice of Appeal Resolution is not
completed when the timeframe expires, the member’s appeal shall be considered to
be denied by the Contractor, and the member can file a request for hearing.

22.  
The definition of an expedited appeal and that the Contractor shall resolve all
expedited appeals not later than three business days from the date the
Contractor receives the appeal (unless an extension is in effect) where the
Contractor determines (for a request from the enrollee), or the provider (in
making the request on the enrollee’s behalf indicates) that the standard
resolution timeframe could seriously jeopardize the enrollee’s life or health or
ability to attain, maintain or regain maximum function. The Contractor shall
make reasonable efforts to provide oral notice to an enrollee regarding an
expedited resolution appeal. If a Notice of Appeal Resolution is not completed
when the timeframe expires, the member’s appeal shall be considered to be denied
by the Contractor, and the member can file a request for hearing.

23.  
That if the Contractor denies a request for expedited resolution, it must
transfer the appeal to the 30-day timeframe for a standard appeal. The
Contractor must make reasonable efforts to give the enrollee prompt oral notice
and follow-up within two days with a written notice of the denial of expedited
resolution.

24.  
That an enrollee shall be given 60 days from the date of the Contractor’s Notice
of Action to file an appeal.

25.  
That the Contractor shall mail a Notice of Action: 1) at least 10 days before
the date of a termination, suspension or reduction of previously authorized
AHCCCS services, except as provided in (a)-(e) below; 2) at least 5 days before
the date of action in the case of suspected fraud; 3) at the time of any action
affecting the claim when there has been a denial of payment for a service, in
whole or in part; 4) within 14 days from receipt of a standard service
authorization request and within three business days from receipt of an
expedited service authorization request, unless an extension is in effect. For
service authorization decisions, the Contractor shall also ensure that the
Notice of Action provides the enrollee with advance notice and the right to
request continued benefits for all terminations and reductions of a previously
authorized service and for denials when the physician asserts that the requested
service/treatment which has been denied is a necessary continuation of a
previously authorized service. As described below, the Contractor may elect to
mail a Notice of Action no later than the date of action when:

  a.  
The Contractor receives notification of the death of an enrollee;

  b.  
The enrollee signs a written statement requesting service termination or gives
information requiring termination or reduction of services (which indicates
understanding that the termination or reduction will be the result of supplying
that information);

  c.  
The enrollee is admitted to an institution where he is ineligible for further
services;

  d.  
The enrollee’s address is unknown and mail directed to the enrollee has no
forwarding address;

  e.  
The enrollee has been accepted for Medicaid in another local jurisdiction.

CYE ‘11 Acute Care Contract
10/1/10

 

151



--------------------------------------------------------------------------------



 



ATTACHMENT H: GRIEVANCE SYSTEM AND STANDARDS   Contract/RFP No. YH09-0001

26.  
That the Contractor include, as parties to the appeal, the enrollee, the
enrollee’s legal representative, or the legal representative of a deceased
enrollee’s estate.

27.  
That the Notice of Action must explain: 1) the action the Contractor has taken
or intends to take, 2) the reasons for the action, 3) the enrollee’s right to
file an appeal with the Contractor, 4) the procedures for exercising these
rights, 5) circumstances when expedited resolution is available and how to
request it and 6) the enrollee’s right to receive continued benefits pending
resolution of the appeal, how to request continued benefits and the
circumstances under which the enrollee may be required to pay for the cost of
these services. The Notice of Action shall comply with ACOM Policy 414.

28.  
That benefits shall continue until a hearing decision is rendered if: 1) the
enrollee files an appeal before the later of a) 10 days from the mailing of the
Notice of Action or b) the intended date of the Contractor’s action, 2) a) the
appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment or b) the appeal involves a denial and the
physician asserts that the requested service/treatment is a necessary
continuation of a previously authorized service, 3) the services were ordered by
an authorized provider and 4) the enrollee requests a continuation of benefits.

For purposes of this paragraph, benefits shall be continued based on the
authorization which was in place prior to the denial, termination, reduction, or
suspension which has been appealed.

29.  
That for appeals, the Contractor provides the enrollee a reasonable opportunity
to present evidence and allegations of fact or law in person and in writing and
that the Contractor informs the enrollee of the limited time available in cases
involving expedited resolution.

30.  
That for appeals, the Contractor provides the enrollee and his representative
the opportunity before and during the appeals process to examine the enrollee’s
case file including medical records and other documents considered during the
appeals process.

31.  
That the Contractor must ensure that punitive action is not taken against a
provider who either requests an expedited resolution or supports an enrollee’s
appeal.

32.  
That the Contractor shall provide written Notice of Appeal Resolution to the
enrollee and the enrollee’s representative or the representative of the deceased
enrollee’s estate which must contain: 1) the results of the resolution process,
including the legal citations or authorities supporting the determination, and
the date it was completed, and 2) for appeals not resolved wholly in favor of
enrollees: a) the enrollee’s right to request a State fair hearing (including
the requirement that the enrollee must file the request for a hearing in
writing) no later than 30 days after the date the enrollee receives the
Contractor’s notice of appeal resolution and how to do so, b) the right to
receive continued benefits pending the hearing and how to request continuation
of benefits and c) information explaining that the enrollee may be held liable
for the cost of benefits if the hearing decision upholds the Contractor.

33.  
That the Contractor continues extended benefits originally provided to the
enrollee until any of the following occurs: 1) the enrollee withdraws appeal, 2)
the enrollee has not specifically requested continued benefits pending a hearing
decision within 10 days of the Contractor mailing of the appeal resolution
notice, or 3) the AHCCCS Administration issues a state fair hearing decision
adverse to the enrollee.

34.  
That if the enrollee files a request for hearing the Contractor must ensure that
the case file and all supporting documentation is received by the AHCCCS Office
of Administrative Legal Services (OALS) as specified by OALS. The file provided
by the Contractor must contain a cover letter that includes:

  a.  
Enrollee’s name
    b.  
Enrollee’s AHCCCS I.D. number
    c.  
Enrollee’s address

CYE ‘11 Acute Care Contract
10/1/10

 

152



--------------------------------------------------------------------------------



 



ATTACHMENT H: GRIEVANCE SYSTEM AND STANDARDS   Contract/RFP No. YH09-0001

  d.  
Enrollee’s phone number (if applicable)
    e.  
date of receipt of the appeal

  f.  
summary of the Contractor’s actions undertaken to resolve the appeal and summary
of the appeal resolution

35.  
The following material shall be included in the file sent by the Contractor:

  a.  
the Enrollee’s written request for hearing

  b.  
copies of the entire appeal file which includes all supporting documentation
including pertinent findings and medical records

  c.  
the Contractor’s Notice of Appeal Resolution
    d.  
other information relevant to the resolution of the appeal

36.  
That if the Contractor or the State fair hearing decision reverses a decision to
deny, limit or delay services not furnished during the appeal or the pendency of
the hearing process, the Contractor shall authorize or provide the services
promptly and as expeditiously as the enrollee’s health condition requires
irrespective of whether the Contractor contests the decision.

37.  
That if the Contractor or State fair hearing decision reverses a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor shall pay for those services, as specified in policy
and/or regulation.

38.  
That if the Contractor or the Director’s Decision reverses a decision to deny,
limit, or delay authorization of services, and the member received the disputed
services while the appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all claims submitted as
a result of a reversed decision, the Contractor is prohibited from denying
claims for untimeliness if they are submitted within the 90 day timeframe.
Contractors are also prohibited from denying claims submitted as a result of a
reversed decision because the member failed to request continuation of services
during the appeals/hearing process: a member’s failure to request continuation
of services during the appeals/hearing process is not a valid basis to deny the
claim.

39.  
That if the Contractor or State fair hearing decision upholds a decision to deny
authorization of services and the disputed services were received pending
appeal, the Contractor may recover the cost of those services from the enrollee.

CYE ‘11 Acute Care Contract
10/1/10

 

153



--------------------------------------------------------------------------------



 



ATTACHMENT H: GRIEVANCE SYSTEM AND STANDARDS   Contract/RFP No. YH09-0001

ATTACHMENT H(2): PROVIDER CLAIM DISPUTE STANDARDS AND POLICY
The Contractor shall have in place a written claim dispute policy for providers.
The policy shall be in accordance with applicable Federal and State laws,
regulations and policies. The claim dispute policy shall include the following
provisions:

  1.  
The Provider Claim Dispute Policy shall be provided to all subcontractors at the
time of contract. For providers without a contract, the claim dispute policy may
be mailed with a remittance advice, provided the remittance is sent within
45 days of receipt of a claim.

  2.  
The Provider Claim Dispute Policy must specify that all claim disputes
challenging claim payments, denials or recoupments must be filed in writing with
the Contractor no later than 12 months from the date of service, 12 months after
the date of eligibility posting or within 60 days after the payment, denial or
recoupment of a timely claim submission, whichever is later.

  3.  
Specific individuals are appointed with authority to require corrective action
and with requisite experience to administer the claim dispute process.

  4.  
A log is maintained for all claim disputes containing sufficient information to
identify the Complainant, date of receipt, nature of the claim dispute and the
date the claim dispute is resolved. Separate logs must be maintained for
provider and behavioral health recipient claim disputes.

  5.  
Within five business days of receipt, the Complainant is informed by letter that
the claim dispute has been received.

  6.  
Each claim dispute is thoroughly investigated using the applicable statutory,
regulatory, contractual and policy provisions, ensuring that facts are obtained
from all parties.

  7.  
All documentation received by the Contractor during the claim dispute process is
dated upon receipt.

  8.  
All claim disputes are filed in a secure designated area and are retained for
five years following the Contractor’s decision, the Administration’s decision,
judicial appeal or close of the claim dispute, whichever is later, unless
otherwise provided by law.

  9.  
A copy of the Contractor’s Notice of Decision (hereafter referred to as
Decision) shall be mailed to all parties no later than 30 days after the
provider files a claim dispute with the Contractor, unless the provider and
Contractor agree to a longer period. The Decision must include and describe in
detail, the following:

  a.  
the nature of the claim dispute
    b.  
the issues involved

  c.  
the reasons supporting the Contractor’s Decision, including references to
applicable statute, rule, applicable contractual provisions, policy and
procedure

  d.  
the Provider’s right to request a hearing by filing a written request for
hearing to the Contractor no later than 30 days after the date the Provider
receives the Contractor’s decision.

  e.  
If the claim dispute is overturned, the requirement that the Contractor shall
reprocess and pay the claim(s) in a manner consistent with the decision within
15 business days of the date of the Decision.

CYE ‘11 Acute Care Contract
10/1/10

 

154



--------------------------------------------------------------------------------



 



ATTACHMENT H: GRIEVANCE SYSTEM AND STANDARDS   Contract/RFP No. YH09-0001

  10.  
If the Provider files a written request for hearing, the Contractor must ensure
that all supporting documentation is received by the AHCCCS Office
Administrative Legal Services (OALS), no later than five business days from the
date the Contractor receives the provider’s written hearing request. The file
sent by the Contractor must contain a cover letter that includes:

  a.  
Provider’s name
    b.  
Provider’s AHCCCS ID number
    c.  
Provider’s address
    d.  
Provider’s phone number (if applicable)
    e.  
the date of receipt of claim dispute

  f.  
a summary of the Contractor’s actions undertaken to resolve the claim dispute
and basis of the determination

  11.  
The following material shall be included in the file sent by the Contractor:

  a.  
written request for hearing filed by the Provider

  b.  
copies of the entire file which includes pertinent records; and the Contractor’s
Decision

  c.  
other information relevant to the Notice of Decision of the claim dispute

  12.  
If the Contractor’s decision regarding a claim dispute is reversed through the
appeal process, the Contractor shall reprocess and pay the claim (s) in a manner
consistent with the decision within 15 business days of the date of the
Decision.

CYE ‘11 Acute Care Contract
10/1/10

 

155



--------------------------------------------------------------------------------



 



ATTACHMENT I: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT I: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

156



--------------------------------------------------------------------------------



 



ATTACHMENT J: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT J: RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

157



--------------------------------------------------------------------------------



 



ATTACHMENT J(2): RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT J(2): RESERVED
CYE ‘11 Acute Care Contract
10/1/10

 

158



--------------------------------------------------------------------------------



 



ATTACHMENT K: COST SHARING COPAYMENTS   Contract/RFP No. YH09-0001

ATTACHMENT K: COST SHARING COPAYMENTS

  I.  
EXEMPT POPULATIONS (REGARDLESS OF RATE CODE)

The following populations are exempt from copayments for ALL services ($0
copay):

  •  
All members under the age of 19, including all KidsCare members

  •  
All Pregnant Women

  •  
All ALTCS enrolled members

  •  
All persons with Serious Mental Illness receiving RBHA services

  •  
All members who are receiving CRS services

  •  
SOBRA Family Planning Services Only members

Additionally, no member may be asked to make a copayment for family planning
services or supplies.

  II.  
STANDARD COPAYMENTS APPLY TO THE TITLE XIX WAIVER GROUP

Services to this population may not be denied for failure to pay copayment.
The standard copayments apply to the Title XIX Waiver Group, including RBHA
General Mental Health and Substance Abuse service members. The standard
copayments are as follows:

          Service   Copayment  
Generic Prescriptions or Brand Name if generic not available
  $ 0  
Brand Name Prescriptions when generic is available
  $ 0  
Non Emergency Use of ER
  $ 1  
Physician Office Visits
  $ 1  

  III.  
STANDARD COPAYMENTS APPLY TO THE FOLLOWING POPULATIONS

Services to this population may not be denied for failure to pay copayment.

  •  
AHCCCS for Families with Children
    •  
Supplemental Security Income with and without Medicare

          Service   Copayment  
Generic Prescriptions or Brand Name if generic not available
  $ 0  
Brand Name Prescriptions when generic is available
  $ 0  
Non Emergency Use of ER
  $ 1  
Physician Office Visits
  $ 1  

CYE ‘11 Acute Care Contract
10/1/10

 

159